Exhibit 10.1

EXECUTION VERSION

 

FIVE-YEAR COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY AGREEMENT

Dated as of October 19, 2005,

as amended and restated as of June 1, 2007,

among

JANUS CAPITAL GROUP INC.,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A. as Syndication Agent,

and

CITIBANK, N.A.,

as Administrative Agent and Swingline Lender

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as Co-Arranger and Co-Book Manager

J.P. MORGAN SECURITIES INC., as Co-Arranger and Co-Book Manager

 


--------------------------------------------------------------------------------


2

TABLE OF CONTENTS

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

SECTION 1.01.  Defined Terms

1

SECTION 1.02.  Terms Generally

18

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

SECTION 2.01.  Commitments

18

SECTION 2.02.  Loans

19

SECTION 2.03.  Competitive Bid Procedure

20

SECTION 2.04.  Standby Borrowing Procedure

22

SECTION 2.05.  Swingline Loans

23

SECTION 2.06.  Interest Elections

24

SECTION 2.07.  Fees

25

SECTION 2.08.  Repayment of Loans; Evidence of Debt

26

SECTION 2.09.  Interest on Loans

27

SECTION 2.10.  Default Interest

28

SECTION 2.11.  Alternate Rate of Interest

28

SECTION 2.12.  Termination, Reduction and Increase of Commitments

29

SECTION 2.13.  Extension of Maturity Date

30

SECTION 2.14.  Prepayment

31

SECTION 2.15.  Reserve Requirements; Change in Circumstances

31

SECTION 2.16.  Change in Legality

33

SECTION 2.17.  Indemnity

33

SECTION 2.18.  Pro Rata Treatment

34

SECTION 2.19.  Sharing of Setoffs

34

SECTION 2.20.  Payments

35

SECTION 2.21.  Taxes

35

SECTION 2.22.  Termination or Assignment of Commitments Under Certain
Circumstances

38

SECTION 2.23.  Lending Offices and Lender Certificates; Survival of Indemnity

38

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01.  Corporate Existence and Standing

39

SECTION 3.02.  Authorization and Validity

39

 


--------------------------------------------------------------------------------


3

 

SECTION 3.03.  No Conflict; Governmental Consent

39

SECTION 3.04.  Compliance with Laws; Environmental and Safety Matters

39

SECTION 3.05.  Financial Statements

40

SECTION 3.06.  No Material Adverse Change

40

SECTION 3.07.  Subsidiaries

41

SECTION 3.08.  Litigation; Contingent Obligations

41

SECTION 3.09.  Material Agreements

41

SECTION 3.10.  Regulation U

41

SECTION 3.11.  Investment Company Act

41

SECTION 3.12.  Use of Proceeds

41

SECTION 3.13.  Taxes

41

SECTION 3.14.  Accuracy of Information

42

SECTION 3.15.  No Undisclosed Dividend Restrictions

42

 

 

ARTICLE IV

 

 

 

CONDITIONS

 

 

 

SECTION 4.01.  All Borrowings

42

SECTION 4.02.  Conditions Precedent to Effectiveness

42

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01.  Conduct of Business; Maintenance of Ownership of Subsidiaries and
Maintenance of Properties

44

SECTION 5.02.  Insurance

44

SECTION 5.03.  Compliance with Laws and Payment of Material Obligations and
Taxes

44

SECTION 5.04.  Financial Statements, Reports, etc

45

SECTION 5.05.  Other Notices

46

SECTION 5.06.  Books and Records; Access to Properties and Inspections

46

SECTION 5.07.  Use of Proceeds

47

 

 

ARTICLE VI

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 6.01.  Indebtedness of Subsidiaries

47

SECTION 6.02.  Liens

48

SECTION 6.03.  Sale and Lease-Back Transactions

49

SECTION 6.04.  Mergers, Consolidations and Transfers of Assets

50

SECTION 6.05.  Transactions with Affiliates

50

SECTION 6.06.  Certain Other Agreements

50

SECTION 6.07.  Certain Financial Covenants

51

SECTION 6.08.  Margin Stock

51

SECTION 6.09.  Limitation on Investments in Capital Group Partners

51

 


--------------------------------------------------------------------------------


4

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

ARTICLE VIII

 

 

 

THE AGENT

 

 

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

SECTION 9.01.  Notices

57

SECTION 9.02.  Survival of Agreement

57

SECTION 9.03.  Effectiveness; Binding Effect

57

SECTION 9.04.  Successors and Assigns

58

SECTION 9.05.  Expenses; Indemnity

61

SECTION 9.06.  Right of Setoff

62

SECTION 9.07.  Applicable Law

63

SECTION 9.08.  Waivers; Amendment

63

SECTION 9.09.  Interest Rate Limitation

64

SECTION 9.10.  Entire Agreement

64

SECTION 9.11.  Waiver of Jury Trial

64

SECTION 9.12.  Severability

64

SECTION 9.13.  Counterparts

65

SECTION 9.14.  Headings

65

SECTION 9.15.  Jurisdiction; Consent to Service of Process

65

SECTION 9.16.  Confidentiality; Material Non-Public Information

65

SECTION 9.17.  Electronic Communications

66

SECTION 9.18.  Patriot Act

67

SECTION 9.19.  No Fiduciary Relationship

68

 


--------------------------------------------------------------------------------


5

 

Schedule 2.01

Commitments

 

Schedule 3.07

Subsidiaries

 

Schedule 3.08

Litigation

 

Schedule 3.15

Dividend Restrictions

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Liens

 

Schedule 6.03

Sale – Leaseback Transactions

 

 

 

 

Exhibit A-1

Form of Competitive Bid Request

 

Exhibit A-2

Form of Notice of Competitive Bid Request

 

Exhibit A-3

Form of Competitive Bid

 

Exhibit A-4

Form of Competitive Bid Accept/Reject Letter

 

Exhibit A-5

Form of Standby Borrowing Request

 

Exhibit B

Form of Assignment and Acceptance

 

Exhibit C-1

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

 

Exhibit C-2

Form of Opinion of Assistant General Counsel of the Borrower

 

Exhibit D

Form of Compliance Certificate

 

Exhibit E

Form of Confidentiality Agreement

 

Exhibit F

Form of LLC Guarantee

 

Exhibit G

Form of Administrative Questionnaire

 

Exhibit H

Form of Accession Agreement

 

Exhibit I

Form of Maturity Date Extension Request

 

 


--------------------------------------------------------------------------------


FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of October 19, 2005, as amended and restated as of June 1, 2007 (as it may be
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among JANUS CAPITAL GROUP INC., a Delaware corporation (the “Borrower”); the
lenders party hereto (the “Lenders”); CITIBANK, N.A., as administrative agent
for the Lenders (in such capacity, the “Agent”) and as swingline lender (in such
capacity, the “Swingline Lender”); and JPMORGAN CHASE BANK, N.A., as syndication
agent for the Lenders (the “Syndication Agent”).

On October 19, 2005, the Borrower, certain Lenders, Citibank, N.A., as
administrative agent and swingline lender, and JPMorgan Chase Bank, N.A., as
syndication agent, entered into a credit agreement (the “Existing Credit
Agreement”) pursuant to which the lenders party thereto agreed to extend credit
to the Borrower.

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement in the form hereof and agree, on the terms set forth herein, to
extend credit in order to enable it to borrow on a standby revolving credit
basis on and after the date hereof and at any time and from time to time prior
to the Maturity Date (such term and each other capitalized term used but not
otherwise defined herein having the meaning assigned to it in Article I) a
principal amount not in excess of $350,000,000 at any time outstanding.  The
Borrower has also requested the Lenders to provide a procedure pursuant to which
the Lenders may be invited to bid on an uncommitted basis on short-term
borrowings by the Borrower.

The proceeds of borrowings hereunder are to be used for working capital and
general corporate purposes including, without limitation, (a) to repurchase
outstanding shares of capital stock of the Borrower or its subsidiaries, (b) to
finance non-hostile acquisitions by the Borrower and (c) to repay maturing
commercial paper or repay debt.

The Lenders are willing to extend credit to the Borrower on the terms and
subject to the conditions herein set forth.  Accordingly, the Borrower, the
Lenders and the Agent agree to amend and restate the Existing Credit Agreement
in the form hereof and on the terms set forth herein:


ARTICLE I




DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.


--------------------------------------------------------------------------------


2

“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Accession Agreement” means an Accession Agreement in the form of Exhibit H
among an Increasing Lender, the Borrower and the Agent.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
supplied by the Agent in the form of Exhibit G.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified and in
any case shall include, when used with respect to the Borrower or any
Subsidiary, any joint venture in which the Borrower or such Subsidiary holds an
equity interest.

“Agent’s Fees” shall have the meaning assigned to such term in Section 2.07(c).

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the Agent
as its prime rate in effect at its principal office in New York City; the Prime
Rate is not intended to be the lowest rate of interest charged by the Agent in
connection with extensions of credit to debtors; each change in the Prime Rate
shall be effective on the date such change is publicly announced as effective. 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.  If for any reason
the Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer


--------------------------------------------------------------------------------


3

exist.  Any change in the Alternate Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Applicable Rate” shall mean, for any day, with respect to any Eurodollar
Standby Loan, or with respect to the Facility Fee or Utilization Fee payable
hereunder, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “Facility Fee Rate” or “Utilization Fee Rate”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such day to the Index Debt:

Index Debt Ratings:

 

Eurodollar Spread

 

Facility Fee Rate

 

Utilization Fee Rate

 

 

 

 

 

 

 

 

 

Category 1
BBB+/Baa1 or higher

 

.260%

 

.090%

 

.100%

 

 

 

 

 

 

 

 

 

Category 2
BBB/Baa2

 

.350%

 

.100%

 

.100%

 

 

 

 

 

 

 

 

 

Category 3
BBB-/Baa3

 

.425%

 

.125%

 

.100%

 

 

 

 

 

 

 

 

 

Category 4
BB+/Ba1

 

.575%

 

.175%

 

.125%

 

 

 

 

 

 

 

 

 

Category 5
lower than BB+/Ba1 or unrated

 

.875%

 

.250%

 

.125%

 

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories above the other, in which case the Applicable Rate shall be
determined by reference to the Category one level above the Category
corresponding to the lower rating; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Agent and the Lenders. 
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate


--------------------------------------------------------------------------------


4

shall be determined by reference to the rating of the other rating agency (or,
if the circumstances referred to in this sentence shall affect both rating
agencies, the ratings most recently in effect prior to such changes or
cessations).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Agent, in the form of
Exhibit B.

“Attributable Debt” shall mean, in connection with a Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the lease) of the obligations of the lessee for rental payments
during the term of the Lease month most recently ended prior to such date and in
the same manner described herein.

“B Share Fees” shall mean (a) the contingent deferred sales charges payable to
the Borrower by an investor in a load fund offered by the Borrower upon any
redemption by such investor prior to a certain number of years after such
investor’s investment in such fund and (b) the distribution fees payable by an
investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated September 29, 2006 and the Janus Selection prospectus dated September 29,
2006, in each case as amended from time to time, or the prospectus for any other
substantially similar fund.

“B Share Purchaser” shall mean either a Finance Subsidiary or a financial
institution or trust that purchases B Share Fees in connection with a Permitted
B Share True Sale Transaction.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” shall mean (a) a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03) on a single date
and as to which a single Interest Period is in effect or (b) a Swingline Loan.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Group Partners” shall mean Capital Group Partners, Inc., a wholly owned
subsidiary of the Borrower.


--------------------------------------------------------------------------------


5

“Capitalized Lease Obligations” of any person shall mean the obligations of such
person under any lease that would be capitalized on a balance sheet of such
person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986.

A “Change in Control” shall be deemed to have occurred if (i) at any time, less
than 66 2/3% of the members of the board of directors of the Borrower shall be
(A) individuals who are members of such board on the date hereof or
(B) individuals whose election, or nomination for election by the Borrower’s
stockholders, was approved by a vote of at least 66 2/3% of the members of the
board then in office who are individuals described in this clause (B) or in the
preceding clause (A) or (ii) at any time, any person or any two or more persons
acting as a partnership, limited partnership, syndicate, or other group for the
purpose of acquiring, holding or disposing of securities of the Borrower, shall
become, according to public announcement or filing, the “beneficial owner” (as
defined in Rule 13d-3 issued under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Borrower representing
30% or more (calculated in accordance with such Rule 13d-3) of the combined
voting power of the Borrower’s then outstanding voting securities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Citibank” shall mean Citibank, N.A.

“Citigroup Parties” shall have the meaning assigned to such term in Section
9.17(e).

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Standby Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.12 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Commitment, as applicable.  As of the
date hereof, the aggregate amount of the Lenders’ Commitments is $350,000,000.

“Communications” shall have the meaning assigned to such term in Section
9.17(a).


--------------------------------------------------------------------------------


6

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Loan, the Margin,
and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-1.

“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from a Lender or Lenders whose Competitive Bids
for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.03.  Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.

“Confidential Memorandum” shall mean the Confidential Information Memorandum of
the Borrower dated May 2007.

“Consenting Lender” shall have the meaning assigned to such term in Section
2.13.

“Consolidated Adjusted Net Worth” shall mean, on any date, the stockholders’
equity of the Borrower and the Consolidated Subsidiaries on such date, computed
and consolidated in accordance with GAAP, minus “accumulated other comprehensive
income” as shown on the Borrower’s consolidated balance sheet under
stockholders’ equity.

“Consolidated EBITDA” shall mean, for any period, the sum for such period of
(a) Consolidated Net Income, (b) Consolidated Interest Expense, (c) provision
for taxes for the Borrower and the Consolidated Subsidiaries, (d) any amount
which in the determination of Consolidated Net Income has been deducted for
depreciation expense or amortization expense and (e) to the extent not included
in clause (d), writeoffs of goodwill (excess of purchase cost over net assets
acquired), in each case determined in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense of the Borrower and the Consolidated Subsidiaries on a consolidated
basis for such period, determined in accordance with GAAP, including (i) the
amortization of debt discounts to the extent included in interest expense in
accordance with GAAP, (ii) the amortization of all fees (including fees with
respect to interest rate protection agreements


--------------------------------------------------------------------------------


7

or other interest rate hedging arrangements) payable in connection with the
incurrence of Indebtedness to the extent included in interest expense in
accordance with GAAP and (iii) the portion of any rents payable under capital
leases allocable to interest expense in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains, (b) any gains during such period relating to the sale,
transfer or other disposition of any assets of the Borrower or any subsidiary
(other than in the ordinary course of business), (c) any costs, expenses or
losses incurred during such period (which for each annual period commencing on
the date hereof or any anniversary thereof shall not exceed $200,000,000, and in
the aggregate for all such periods shall not exceed $600,000,000) consisting of
or relating or attributable to (i) the sale, transfer or other disposition, in
whole or in part, of any subsidiary or Affiliate of the Borrower or the
Consolidated Subsidiaries , (ii) any exchange, repayment, prepayment, purchase
or redemption by the Borrower or any Subsidiary of the outstanding Indebtedness
of the Borrower, and (iii) any fines, penalties, damages, or restitution or
other settlement payments related to regulatory investigations into trading
practices in the mutual fund industry, and (d) any costs, expenses or losses
incurred during such period consisting of or relating or attributable to
(i) non-cash write-downs of goodwill and intangible assets and (ii) any non-cash
amortization of long term incentive compensation.

“Consolidated Subsidiary” shall mean each Subsidiary the financial statements of
which shall be required to be consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Total Assets” shall mean at any date the total assets of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Indebtedness” shall mean at any date all Indebtedness of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

“Continuing Lenders” shall mean the Lenders under and as defined in the Existing
Credit Agreement that continue to be Lenders hereunder immediately after the
Restatement Effective Date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any Subsidiary, are treated as a single


--------------------------------------------------------------------------------


8

employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“Declining Lender” shall have the meaning assigned to such term in Section 2.13.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Departing Lenders” shall mean the Lenders under and as defined in the Existing
Credit Agreement that shall cease to be Lenders hereunder concurrently with the
Restatement Effective Date.

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed by the Borrower (i) on Schedule 3.08 hereto, (ii) in any
filing on Form 10-K, 10-Q or 8-K made with the Securities and Exchange
Commission prior to the Restatement Effective Date or (iii) in the Confidential
Memorandum; provided, that no matter shall constitute a “Disclosed Matter” to
the extent it shall prove to be, or shall become, materially more adverse to the
Borrower and the Subsidiaries taken as a whole or to the Lenders than it would
have reasonably appeared to be on the basis of the disclosure contained in any
of the documents referred to above in this definition.

“dollars” or “$” shall mean lawful money of the United States of America.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, or
(c) any other Person approved by (i) the Agent, (ii) unless an Event of Default
has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.04, the Borrower and (iii) in the case of an
assignment of all or a portion of a Commitment or any Lender’s obligations in
respect of its Swingline Exposure, the Swingline Lender, such approval by the
Agent, the Borrower and the Swingline Lender, as applicable, not to be
unreasonably withheld or delayed; provided, however, that none of (1) the
Borrower, (2) any Affiliate of the Borrower or (3) an investment manager, an
investment company or any similar entity shall qualify as an Eligible Assignee.

“Enhanced Investment Technologies, LLC” shall mean Enhanced Investment
Technologies, LLC, a Delaware limited liability company and Subsidiary of the
Borrower.

“Environmental Lien” shall mean a Lien in favor of any governmental entity for
(a) any liability under Federal or state environmental laws or regulations
(including, without limitation, RCRA and CERCLA) or (b) damages arising from
costs incurred by such governmental entity in response to a release of a
hazardous or toxic waste, substance or constituent, or other substance into the
environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


--------------------------------------------------------------------------------


9

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with the
provisions of Article II.

“Eurodollar Loan” shall mean any Eurodollar Competitive Loan or Eurodollar
Standby Loan.

“Eurodollar Standby Borrowing” shall mean a Borrowing comprised of Eurodollar
Standby Loans.

“Eurodollar Standby Loan” shall mean any Standby Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Margin Stock” shall mean that portion, if any, of the Margin Stock owned
by the Borrower and the Subsidiaries that must be excluded from the restrictions
imposed by Section 6.02 and Section 6.04 in order for the value (determined in
accordance with Regulation U) of the Margin Stock subject to such Sections to
account for less than 25% of the aggregate value (as so determined) of all
assets subject to such Sections.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.

“Existing Maturity Date” shall have the meaning assigned to such term in Section
2.13.

“Facility Fee” shall have the meaning assigned to such term in Section 2.07(a).

“Fee Letter” shall mean the letter agreement dated as of May 14, 2007, among the
Borrower, the Agent and Citigroup Global Markets Inc.

“Fees” shall mean the Facility Fee, the Utilization Fee and the Agent’s Fees.

“Finance Subsidiary” shall mean a special purpose subsidiary engaged solely in
purchasing, owning and financing receivables as part of a Permitted B Share True
Sale Transaction.


--------------------------------------------------------------------------------


10

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, vice-president-finance, treasurer, assistant
treasurer or controller of such corporation.

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

“GAAP” shall mean U.S. generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(h).

“Guarantee” of a person shall mean any agreement by which such person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
person, or agrees to maintain the net worth or working capital or other
financial condition of any other person or otherwise assures any creditor of
such other person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract, and shall include, without
limitation, the contingent liability of such person in connection with any
application for a Letter of Credit.  The term “Guarantee” used as a verb has a
corresponding meaning.

“Increasing Lender” shall have the meaning assigned to such term in Section
2.12(d).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such person issued
or assumed as the deferred purchase price of property or services other than
accounts payable arising in the ordinary course of such person’s business on
terms customary in the trade, (d) all obligations of such person, whether or not
assumed, secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien or payable
out of the proceeds or production from property owned or acquired by such
person, (e) all Capitalized Lease Obligations of such person, (f) all Guarantees
by such person of Indebtedness of others and (g) any other obligations or
securities which such person is directly or indirectly obligated to repay,
redeem, retire, extinguish or repurchase on or prior to the Maturity Date (i) at
a fixed or determinable date, whether by operation of a sinking fund or
otherwise, (ii) at the option of any person other than the issuer thereof or
(iii) upon the occurrence of a condition not solely within the control of the


--------------------------------------------------------------------------------


11

issuer thereof or obligor thereon, such as a redemption out of future earnings. 
The Indebtedness of any person shall include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Index Debt” shall mean senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

“Interest Coverage Ratio” shall mean for any period of four consecutive fiscal
quarters ended on the last day of any fiscal quarter, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Election Request” shall have the meaning assigned to such term in
Section 2.06(b).

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days’ duration, as the case may be, been applicable
to such Loan and, in addition, the date of any refinancing with a Loan of a
different Type.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 9 or 12, months thereafter, as the Borrower may elect, (b) as to any
ABR Borrowing, the period commencing on the date of such Borrowing and ending on
the date 90 days thereafter or, if earlier, on the Maturity Date or the date of
prepayment of such Borrowing, (c) as to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the date specified in the
Competitive Bids in which the offer to make the Fixed Rate Loans comprising such
Borrowing were extended, which shall not be later than 360 days after the date
of such Borrowing and (d) as to any Swingline Loan, the period commencing on the
date of such Swingline Loan and ending on the earlier of (x) the Maturity Date
and (y) the fifth Business Day after the date of such Swingline Loan; provided,
however, that if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of Eurodollar Loans only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next


--------------------------------------------------------------------------------


12

preceding Business Day.  Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Janus Capital Management LLC” shall mean Janus Capital Management LLC, a
Delaware limited liability company.

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01
(other than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance.  Unless the
context clearly indicates otherwise, the term “Lenders” shall include the
Swingline Lender.

“Letter of Credit” of a person shall mean a letter of credit or similar
instrument that is issued upon the application of such person or upon which such
person is an account party or for which such person is in any way liable.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, on the last day of the fiscal quarter
of the Borrower most recently ended prior to such date).

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters “LIBOR01” screen (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowings for such
Interest Period shall be the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
rate per annum at which dollar deposits are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the amount that
would be the Reference Banks’ respective ratable shares of such Eurodollar
Borrowing if such Eurodollar Borrowing were to be a Standby Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.


--------------------------------------------------------------------------------


13

“LLC Guarantee” shall mean a Guarantee Agreement in the form of Exhibit F hereto
between Janus Capital Management LLC and the Agent.

“Loan” shall mean a Competitive Loan or a Standby Loan, whether made as a
Eurodollar Loan, an ABR Loan, a Fixed Rate Loan or a Swingline Loan, each as
permitted hereby.

“Loan Documents” shall mean this Agreement, the Fee Letter (and the commitment
letter executed in connection therewith) and the LLC Guarantee.

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, condition (financial or otherwise) or
prospects of the Borrower and the Subsidiaries taken as a whole, (b) the ability
of the Borrower to perform any of its obligations under any Loan Document or to
complete the Transactions in any material respect or (c) the rights of or
benefits available to the Lenders under any Loan Document; provided that no
Disclosed Matter shall constitute a Material Adverse Effect.

“Maturity Date” shall mean June 1, 2012, as such date may be extended pursuant
to Section 2.13.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit I hereto or such other form as shall be approved by the Agent, for
the extension of the Maturity Date pursuant to Section 2.13.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a Plan that is a “multiemployer plan” as defined
in Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

“Multiple Employer Plan” shall mean a Plan that is a single-employer plan which
has two or more contributing sponsors at least two of whom are not under common
control or who made contributions under such Plan during the preceding five
years.


--------------------------------------------------------------------------------


14

“New Lending Office” shall have the meaning assigned to such term in
Section 2.21(f).

“Obligations” shall mean all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid Fees and all other obligations of the
Borrower to the Lenders or to any Lender or the Agent arising under the Loan
Documents.

“Other Taxes” shall have the meaning assigned to such term in Section 2.21(b).

“Patriot Act” shall have the meaning assigned to such term in Section 9.18.

“PBGC” shall mean the Pension Benefit Guarantee Corporation referred to and
defined in ERISA.

“Permitted B Share Recourse Financing Transaction” shall mean any pledge by the
Borrower of the B Share Fees to third parties in order to secure Indebtedness
extended to the Borrower by such third parties; provided that the Agent shall be
satisfied with the structure and documentation for such transaction and that the
terms of such transaction, including the advance rate and any termination
events, shall be consistent with those prevailing in the market at the time for
similar transactions.

“Permitted B Share Transaction” shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

“Permitted B Share True Sale Transaction” shall mean any sale by the Borrower of
B Share Fees to a B Share Purchaser in a true sale transaction without any
recourse based upon the collectibility of the B Share Fees sold and the sale or
pledge of such B Share Fees (or an interest therein) by such B Share Purchaser,
in each case without any Guarantee by, or other recourse to, or credit support
by, the Borrower or any Subsidiary (other than to such B Share Purchaser, if it
is a Finance Subsidiary) or recourse to any assets of the Borrower or any
Subsidiary; provided that the Agent shall be satisfied with the structure and
documentation for such transaction and that the terms of such transaction,
including the price at which B Share Fees are sold to such B Share Purchaser and
any termination events, shall be consistent with those prevailing in the market
at the time for similar transactions.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan that is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.


--------------------------------------------------------------------------------


15

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment.  In the event that the
Total Commitment shall have expired or been terminated, the Pro Rata Percentage
with respect to any Lender shall be such Lender’s Pro Rata Percentage most
recently in effect prior to such expiration or termination of the Total
Commitment, giving effect to any subsequent assignments pursuant to
Section 9.04.

“RCRA” shall mean the Resources Conservation and Recovery Act, as the same may
be amended from time to time.

“Reference Banks” shall mean Citibank, JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, N.A.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Replacement Indebtedness” shall mean, in respect of any Indebtedness (“Original
Indebtedness”), Indebtedness extending the maturity of or refunding, refinancing
or replacing, in whole or in part, such Original Indebtedness; provided that (i)
the principal amount of such Replacement Indebtedness shall not exceed the
principal amount of such Original Indebtedness; (ii) no Subsidiaries shall be
liable for any such Replacement Indebtedness that shall not have been liable for
such Original Indebtedness; (iii) if such Original Indebtedness shall have been
subordinated to the Obligations, such Replacement Indebtedness shall be
subordinated to the Obligations on terms not less favorable to the Lenders; (iv)
such Replacement Indebtedness shall not have a shorter maturity than such
Original Indebtedness or be subject to any requirement not applicable to such
Original Indebtedness that such Replacement Indebtedness be prepaid, redeemed,
repurchased or defeased on one or more scheduled dates or upon the happening of
one or more events (other than events of default or change of control events)
before the maturity of such Original Indebtedness; and (v) the incurrence of any
Replacement Indebtedness that refunds, refinances or replaces Original
Indebtedness under any revolving credit or similar facility shall be accompanied
by the termination of commitments under such facility equal in amount to such
Original Indebtedness.

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan
(other than a Multiemployer Plan), excluding, however, such events as to which
the PBGC by regulation or by technical update waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a


--------------------------------------------------------------------------------


16

failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a reportable event regardless of the issuance of
any waiver in accordance with Section 412(d) of the Code.

“Required Lenders” shall mean, at any time, Lenders in the aggregate holding
more than 50% of the Total Commitment or, for purposes of acceleration pursuant
to clause (ii) of Article VII or if the Total Commitment has been terminated,
Lenders in the aggregate representing more than 50% of the sum of the Revolving
Credit Exposure and the principal amount of the outstanding Competitive Loans.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Restatement Effective Date” shall mean the date on which the conditions
specified in Section 4.02 are satisfied (or waived in accordance with
Section 9.08 of this Agreement).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Standby Loans of
such Lender plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“S&P” shall mean Standard & Poor’s Ratings Service.

“SPC” shall have the meaning set forth in Section 9.04(h).

“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Lenders.

“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.

“Standby Loans” shall mean the revolving loans made by the Lenders to a Borrower
pursuant to Sections 2.01 and 2.04.  Each Standby Loan shall be a Eurodollar
Standby Loan or an ABR Loan.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Agent is
subject for Eurocurrency Liabilities (as defined in Regulation D).  Such reserve
percentages shall include any imposed pursuant to Regulation D.  Eurodollar
Loans shall be deemed to constitute


--------------------------------------------------------------------------------


17

Eurocurrency Liabilities and to be subject to such reserve requirements without
benefits of or credit for proration, exemptions or offsets.  Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” shall mean, with respect to any person, any corporation,
partnership, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests or limited liability company interests or other
ownership interests are, at the time any determination is being made, owned,
controlled or held.

“Subsidiary” shall mean any direct or indirect subsidiary of the Borrower.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean Citibank, in its capacity as lender of Swingline
Loans hereunder, or another Lender that has agreed to provide Swingline Loans
hereunder; provided that the Borrower shall have delivered to the Agent a
written notice that it has elected to replace Citibank as Swingline Lender (it
being understood that there shall be only one Swingline Lender hereunder at any
time).

“Swingline Loan” shall mean a Loan made pursuant to Section 2.05.

“Taxes” shall have the meaning assigned to such term in Section 2.21.

“Total Commitment” shall mean at any time the aggregate amount of the Lenders’
Commitments under this Agreement, as in effect at such time.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Transferee” shall have the meaning assigned to such term in Section 2.21(a).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate, the LIBO Rate, the Alternate Base Rate and the Fixed Rate.

“Unfunded Liabilities” shall mean, on any date of determination, (a) in the case
of Multiemployer Plans and Multiple Employer Plans, the liability of the
Borrower and the Subsidiaries if they were to incur a complete withdrawal from
each such plan and (b) in the case of all other Plans, all “unfunded benefit
liabilities” as defined in Section 4001(a)(18) of ERISA.


--------------------------------------------------------------------------------


18

“Utilization Fee” shall have the meaning assigned to such term in
Section 2.07(b).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.  TERMS GENERALLY.  THE DEFINITIONS IN SECTION 1.01 SHALL APPLY
EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE DEEMED
REFERENCES TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS
AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.  ALL REFERENCES HEREIN TO
“THE DATE HEREOF” OR “THE DATE OF THIS AGREEMENT” SHALL BE INTERPRETED AS
REFERENCES TO THE DATE ON WHICH THE EXISTING CREDIT AGREEMENT IS AMENDED AND
RESTATED HEREBY.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP, AS IN
EFFECT FROM TIME TO TIME; PROVIDED, HOWEVER, THAT, FOR PURPOSES OF DETERMINING
COMPLIANCE WITH ANY COVENANT SET FORTH IN ARTICLE VI, SUCH TERMS SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP AS IN EFFECT ON THE DATE OF THIS AGREEMENT
APPLIED ON A BASIS CONSISTENT WITH THE APPLICATION USED IN PREPARING THE
BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.05.  IN THE
EVENT THAT ANY CHANGE IN GAAP MATERIALLY AFFECTS ANY PROVISION OF THIS
AGREEMENT, THE PARTIES HERETO AGREE THAT, AT THE REQUEST OF THE BORROWER OR THE
REQUIRED LENDERS, THEY SHALL NEGOTIATE IN GOOD FAITH IN ORDER TO AMEND THE
AFFECTED PROVISIONS IN SUCH A WAY AS WILL RESTORE THE PARTIES TO THEIR
RESPECTIVE POSITIONS PRIOR TO SUCH CHANGE, AND, FOLLOWING ANY SUCH REQUEST,
 UNTIL SUCH AMENDMENT BECOMES EFFECTIVE, THE BORROWER’S COMPLIANCE WITH SUCH
PROVISIONS SHALL BE DETERMINED ON THE BASIS OF GAAP AS IN EFFECT IMMEDIATELY
BEFORE SUCH CHANGE IN GAAP BECAME EFFECTIVE.


ARTICLE II


THE CREDITS


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING
UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY, TO MAKE STANDBY LOANS TO THE BORROWER, AT ANY TIME
AND FROM TIME TO TIME ON AND AFTER THE DATE HEREOF AND UNTIL THE EARLIER OF THE
MATURITY DATE AND THE TERMINATION OF THE COMMITMENT OF SUCH LENDER, IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(A) THE REVOLVING CREDIT EXPOSURE OF ANY LENDER EXCEEDING SUCH LENDER’S
COMMITMENT OR (B) THE SUM OF THE REVOLVING CREDIT EXPOSURES PLUS THE OUTSTANDING
AGGREGATE PRINCIPAL AMOUNT OF ALL COMPETITIVE LOANS EXCEEDING THE TOTAL
COMMITMENT.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY BORROW, PAY OR PREPAY
AND REBORROW HEREUNDER, ON AND AFTER THE DATE HEREOF AND PRIOR TO THE MATURITY
DATE, SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH HEREIN.


--------------------------------------------------------------------------------


19


SECTION 2.02.  LOANS.  (A)  EACH STANDBY LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR COMMITMENTS; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER TO MAKE ANY
STANDBY LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO
LEND HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE
MADE BY SUCH OTHER LENDER).  EACH COMPETITIVE LOAN SHALL BE MADE IN ACCORDANCE
WITH THE PROCEDURES SET FORTH IN SECTION 2.03.  THE STANDBY LOANS OR COMPETITIVE
LOANS OR SWINGLINE LOANS COMPRISING ANY BORROWING SHALL BE (I) IN THE CASE OF
COMPETITIVE LOANS, IN AN AGGREGATE PRINCIPAL AMOUNT WHICH IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $10,000,000, (II) IN THE CASE OF
STANDBY LOANS, IN AN AGGREGATE PRINCIPAL AMOUNT WHICH IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN (A) $5,000,000 IN THE CASE OF EURODOLLAR STANDBY
LOANS AND (B) $1,000,000 IN THE CASE OF ABR LOANS (OR, IN EACH CASE, AN
AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE REMAINING BALANCE OF THE AVAILABLE
COMMITMENTS) AND (III) IN THE CASE OF SWINGLINE LOANS, IN AN AGGREGATE PRINCIPAL
AMOUNT WHICH IS AN INTEGRAL MULTIPLE OF $1,000,000.


(B)  EACH COMPETITIVE BORROWING SHALL BE COMPRISED ENTIRELY OF EURODOLLAR
COMPETITIVE LOANS OR FIXED RATE LOANS, AND EACH STANDBY BORROWING SHALL BE
COMPRISED ENTIRELY OF EURODOLLAR STANDBY LOANS OR ABR LOANS, AS THE BORROWER MAY
REQUEST PURSUANT TO SECTION 2.03 OR 2.04, AS APPLICABLE, AND EACH SWINGLINE LOAN
SHALL BE COMPRISED ENTIRELY OF ABR LOANS UNLESS OTHERWISE AGREED BY THE BORROWER
AND THE SWINGLINE LENDER.  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR
LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO
MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY
BORROWING WHICH, IF MADE, WOULD RESULT IN AN AGGREGATE OF MORE THAN TEN SEPARATE
STANDBY LOANS OF ANY LENDER BEING OUTSTANDING HEREUNDER AT ANY ONE TIME.  FOR
PURPOSES OF THE FOREGOING, LOANS HAVING DIFFERENT INTEREST PERIODS, REGARDLESS
OF WHETHER THEY COMMENCE ON THE SAME DATE, SHALL BE CONSIDERED SEPARATE LOANS.


(C)  SUBJECT TO SECTION 2.06, (I) IN THE CASE OF A EURODOLLAR STANDBY BORROWING
OR A EURODOLLAR COMPETITIVE BORROWING, EACH LENDER SHALL MAKE EACH LOAN TO BE
MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE AGENT IN NEW YORK, NEW YORK, NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, AND (II) IN THE CASE OF AN ABR BORROWING OR A
FIXED RATE BORROWING, EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT
HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO THE AGENT IN NEW YORK, NEW YORK, NOT LATER THAN 2:00 P.M., NEW YORK
CITY TIME, AND THE AGENT SHALL BY 3:00 P.M., NEW YORK CITY TIME, CREDIT THE
AMOUNTS SO RECEIVED TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE
AGENT OR IF A BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION
PRECEDENT HEREIN SPECIFIED SHALL NOT HAVE BEEN MET, PROMPTLY RETURN THE AMOUNTS
SO RECEIVED TO THE RESPECTIVE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE
MADE AS PROVIDED IN SECTION 2.05.  COMPETITIVE LOANS SHALL BE MADE BY THE LENDER
OR LENDERS WHOSE COMPETITIVE BIDS THEREFOR ARE ACCEPTED PURSUANT TO


--------------------------------------------------------------------------------


20


SECTION 2.03 IN THE AMOUNTS SO ACCEPTED AND STANDBY LOANS SHALL BE MADE BY THE
LENDERS PRO RATA IN ACCORDANCE WITH SECTION 2.18.  THE FAILURE OF ANY LENDER TO
MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF
ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS AND COMPETITIVE BIDS OF
THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.  UNLESS THE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH LENDER’S PORTION OF SUCH
BORROWING, THE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE
TO THE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH THIS PARAGRAPH (C)
AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH
LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE AGENT, SUCH LENDER AND
THE BORROWER SEVERALLY AGREE TO REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS
REPAID TO THE AGENT AT (I) IN THE CASE OF THE BORROWER, THE INTEREST RATE
APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND (II) IN THE
CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE.  IF SUCH LENDER SHALL
REPAY TO THE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH
RESPECT THERETO WOULD END AFTER THE MATURITY DATE.


SECTION 2.03.  COMPETITIVE BID PROCEDURE.  (A)  IN ORDER TO REQUEST COMPETITIVE
BIDS, THE BORROWER SHALL HAND DELIVER OR TELECOPY TO THE AGENT A DULY COMPLETED
COMPETITIVE BID REQUEST IN THE FORM OF EXHIBIT A-1 HERETO, TO BE RECEIVED BY THE
AGENT (I) IN THE CASE OF A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, FOUR BUSINESS DAYS BEFORE A PROPOSED COMPETITIVE
BORROWING AND (II) IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE A PROPOSED COMPETITIVE
BORROWING.  NO ABR LOAN SHALL BE REQUESTED IN, OR MADE PURSUANT TO, A
COMPETITIVE BID REQUEST.  A COMPETITIVE BID REQUEST THAT DOES NOT CONFORM
SUBSTANTIALLY TO THE FORMAT OF EXHIBIT A-1 MAY BE REJECTED IN THE AGENT’S SOLE
DISCRETION, AND THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF SUCH REJECTION
BY TELECOPIER.  SUCH REQUEST SHALL IN EACH CASE REFER TO THIS AGREEMENT AND
SPECIFY (X) WHETHER THE BORROWING THEN BEING REQUESTED IS TO BE A EURODOLLAR
BORROWING OR A FIXED RATE BORROWING, (Y) THE DATE OF SUCH BORROWING (WHICH SHALL
BE A BUSINESS DAY) AND THE AGGREGATE PRINCIPAL AMOUNT THEREOF WHICH SHALL BE IN
A MINIMUM PRINCIPAL AMOUNT OF $10,000,000 AND IN AN INTEGRAL MULTIPLE OF
$1,000,000, AND (Z) THE INTEREST PERIOD WITH RESPECT THERETO (WHICH MAY NOT END
AFTER THE MATURITY DATE).  PROMPTLY AFTER ITS RECEIPT OF A COMPETITIVE BID
REQUEST THAT IS NOT REJECTED AS AFORESAID, THE AGENT SHALL INVITE BY TELECOPIER
(IN THE FORM SET FORTH IN EXHIBIT A-2 HERETO) THE LENDERS TO BID, ON THE TERMS
AND CONDITIONS OF THIS AGREEMENT, TO MAKE COMPETITIVE LOANS PURSUANT TO THE
COMPETITIVE BID REQUEST.  COMPETITIVE BORROWINGS MAY NOT BE MADE IN AN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME GREATER THAN THE TOTAL COMMITMENT MINUS
THE REVOLVING CREDIT EXPOSURES AT SUCH TIME.


--------------------------------------------------------------------------------


21


(B)  EACH LENDER MAY, IN ITS SOLE DISCRETION, MAKE ONE OR MORE COMPETITIVE BIDS
TO THE BORROWER RESPONSIVE TO A COMPETITIVE BID REQUEST.  EACH COMPETITIVE BID
BY A LENDER MUST BE RECEIVED BY THE AGENT VIA TELECOPIER, IN THE FORM OF
EXHIBIT A-3 HERETO, (I) IN THE CASE OF A EURODOLLAR COMPETITIVE BORROWING, NOT
LATER THAN 11:30 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE A PROPOSED
COMPETITIVE BORROWING AND (II) IN THE CASE OF A FIXED RATE BORROWING, NOT LATER
THAN 11:30 A.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED COMPETITIVE
BORROWING.  MULTIPLE BIDS WILL BE ACCEPTED BY THE AGENT.  COMPETITIVE BIDS THAT
DO NOT CONFORM SUBSTANTIALLY TO THE FORMAT OF EXHIBIT A-3 MAY BE REJECTED BY THE
AGENT AFTER CONFERRING WITH, AND UPON THE INSTRUCTION OF, THE BORROWER, AND THE
AGENT SHALL NOTIFY THE LENDER MAKING SUCH NONCONFORMING BID OF SUCH REJECTION AS
SOON AS PRACTICABLE.  EACH COMPETITIVE BID SHALL REFER TO THIS AGREEMENT AND
SPECIFY (X) THE PRINCIPAL AMOUNT (WHICH SHALL BE IN A MINIMUM PRINCIPAL AMOUNT
OF $10,000,000 AND IN AN INTEGRAL MULTIPLE OF $1,000,000 AND WHICH MAY EQUAL THE
ENTIRE PRINCIPAL AMOUNT OF THE COMPETITIVE BORROWING REQUESTED BY THE BORROWER)
OF THE COMPETITIVE LOAN OR LOANS THAT THE LENDER IS WILLING TO MAKE TO THE
BORROWER, (Y) THE COMPETITIVE BID RATE OR RATES AT WHICH THE LENDER IS PREPARED
TO MAKE THE COMPETITIVE LOAN OR LOANS AND (Z) THE INTEREST PERIOD AND THE LAST
DAY THEREOF.  IF ANY LENDER SHALL ELECT NOT TO MAKE A COMPETITIVE BID, SUCH
LENDER SHALL SO NOTIFY THE AGENT VIA TELECOPIER (I) IN THE CASE OF EURODOLLAR
COMPETITIVE LOANS, NOT LATER THAN 11:30 A.M., NEW YORK CITY TIME, THREE BUSINESS
DAYS BEFORE A PROPOSED COMPETITIVE BORROWING, AND (II) IN THE CASE OF FIXED RATE
LOANS, NOT LATER THAN 11:30 A.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED
COMPETITIVE BORROWING; PROVIDED, HOWEVER, THAT FAILURE BY ANY LENDER TO GIVE
SUCH NOTICE SHALL NOT CAUSE SUCH LENDER TO BE OBLIGATED TO MAKE ANY COMPETITIVE
LOAN AS PART OF SUCH COMPETITIVE BORROWING.  A COMPETITIVE BID SUBMITTED BY A
LENDER PURSUANT TO THIS PARAGRAPH (B) SHALL BE IRREVOCABLE.


(C)  THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER BY TELECOPIER OF ALL THE
COMPETITIVE BIDS MADE, THE COMPETITIVE BID RATE AND THE PRINCIPAL AMOUNT OF EACH
COMPETITIVE LOAN IN RESPECT OF WHICH A COMPETITIVE BID WAS MADE AND THE IDENTITY
OF THE LENDER THAT MADE EACH BID.  THE AGENT SHALL SEND A COPY OF ALL
COMPETITIVE BIDS TO THE BORROWER FOR ITS RECORDS AS SOON AS PRACTICABLE AFTER
COMPLETION OF THE BIDDING PROCESS SET FORTH IN THIS SECTION.


(D)  THE BORROWER MAY IN ITS SOLE AND ABSOLUTE DISCRETION, SUBJECT ONLY TO THE
PROVISIONS OF THIS PARAGRAPH (D), ACCEPT OR REJECT ANY COMPETITIVE BID REFERRED
TO IN PARAGRAPH (C) ABOVE.  THE BORROWER SHALL NOTIFY THE AGENT BY TELEPHONE,
CONFIRMED BY TELECOPIER IN THE FORM OF A COMPETITIVE BID ACCEPT/REJECT LETTER IN
THE FORM OF EXHIBIT A-4 HERETO, WHETHER AND TO WHAT EXTENT IT HAS DECIDED TO
ACCEPT OR REJECT ANY OF OR ALL THE BIDS REFERRED TO IN PARAGRAPH (C) ABOVE,
(X) IN THE CASE OF A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN
12:30 P.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE A PROPOSED
COMPETITIVE BORROWING, AND (Y) IN THE CASE OF A FIXED RATE BORROWING, NOT LATER
THAN 12:30 P.M., NEW YORK CITY TIME, ON THE DAY OF A PROPOSED COMPETITIVE
BORROWING; PROVIDED, HOWEVER, THAT (I) THE FAILURE BY THE BORROWER TO GIVE SUCH
NOTICE SHALL BE DEEMED TO BE A REJECTION OF ALL THE BIDS REFERRED TO IN
PARAGRAPH (C) ABOVE, (II) THE BORROWER SHALL NOT ACCEPT A BID MADE AT A
PARTICULAR COMPETITIVE BID RATE IF IT HAS DECIDED TO REJECT A BID MADE AT A
LOWER COMPETITIVE BID RATE, (III) THE AGGREGATE AMOUNT OF THE COMPETITIVE BIDS
ACCEPTED BY THE BORROWER SHALL NOT EXCEED THE PRINCIPAL AMOUNT


--------------------------------------------------------------------------------


22


SPECIFIED IN THE COMPETITIVE BID REQUEST AND SHALL BE IN A MINIMUM PRINCIPAL
AMOUNT OF $10,000,000, (IV) IF THE BORROWER SHALL ACCEPT A BID OR BIDS MADE AT A
PARTICULAR COMPETITIVE BID RATE BUT THE AMOUNT OF SUCH BID OR BIDS SHALL CAUSE
THE TOTAL AMOUNT OF BIDS TO BE ACCEPTED BY THE BORROWER TO EXCEED THE AMOUNT
SPECIFIED IN THE COMPETITIVE BID REQUEST, THEN THE BORROWER SHALL ACCEPT A
PORTION OF SUCH BID OR BIDS IN AN AMOUNT EQUAL TO THE AMOUNT SPECIFIED IN THE
COMPETITIVE BID REQUEST LESS THE AMOUNT OF ALL OTHER COMPETITIVE BIDS ACCEPTED
WITH RESPECT TO SUCH COMPETITIVE BID REQUEST, WHICH ACCEPTANCE, IN THE CASE OF
MULTIPLE BIDS AT SUCH COMPETITIVE BID RATE, SHALL BE MADE PRO RATA IN ACCORDANCE
WITH THE AMOUNT OF EACH SUCH BID AT SUCH COMPETITIVE BID RATE, AND (V) EXCEPT
PURSUANT TO CLAUSE (IV) ABOVE, NO BID SHALL BE ACCEPTED FOR A COMPETITIVE LOAN
UNLESS SUCH COMPETITIVE LOAN IS IN A MINIMUM PRINCIPAL AMOUNT OF $10,000,000 AND
AN INTEGRAL MULTIPLE OF $1,000,000; PROVIDED FURTHER, HOWEVER, THAT IF A
COMPETITIVE LOAN MUST BE IN AN AMOUNT LESS THAN $10,000,000 BECAUSE OF THE
PROVISIONS OF CLAUSE (IV) ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM OF
$1,000,000 OR ANY INTEGRAL MULTIPLE THEREOF, AND IN CALCULATING THE PRO RATA
ALLOCATION OF ACCEPTANCES OF PORTIONS OF MULTIPLE BIDS AT A PARTICULAR
COMPETITIVE BID RATE PURSUANT TO CLAUSE (IV) THE AMOUNTS SHALL BE ROUNDED TO
INTEGRAL MULTIPLES OF $1,000,000 IN A MANNER WHICH SHALL BE IN THE DISCRETION OF
THE BORROWER.  A NOTICE GIVEN BY THE BORROWER PURSUANT TO THIS PARAGRAPH (D)
SHALL BE IRREVOCABLE.


(E)  THE AGENT SHALL PROMPTLY NOTIFY EACH BIDDING LENDER WHETHER OR NOT ITS
COMPETITIVE BID HAS BEEN ACCEPTED (AND IF SO, IN WHAT AMOUNT AND AT WHAT
COMPETITIVE BID RATE) BY TELECOPY SENT BY THE AGENT, AND EACH SUCCESSFUL BIDDER
WILL THEREUPON BECOME BOUND, SUBJECT TO THE OTHER APPLICABLE CONDITIONS HEREOF,
TO MAKE THE COMPETITIVE LOAN IN RESPECT OF WHICH ITS BID HAS BEEN ACCEPTED.


(F)  A COMPETITIVE BID REQUEST SHALL NOT BE MADE WITHIN FIVE BUSINESS DAYS AFTER
THE DATE OF ANY PREVIOUS COMPETITIVE BID REQUEST.


(G)  IF THE AGENT SHALL ELECT TO SUBMIT A COMPETITIVE BID IN ITS CAPACITY AS A
LENDER, IT SHALL SUBMIT SUCH BID DIRECTLY TO THE BORROWER ONE QUARTER OF AN HOUR
EARLIER THAN THE LATEST TIME AT WHICH THE OTHER LENDERS ARE REQUIRED TO SUBMIT
THEIR BIDS TO THE AGENT PURSUANT TO PARAGRAPH (B) ABOVE.


(H)  ALL NOTICES REQUIRED BY THIS SECTION SHALL BE GIVEN IN ACCORDANCE WITH
SECTION 9.01.


SECTION 2.04.  STANDBY BORROWING PROCEDURE.  IN ORDER TO REQUEST A STANDBY
BORROWING, THE BORROWER SHALL HAND DELIVER OR TELECOPY TO THE AGENT IN THE FORM
OF EXHIBIT A-5 (A) IN THE CASE OF A EURODOLLAR STANDBY BORROWING, NOT LATER THAN
11:30 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE A PROPOSED BORROWING
AND (B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:30 A.M., NEW YORK
CITY TIME, ON THE DAY OF A PROPOSED BORROWING.  NO FIXED RATE LOAN SHALL BE
REQUESTED OR MADE PURSUANT TO A STANDBY BORROWING REQUEST.  SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL IN EACH CASE SPECIFY (I) WHETHER THE BORROWING THEN BEING
REQUESTED IS TO BE A EURODOLLAR STANDBY BORROWING OR AN ABR BORROWING; (II) THE
DATE OF SUCH STANDBY BORROWING (WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT
THEREOF; AND (III) IF SUCH BORROWING IS TO BE A


--------------------------------------------------------------------------------


23


EURODOLLAR STANDBY BORROWING, THE INTEREST PERIOD WITH RESPECT THERETO.  IF NO
ELECTION AS TO THE TYPE OF STANDBY BORROWING IS SPECIFIED IN ANY SUCH NOTICE,
THEN THE REQUESTED STANDBY BORROWING SHALL BE AN ABR BORROWING.  IF NO INTEREST
PERIOD WITH RESPECT TO ANY EURODOLLAR STANDBY BORROWING IS SPECIFIED IN ANY SUCH
NOTICE, THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF
ONE MONTH’S DURATION.  IF THE BORROWER SHALL NOT HAVE GIVEN NOTICE IN ACCORDANCE
WITH THIS SECTION OF ITS ELECTION TO REFINANCE A STANDBY BORROWING PRIOR TO THE
END OF THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING, THEN THE BORROWER SHALL
(UNLESS SUCH BORROWING IS REPAID AT THE END OF SUCH INTEREST PERIOD) BE DEEMED
TO HAVE GIVEN NOTICE OF AN ELECTION TO REFINANCE SUCH BORROWING WITH AN
ABR BORROWING.  THE AGENT SHALL PROMPTLY ADVISE THE LENDERS OF ANY NOTICE GIVEN
PURSUANT TO THIS SECTION AND OF EACH LENDER’S PORTION OF THE REQUESTED
BORROWING.


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME ON AND AFTER THE DATE HEREOF AND UNTIL THE EARLIER OF
THE MATURITY DATE AND THE TERMINATION OF THE COMMITMENTS IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SWINGLINE LOANS EXCEEDING
$40,000,000 OR (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES PLUS THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING COMPETITIVE LOANS EXCEEDING THE TOTAL
COMMITMENT THEN IN EFFECT.  EACH SWINGLINE LOAN SHALL BEAR INTEREST AT A RATE
DESCRIBED IN SECTION 2.09(D).  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, REPAY AND
REBORROW SWINGLINE LOANS.


(B)  TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE AGENT OF SUCH
REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN 3:00 P.M., NEW YORK
CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) THE REQUESTED DATE OF SUCH SWINGLINE LOAN
(WHICH SHALL BE A BUSINESS DAY), (II) THE INTEREST PERIOD WITH RESPECT TO THE
REQUESTED SWINGLINE LOAN (WHICH MAY NOT END AFTER THE MATURITY DATE), (III) THE
AMOUNT OF THE REQUESTED SWINGLINE LOAN AND (IV) THE MATURITY OF THE REQUESTED
SWINGLINE LOAN (WHICH SHALL BE NO LATER THAN FIVE BUSINESS DAYS AFTER THE DATE
OF SUCH SWINGLINE LOAN).  THE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF
ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE LENDER SHALL MAKE
EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO ACCOUNT NUMBER 4945027308 MAINTAINED BY THE BORROWER WITH
WELLS FARGO BANK (ABA 121000248) BY 6:00 P.M., NEW YORK CITY TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.  THE BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART,
UPON GIVING WRITTEN OR TELECOPY NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED
BY WRITTEN OR TELECOPY NOTICE) TO THE SWINGLINE LENDER AND TO THE AGENT BEFORE
12:00 (NOON), (NEW YORK TIME) ON THE DATE OF PREPAYMENT AT THE SWINGLINE
LENDER’S ADDRESS FOR NOTICES IN THE ADMINISTRATIVE QUESTIONNAIRE.


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE AGENT NOT LATER
THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE THE LENDERS TO
ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE
LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE
LOANS IN


--------------------------------------------------------------------------------


24


WHICH LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE AGENT
WILL GIVE NOTICE THEREOF TO EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS (WHICH SHALL BE EQUAL TO SUCH
LENDER’S PRO RATA PERCENTAGE).  EACH LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF
DEFAULT OR A DEFAULT OR REDUCTION OR TERMINATION OF THE TOTAL COMMITMENT, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER
THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.02(C) WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.02(C) SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS
OF THE LENDERS), AND THE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE
AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  THE AGENT SHALL NOTIFY THE BORROWER
OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH,
AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE
LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE BORROWER) IN RESPECT
OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A
SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE AGENT; ANY SUCH
AMOUNTS RECEIVED BY THE AGENT SHALL BE PROMPTLY REMITTED BY THE AGENT TO THE
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO
THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


SECTION 2.06.  INTEREST ELECTIONS.  (A)  EACH STANDBY BORROWING INITIALLY SHALL
BE OF THE TYPE SPECIFIED IN THE APPLICABLE STANDBY BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR STANDBY BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH STANDBY BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT
TO CONVERT SUCH BORROWING TO A BORROWING OF A DIFFERENT TYPE OR TO CONTINUE SUCH
BORROWING AND, IN THE CASE OF A EURODOLLAR STANDBY BORROWING, MAY ELECT INTEREST
PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER MAY ELECT
DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING,
IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS
HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY
TO COMPETITIVE BORROWINGS OR SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR
CONTINUED.


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
AGENT OF SUCH ELECTION (EACH, AN “INTEREST ELECTION REQUEST”) BY TELEPHONE BY
THE TIME THAT A STANDBY BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.04
IF THE BORROWER WERE REQUESTING A STANDBY BORROWING OF THE TYPE RESULTING FROM
SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR


--------------------------------------------------------------------------------


25


TELECOPY TO THE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE AGENT AND SIGNED BY THE BORROWER.


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I)  THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

(II)  THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III)  WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

(IV)  IF THE RESULTING BORROWING IS TO BE A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE AGENT SHALL
ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH
RESULTING BORROWING.


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR STANDBY BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE AGENT, AT THE REQUEST OF THE
REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN EVENT OF DEFAULT
IS CONTINUING (I) NO OUTSTANDING STANDBY BORROWING MAY BE CONVERTED TO OR
CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR
STANDBY BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


SECTION 2.07.  FEES.  (A)   THE BORROWER AGREES TO PAY TO EACH LENDER, THROUGH
THE AGENT, A FACILITY FEE (A “FACILITY FEE”) AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE RATE FROM TIME TO TIME IN EFFECT ON THE AMOUNT OF THE COMMITMENT OF
SUCH LENDER, WHETHER USED OR UNUSED, DURING THE PERIOD COMMENCING WITH THE DATE
HEREOF TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES; PROVIDED
THAT IF SUCH LENDER CONTINUES TO HAVE ANY REVOLVING CREDIT EXPOSURE AFTER ITS
COMMITMENT TERMINATES, THEN SUCH FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE
DAILY AMOUNT OF SUCH


--------------------------------------------------------------------------------


26


LENDER’S REVOLVING CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS
COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY REVOLVING CREDIT EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE IN
ARREARS ON THE FIRST DAY OF JANUARY, APRIL, JULY AND OCTOBER OF EACH YEAR AND ON
THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE
TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ANY FACILITY FEES ACCRUING AFTER
THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ALL
FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE
PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


(B)  FOR ANY DAY ON WHICH THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS SHALL BE
GREATER THAN 50% OF THE TOTAL COMMITMENT, THE BORROWER SHALL PAY TO THE AGENT
FOR THE ACCOUNT OF EACH LENDER A UTILIZATION FEE (A “UTILIZATION FEE”) EQUAL TO
THE APPLICABLE RATE ON THE AGGREGATE AMOUNT OF EACH LENDER’S OUTSTANDING STANDBY
LOANS TO THE BORROWER ON SUCH DAY.  THE ACCRUED UTILIZATION FEES, IF ANY, SHALL
BE PAYABLE IN ARREARS ON THE FIRST DAY OF JANUARY, APRIL, JULY AND OCTOBER OF
EACH YEAR AND ON THE DATE OR DATES ON WHICH THE COMMITMENTS TERMINATE AND ANY
OUTSTANDING LOANS ARE REPAID.  ALL UTILIZATION FEES SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


(C)  THE BORROWER AGREES TO PAY THE AGENT, FOR ITS OWN ACCOUNT, THE FEES (THE
“AGENT’S FEES”) AT THE TIMES AND IN THE AMOUNTS AGREED BY THE BORROWER IN THE
FEE LETTER.


(D)  ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO
THE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE, AMONG THE LENDERS.  ONCE
PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES ABSENT
MANIFEST ERROR.


SECTION 2.08.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) ON THE MATURITY DATE TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH STANDBY LOAN AND
(II) ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO TO THE AGENT FOR
THE APPLICABLE LENDER(S) THE THEN UNPAID PRINCIPAL AMOUNT OF EACH COMPETITIVE
LOAN.  THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE SWINGLINE
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF
THE MATURITY DATE AND THE FIFTH BUSINESS DAY AFTER SUCH SWINGLINE LOAN IS MADE;
PROVIDED THAT ON EACH DATE THAT A STANDBY BORROWING OR COMPETITIVE BORROWING IS
MADE, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN OUTSTANDING.


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO SUCH LENDER RESULTING FROM EACH LOAN
MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS
AGREEMENT.  THE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE
AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF EACH LOAN MADE AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE


--------------------------------------------------------------------------------


27


AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.  THE ENTRIES
MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO THIS SECTION SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE
OF ANY LENDER OR THE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER (I) AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY THE LOANS
IN ACCORDANCE WITH THEIR TERMS OR (II) CAUSE THE BORROWER’S OBLIGATIONS TO BE
GREATER THAN THEY WOULD HAVE BEEN ABSENT SUCH FAILURE OR ERROR.


(C)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT TO THE BORROWER BE EVIDENCED
BY A PROMISSORY NOTE OF THE BORROWER.  IN SUCH EVENT, THE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE
ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS
REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE AGENT.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


SECTION 2.09.  INTEREST ON LOANS.  (A)  SUBJECT TO THE PROVISIONS OF
SECTION 2.10, THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360
DAYS) AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF EACH EURODOLLAR STANDBY
LOAN, THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE, AND (II) IN THE CASE OF EACH EURODOLLAR
COMPETITIVE LOAN, THE LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE MARGIN OFFERED BY THE LENDER MAKING SUCH LOAN AND ACCEPTED BY
THE BORROWER PURSUANT TO SECTION 2.03.  INTEREST ON EACH EURODOLLAR BORROWING
SHALL BE PAYABLE ON EACH APPLICABLE INTEREST PAYMENT DATE.  EACH REFERENCE BANK
AGREES UPON THE REQUEST OF THE AGENT TO FURNISH TO THE AGENT TIMELY INFORMATION
FOR THE PURPOSE OF DETERMINING THE LIBO RATE AND THE ADJUSTED LIBO RATE.  IF ANY
ONE OR MORE OF THE REFERENCE BANKS SHALL NOT FURNISH SUCH TIMELY INFORMATION TO
THE AGENT FOR THE PURPOSE OF DETERMINING ANY SUCH INTEREST RATE, THE AGENT SHALL
DETERMINE SUCH INTEREST RATE ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE
REMAINING REFERENCE BANKS.


(B)  SUBJECT TO THE PROVISIONS OF SECTION 2.10, THE LOANS COMPRISING EACH
ABR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE) AT A RATE PER
ANNUM EQUAL TO THE ALTERNATE BASE RATE.  INTEREST ON EACH ABR BORROWING SHALL BE
PAYABLE ON EACH APPLICABLE INTEREST PAYMENT DATE.  THE ALTERNATE BASE RATE SHALL
BE DETERMINED BY THE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


(C)  SUBJECT TO THE PROVISIONS OF SECTION 2.10, EACH FIXED RATE LOAN SHALL BEAR
INTEREST AT A RATE PER ANNUM (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS
ELAPSED OVER A YEAR OF 360 DAYS) EQUAL TO THE FIXED RATE OF INTEREST OFFERED BY
THE LENDER MAKING SUCH LOAN AND ACCEPTED BY THE BORROWER PURSUANT TO
SECTION 2.03.  INTEREST ON EACH FIXED RATE LOAN SHALL BE PAYABLE ON THE INTEREST
PAYMENT DATES APPLICABLE TO SUCH LOAN EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.


--------------------------------------------------------------------------------


28


(D)  SUBJECT TO THE PROVISIONS OF SECTION 2.10, EACH SWINGLINE LOAN SHALL BEAR
INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR
OF 365 OR 366 DAYS, AS THE CASE MAY BE) AT THE ALTERNATE BASE RATE.  INTEREST ON
EACH SWINGLINE LOAN SHALL BE PAYABLE ON EACH APPLICABLE INTEREST PAYMENT DATE.


(E)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, IF
THE REQUIRED LENDERS SHALL SO DETERMINE, (I) EACH OUTSTANDING EURODOLLAR
BORROWING WILL, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO AN ABR BORROWING IF ALL SUCH EVENTS OF DEFAULT SHALL NOT HAVE BEEN
CURED BY SUCH TIME AND (II) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT
INTO, EURODOLLAR BORROWINGS SHALL BE SUSPENDED.


SECTION 2.10.  DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, THE BORROWER SHALL PAY INTEREST ON (A) THE UNPAID
PRINCIPAL AMOUNT OF EACH OF ITS STANDBY BORROWINGS AND EACH SWINGLINE BORROWING,
PAYABLE IN ARREARS ON THE DATES REFERRED TO IN SECTION 2.09, AT A RATE PER ANNUM
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360
DAYS) EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE
PAID ON SUCH STANDBY BORROWINGS AND SUCH SWINGLINE BORROWINGS PURSUANT TO
SECTION 2.09(A), (B) OR (D), AS APPLICABLE, AND (B) TO THE FULLEST EXTENT
PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT PAYABLE
HEREUNDER THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE DUE
UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH
AMOUNT SHALL BE PAID IN FULL AND ON DEMAND, AT A RATE PER ANNUM (COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS
THE CASE MAY BE) EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM
REQUIRED TO BE PAID ON ABR BORROWINGS PURSUANT TO SECTION 2.09(B).


SECTION 2.11.  ALTERNATE RATE OF INTEREST.  IN THE EVENT, AND ON EACH OCCASION,
THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD FOR A EURODOLLAR BORROWING THE AGENT SHALL HAVE DETERMINED THAT DOLLAR
DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE EURODOLLAR LOANS COMPRISING SUCH
BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT
THE RATES AT WHICH SUCH DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO ANY LENDER OF MAKING OR MAINTAINING ITS
EURODOLLAR LOAN DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, THE AGENT SHALL,
AS SOON AS PRACTICABLE THEREAFTER, GIVE WRITTEN OR TELECOPY NOTICE OF SUCH
DETERMINATION TO THE BORROWER AND THE LENDERS.  IN THE EVENT OF ANY SUCH
DETERMINATION, UNTIL THE AGENT SHALL HAVE ADVISED THE BORROWER AND THE LENDERS
THAT THE CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST, (I) ANY
REQUEST BY THE BORROWER FOR A EURODOLLAR COMPETITIVE BORROWING PURSUANT TO
SECTION 2.03 SHALL BE OF NO FORCE AND EFFECT AND SHALL BE DENIED BY THE AGENT
AND (II) ANY REQUEST BY THE BORROWER FOR A EURODOLLAR STANDBY BORROWING PURSUANT
TO SECTION 2.04 SHALL BE DEEMED TO BE A REQUEST FOR AN ABR BORROWING.  IN THE
EVENT OF ANY SUCH DETERMINATION, THE LENDERS SHALL NEGOTIATE WITH THE BORROWER,
AT ITS REQUEST, AS TO THE INTEREST RATE WHICH THE LOANS COMPRISING SUCH AN ABR
BORROWING SHALL BEAR; PROVIDED THAT SUCH LOANS SHALL BEAR INTEREST AS PROVIDED
IN SECTION 2.09(B) PENDING THE EXECUTION BY THE BORROWER AND THE LENDERS OF A
WRITTEN


--------------------------------------------------------------------------------


29


AGREEMENT PROVIDING FOR A DIFFERENT INTEREST RATE.  EACH DETERMINATION BY THE
AGENT HEREUNDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.12.  TERMINATION, REDUCTION AND INCREASE OF COMMITMENTS.  (A)  UNLESS
PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


(B)  UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR TELECOPY
NOTICE TO THE AGENT, THE BORROWER MAY AT ANY TIME IN WHOLE PERMANENTLY
TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE, WITHOUT PENALTY BUT
SUBJECT TO SECTION 2.17, THE TOTAL COMMITMENT; PROVIDED, HOWEVER, THAT (I) EACH
PARTIAL REDUCTION OF THE TOTAL COMMITMENT SHALL BE IN AN INTEGRAL MULTIPLE OF
$1,000,000 AND IN A MINIMUM PRINCIPAL AMOUNT OF $5,000,000 AND (II) NO SUCH
TERMINATION OR REDUCTION SHALL BE MADE IF, AFTER GIVING EFFECT TO ANY CONCURRENT
PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.14, THE SUM OF THE
REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE COMPETITIVE LOANS WOULD EXCEED THE TOTAL COMMITMENT.


(C)  EACH REDUCTION IN THE TOTAL COMMITMENT HEREUNDER SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE BORROWER
SHALL PAY TO THE AGENT FOR THE ACCOUNT OF THE LENDERS, ON THE DATE OF EACH
TERMINATION OR REDUCTION, THE FACILITY FEES ON THE AMOUNT OF THE COMMITMENTS SO
TERMINATED OR REDUCED ACCRUED THROUGH THE DATE OF SUCH TERMINATION OR REDUCTION.


(D)  THE BORROWER MAY FROM TIME TO TIME, BY WRITTEN NOTICE TO THE AGENT (WHICH
SHALL PROMPTLY DELIVER A COPY TO EACH OF THE LENDERS) EXECUTED BY THE BORROWER
AND ONE OR MORE FINANCIAL INSTITUTIONS (WHICH MAY INCLUDE ANY LENDER) THAT ARE
WILLING TO EXTEND A COMMITMENT OR, IN THE CASE OF ANY SUCH FINANCIAL INSTITUTION
THAT IS ALREADY A LENDER, TO INCREASE ITS COMMITMENT (ANY SUCH FINANCIAL
INSTITUTION REFERRED TO IN THIS SECTION BEING CALLED AN “INCREASING LENDER”),
CAUSE THE TOTAL COMMITMENTS TO BE INCREASED BY SUCH NEW OR INCREMENTAL
COMMITMENTS OF THE INCREASING LENDERS, IN AN AMOUNT FOR EACH INCREASING LENDER
AS SET FORTH IN SUCH NOTICE; PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF
ANY INCREASE IN THE TOTAL COMMITMENTS MADE PURSUANT TO THIS SECTION SHALL NOT BE
LESS THAN $25,000,000 AND THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INCREASES
SHALL NOT EXCEED $100,000,000, (II) EACH INCREASING LENDER, IF NOT ALREADY A
LENDER HEREUNDER, SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF THE AGENT
AND THE SWINGLINE LENDER (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) AND
(III) EACH INCREASING LENDER, IF NOT ALREADY A LENDER HEREUNDER, SHALL BECOME A
PARTY TO THIS AGREEMENT BY COMPLETING AND DELIVERING TO THE AGENT A DULY
EXECUTED ACCESSION AGREEMENT.  NEW COMMITMENTS AND INCREASES IN COMMITMENTS
CREATED PURSUANT TO THIS SECTION SHALL BECOME EFFECTIVE (A) IN THE CASE OF AN
INCREASING LENDER ALREADY A LENDER UNDER THIS AGREEMENT, ON THE DATE SPECIFIED
IN THE APPLICABLE NOTICE DELIVERED PURSUANT TO THIS SECTION AND (B) IN THE CASE
OF AN INCREASING LENDER NOT ALREADY A LENDER UNDER THIS AGREEMENT, ON THE
EFFECTIVE DATE OF THE APPLICABLE ACCESSION AGREEMENT.  UPON THE EFFECTIVENESS OF
ANY ACCESSION AGREEMENT TO WHICH ANY INCREASING LENDER IS A PARTY, SUCH
INCREASING LENDER SHALL THEREAFTER BE DEEMED TO BE A PARTY TO THIS AGREEMENT AND
SHALL BE ENTITLED TO ALL RIGHTS, BENEFITS AND PRIVILEGES ACCORDED A LENDER
HEREUNDER AND SUBJECT TO ALL OBLIGATIONS OF A LENDER HEREUNDER.  UPON THE
EFFECTIVENESS OF ANY INCREASE PURSUANT TO THIS SECTION, SCHEDULE 2.01 SHALL BE
DEEMED TO HAVE BEEN AMENDED TO REFLECT


--------------------------------------------------------------------------------


30


THE NEW OR INCREASED COMMITMENT OF EACH INCREASING LENDER.  NOTWITHSTANDING THE
FOREGOING, NO INCREASE IN THE AGGREGATE COMMITMENTS (OR IN THE COMMITMENT OF ANY
LENDER) SHALL BECOME EFFECTIVE UNDER THIS SECTION UNLESS (I) THE AGENT SHALL
HAVE RECEIVED DOCUMENTS CONSISTENT WITH THOSE DELIVERED UNDER PARAGRAPHS (B) AND
(D) OF SECTION 4.02 AS TO THE CORPORATE POWER AND AUTHORITY OF THE BORROWER TO
BORROW HEREUNDER AFTER GIVING EFFECT TO SUCH INCREASE AND (II) ON THE DATE OF
SUCH INCREASE, THE CONDITIONS SET FORTH IN PARAGRAPHS (B) AND (C) OF
SECTION 4.01 SHALL BE SATISFIED (WITH ALL REFERENCES IN SUCH PARAGRAPHS TO A
BORROWING BEING DEEMED TO BE REFERENCES TO SUCH INCREASE) AND THE AGENT SHALL
HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A
FINANCIAL OFFICER OF THE BORROWER.  FOLLOWING ANY EXTENSION OF A NEW COMMITMENT
OR INCREASE OF A LENDER’S COMMITMENT PURSUANT TO THIS PARAGRAPH, ANY STANDBY
LOANS OUTSTANDING PRIOR TO THE EFFECTIVENESS OF SUCH INCREASE OR EXTENSION SHALL
CONTINUE OUTSTANDING UNTIL THE ENDS OF THE RESPECTIVE INTEREST PERIODS
APPLICABLE THERETO, AND SHALL THEN BE REPAID AND, IF THE BORROWERS SHALL SO
ELECT, REFINANCED WITH NEW STANDBY LOANS MADE PURSUANT TO SECTION 2.01(A)
RATABLY IN ACCORDANCE WITH THE COMMITMENTS IN EFFECT FOLLOWING SUCH EXTENSION OR
INCREASE.


SECTION 2.13.  EXTENSION OF MATURITY DATE.  THE BORROWER MAY, BY DELIVERY OF A
MATURITY DATE EXTENSION REQUEST TO THE AGENT (WHICH SHALL PROMPTLY DELIVER A
COPY TO EACH OF THE LENDERS) NOT LESS THAN 30 DAYS AND NOT MORE THAN 60 DAYS
PRIOR TO ANY ANNIVERSARY OF THE RESTATEMENT EFFECTIVE DATE, REQUEST THAT THE
LENDERS EXTEND THE MATURITY DATE FOR AN ADDITIONAL PERIOD OF ONE YEAR; PROVIDED
THAT THERE SHALL BE NO MORE THAN TWO EXTENSIONS OF THE MATURITY DATE PURSUANT TO
THIS SECTION.  EACH LENDER SHALL, BY NOTICE TO THE BORROWER AND THE AGENT GIVEN
NOT LATER THAN THE 20TH DAY AFTER THE DATE OF THE AGENT’S RECEIPT OF THE
BORROWER’S MATURITY DATE EXTENSION REQUEST, ADVISE THE BORROWER WHETHER OR NOT
IT AGREES TO THE REQUESTED EXTENSION (EACH LENDER AGREEING TO A REQUESTED
EXTENSION BEING CALLED A “CONSENTING LENDER”, AND EACH LENDER DECLINING TO AGREE
TO A REQUESTED EXTENSION BEING CALLED A “DECLINING LENDER”).  ANY LENDER THAT
HAS NOT SO ADVISED THE BORROWER AND THE AGENT BY SUCH DAY SHALL BE DEEMED TO
HAVE DECLINED TO AGREE TO SUCH EXTENSION AND SHALL BE A DECLINING LENDER.  IF
LENDERS CONSTITUTING THE REQUIRED LENDERS SHALL HAVE AGREED TO A MATURITY DATE
EXTENSION REQUEST, THEN THE MATURITY DATE SHALL, AS TO THE CONSENTING LENDERS,
BE EXTENDED TO THE FIRST ANNIVERSARY OF THE MATURITY DATE THERETOFORE IN
EFFECT.  THE DECISION TO AGREE OR WITHHOLD AGREEMENT TO ANY MATURITY DATE
EXTENSION REQUEST SHALL BE AT THE SOLE DISCRETION OF EACH LENDER.  THE
COMMITMENT OF ANY DECLINING LENDER SHALL TERMINATE ON THE MATURITY DATE IN
EFFECT PRIOR TO GIVING EFFECT TO ANY SUCH EXTENSION (SUCH MATURITY DATE BEING
CALLED THE “EXISTING MATURITY DATE”).  THE PRINCIPAL AMOUNT OF ANY OUTSTANDING
LOANS MADE BY DECLINING LENDERS, TOGETHER WITH ANY ACCRUED INTEREST THEREON AND
ANY ACCRUED FEES AND OTHER AMOUNTS PAYABLE TO OR FOR THE ACCOUNT OF SUCH
DECLINING LENDERS HEREUNDER, SHALL BE DUE AND PAYABLE ON THE EXISTING MATURITY
DATE, AND ON THE EXISTING MATURITY DATE THE BORROWERS SHALL ALSO MAKE SUCH OTHER
PREPAYMENTS OF THEIR LOANS PURSUANT TO SECTION 2.14 AS SHALL BE REQUIRED IN
ORDER THAT, AFTER GIVING EFFECT TO THE TERMINATION OF THE COMMITMENTS OF, AND
ALL PAYMENTS TO, DECLINING LENDERS PURSUANT TO THIS SENTENCE, THE SUM OF THE
REVOLVING CREDIT EXPOSURES PLUS THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE COMPETITIVE LOANS WOULD NOT EXCEED THE TOTAL COMMITMENT.  NOTWITHSTANDING
THE FOREGOING PROVISIONS OF THIS PARAGRAPH, THE BORROWER SHALL HAVE THE RIGHT,
PURSUANT TO SECTION 2.22, AT ANY TIME PRIOR TO THE EXISTING MATURITY DATE, TO
REPLACE A DECLINING


--------------------------------------------------------------------------------


31


LENDER WITH A LENDER OR OTHER FINANCIAL INSTITUTION THAT WILL AGREE TO THE
APPLICABLE MATURITY DATE EXTENSION REQUEST, AND ANY SUCH REPLACEMENT LENDER
SHALL FOR ALL PURPOSES CONSTITUTE A CONSENTING LENDER.  NOTWITHSTANDING THE
FOREGOING, NO EXTENSION OF THE MATURITY DATE PURSUANT TO THIS PARAGRAPH SHALL
BECOME EFFECTIVE UNLESS ON THE ANNIVERSARY OF THE EFFECTIVE DATE THAT
IMMEDIATELY FOLLOWS THE DATE ON WHICH THE BORROWER DELIVERS THE APPLICABLE
MATURITY DATE EXTENSION REQUEST, THE CONDITIONS SET FORTH IN SECTION 4.01 SHALL
BE SATISFIED (WITH ALL REFERENCES IN SUCH SECTION TO A BORROWING BEING DEEMED TO
BE REFERENCES TO SUCH INCREASE) AND THE AGENT SHALL HAVE RECEIVED A CERTIFICATE
TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER OF THE
BORROWER.


SECTION 2.14.  PREPAYMENT.  (A)  THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY, WITHOUT PENALTY BUT SUBJECT TO SECTION 2.17,
ANY STANDBY BORROWING, IN WHOLE OR IN PART, UPON GIVING WRITTEN OR TELECOPY
NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY WRITTEN OR TELECOPY NOTICE) TO
THE AGENT:  (I) BEFORE 10:00 A.M., NEW YORK CITY TIME, TWO BUSINESS DAYS PRIOR
TO PREPAYMENT, IN THE CASE OF EURODOLLAR LOANS, AND (II) BEFORE 10:00 A.M., NEW
YORK CITY TIME, ON THE BUSINESS DAY OF PREPAYMENT, IN THE CASE OF ABR LOANS;
PROVIDED, HOWEVER, THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT WHICH IS
AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN (A) $5,000,000 IN THE CASE
OF A EURODOLLAR STANDBY BORROWING AND (B) $1,000,000 IN THE CASE OF AN ABR
BORROWING OR, IF LESS, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH STANDBY
BORROWING.   THE BORROWER SHALL NOT HAVE THE RIGHT TO PREPAY ANY COMPETITIVE
BORROWING.


(B)  ON THE DATE OF ANY TERMINATION OR REDUCTION OF THE COMMITMENTS PURSUANT TO
SECTION 2.12 OR SECTION 6.01(A)(III), THE BORROWER SHALL PAY OR PREPAY SO MUCH
OF THE STANDBY BORROWINGS AS SHALL BE NECESSARY IN ORDER THAT THE AGGREGATE
PRINCIPAL AMOUNT OF THE COMPETITIVE LOANS AND THE TOTAL REVOLVING CREDIT
EXPOSURES WILL NOT EXCEED THE TOTAL COMMITMENT AFTER GIVING EFFECT TO SUCH
TERMINATION OR REDUCTION.  IN THE EVENT OF ANY TERMINATION OF ALL OF THE
COMMITMENTS, THE BORROWER SHALL REPAY OR PREPAY ALL THE OUTSTANDING STANDBY
LOANS AND SWINGLINE LOANS ON THE DATE OF SUCH TERMINATION.


(C)  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL BE
IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH BORROWING (OR PORTION
THEREOF) BY THE AMOUNT STATED THEREIN ON THE DATE STATED THEREIN.  ALL
PREPAYMENTS UNDER THIS SECTION SHALL BE SUBJECT TO SECTION 2.17 BUT SHALL
OTHERWISE BE WITHOUT PREMIUM OR PENALTY.  ALL PREPAYMENTS UNDER THIS SECTION
SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING PREPAID
TO THE DATE OF PAYMENT.


SECTION 2.15.  RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF AFTER THE DATE OF THIS AGREEMENT
ANY CHANGE IN APPLICABLE LAW OR REGULATION OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF
LAW) SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY LENDER OF THE
PRINCIPAL OF OR INTEREST ON ANY EURODOLLAR LOAN OR FIXED RATE LOAN MADE BY SUCH
LENDER OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER (OTHER THAN CHANGES IN
RESPECT OF TAXES IMPOSED ON THE OVERALL NET INCOME OF SUCH LENDER BY THE


--------------------------------------------------------------------------------


32


JURISDICTION IN WHICH SUCH LENDER HAS ITS PRINCIPAL OR APPLICABLE LENDING OFFICE
OR BY ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREIN), OR SHALL IMPOSE,
MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR CREDIT EXTENDED BY
SUCH LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT WHICH IS REFLECTED IN THE
ADJUSTED LIBO RATE), OR SHALL IMPOSE ON SUCH LENDER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR ANY EURODOLLAR LOAN OR
FIXED RATE LOAN MADE BY SUCH LENDER, AND THE RESULT OF ANY OF THE FOREGOING
SHALL BE TO INCREASE THE DIRECT COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY
EURODOLLAR LOAN OR FIXED RATE LOAN OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED
OR RECEIVABLE BY SUCH LENDER HEREUNDER (WHETHER OF PRINCIPAL, INTEREST OR
OTHERWISE) BY AN AMOUNT REASONABLY DEEMED BY SUCH LENDER TO BE MATERIAL, THEN
THE BORROWER WILL PAY TO SUCH LENDER UPON DEMAND SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH ADDITIONAL COSTS INCURRED OR
REDUCTION SUFFERED.  NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL BE ENTITLED
TO REQUEST COMPENSATION UNDER THIS PARAGRAPH WITH RESPECT TO ANY COMPETITIVE
LOAN IF IT SHALL HAVE BEEN AWARE OF THE CHANGE GIVING RISE TO SUCH REQUEST AT
THE TIME OF SUBMISSION OF THE COMPETITIVE BID PURSUANT TO WHICH SUCH COMPETITIVE
LOAN SHALL HAVE BEEN MADE.


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE APPLICABILITY OF ANY LAW,
RULE, REGULATION OR GUIDELINE ADOPTED PURSUANT TO OR ARISING OUT OF THE
JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATIONS AND SUPERVISORY
PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND CAPITAL
STANDARDS”, OR THE ADOPTION AFTER THE DATE HEREOF OF ANY OTHER LAW, RULE,
REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY OF THE
FOREGOING OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ANY
LENDING OFFICE OF SUCH LENDER) OR ANY LENDER’S HOLDING COMPANY WITH ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR
WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR
ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY SUCH LENDER PURSUANT HERETO TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH APPLICABILITY, ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT REASONABLY DEEMED BY SUCH
LENDER TO BE MATERIAL, THEN FROM TIME TO TIME THE BORROWER SHALL PAY TO SUCH
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH
LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)  FAILURE ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY INCREASED
COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON
CAPITAL WITH RESPECT TO ANY PERIOD SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S RIGHT TO DEMAND COMPENSATION WITH RESPECT TO SUCH PERIOD OR ANY OTHER
PERIOD.  THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE TO EACH LENDER
REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF
THE LAW, RULE, REGULATION, GUIDELINE OR OTHER CHANGE OR CONDITION WHICH SHALL
HAVE OCCURRED OR BEEN IMPOSED.


--------------------------------------------------------------------------------


33


SECTION 2.16.  CHANGE IN LEGALITY.  (A)  NOTWITHSTANDING ANY OTHER PROVISION
HEREIN, IF ANY CHANGE IN ANY LAW OR REGULATION OR IN THE INTERPRETATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION OR INTERPRETATION
THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR
LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO
ANY EURODOLLAR LOAN, THEN, BY WRITTEN NOTICE TO THE BORROWER AND TO THE AGENT,
SUCH LENDER MAY:

(I)  DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER BE MADE BY SUCH LENDER
HEREUNDER, WHEREUPON SUCH LENDER SHALL NOT SUBMIT A COMPETITIVE BID IN RESPONSE
TO A REQUEST FOR EURODOLLAR COMPETITIVE LOANS AND ANY REQUEST BY THE BORROWER
FOR A EURODOLLAR STANDBY BORROWING SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A
REQUEST FOR AN ABR LOAN UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN;
AND

(II)  REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS MADE BY IT BE CONVERTED TO
ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR LOANS SHALL BE AUTOMATICALLY
CONVERTED TO ABR LOANS AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN
PARAGRAPH (B) BELOW.

In the event any Lender shall exercise its rights under (i) or (ii) above, and
(x) all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans and (y) such Lender shall negotiate with
the Borrower, at its request, as to the interest rate which such ABR Loans shall
bear; provided that such Loans shall bear interest as provided in
Section 2.09(b) pending the execution by the Borrower and such Lender of a
written agreement providing for a different interest rate.


(B)  FOR PURPOSES OF THIS SECTION, A NOTICE TO THE BORROWER BY ANY LENDER SHALL
BE EFFECTIVE AS TO EACH EURODOLLAR LOAN, IF LAWFUL, ON THE LAST DAY OF THE
INTEREST PERIOD CURRENTLY APPLICABLE TO SUCH EURODOLLAR LOAN; IN ALL OTHER CASES
SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT BY THE BORROWER.


SECTION 2.17.  INDEMNITY.  THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY
LOSS (OTHER THAN LOSS OF PROFITS) OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR
INCUR AS A CONSEQUENCE OF (A) ANY FAILURE BY THE BORROWER TO FULFILL ON THE DATE
OF ANY BORROWING HEREUNDER THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV,
(B) ANY FAILURE BY THE BORROWER TO BORROW OR TO REFINANCE OR CONTINUE ANY LOAN
HEREUNDER, FOR ANY REASON OTHER THAN A DEFAULT BY SUCH LENDER, AFTER IRREVOCABLE
NOTICE OF SUCH BORROWING, REFINANCING OR CONTINUATION HAS BEEN GIVEN PURSUANT TO
SECTION 2.03, 2.04 OR 2.06, (C) ANY PAYMENT, PREPAYMENT OR CONVERSION OF A
EURODOLLAR LOAN OR FIXED RATE LOAN REQUIRED BY ANY OTHER PROVISION OF THIS
AGREEMENT OR OTHERWISE MADE OR DEEMED MADE ON A DATE OTHER THAN THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO, (D) ANY DEFAULT IN PAYMENT OR PREPAYMENT
BY THE BORROWER OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY PART THEREOF OR
INTEREST ACCRUED THEREON, AS AND WHEN DUE AND PAYABLE (AT THE DUE DATE THEREOF,
WHETHER BY SCHEDULED MATURITY, ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR
OTHERWISE) OR


--------------------------------------------------------------------------------


34


(E) THE OCCURRENCE OF ANY EVENT OF DEFAULT, INCLUDING, IN EACH SUCH CASE, ANY
LOSS (OTHER THAN LOSS OF PROFITS) OR REASONABLE EXPENSE SUSTAINED OR INCURRED OR
TO BE SUSTAINED OR INCURRED IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD
PARTIES ACQUIRED TO EFFECT OR MAINTAIN SUCH LOAN OR ANY PART THEREOF AS A
EURODOLLAR LOAN OR FIXED RATE LOAN.  SUCH LOSS OR REASONABLE EXPENSE SHALL
INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS REASONABLY DETERMINED BY SUCH
LENDER, OF (I) ITS COST OF OBTAINING THE FUNDS FOR THE LOAN BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED (ASSUMED TO BE THE ADJUSTED LIBO RATE OR, IN THE CASE
OF A FIXED RATE LOAN, THE FIXED RATE OF INTEREST APPLICABLE THERETO) FOR THE
PERIOD FROM THE DATE OF SUCH PAYMENT, PREPAYMENT OR FAILURE TO BORROW TO THE
LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN (OR, IN THE CASE OF A FAILURE TO
BORROW, THE INTEREST PERIOD FOR SUCH LOAN WHICH WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY
SUCH LENDER) THAT WOULD BE REALIZED BY SUCH LENDER IN REEMPLOYING THE FUNDS SO
PAID, PREPAID OR NOT BORROWED FOR SUCH PERIOD OR INTEREST PERIOD, AS THE CASE
MAY BE.


SECTION 2.18.  PRO RATA TREATMENT.  EXCEPT AS REQUIRED UNDER SECTION 2.12(D),
SECTION 2.13 OR SECTION 2.16, EACH STANDBY BORROWING, EACH PAYMENT OR PREPAYMENT
OF PRINCIPAL OF ANY STANDBY BORROWING, EACH PAYMENT OF INTEREST ON THE STANDBY
LOANS, EACH PAYMENT OF THE FACILITY FEES, EACH PAYMENT OF THE UTILIZATION FEES
INSOFAR AS IT RELATES TO STANDBY LOANS, EACH REDUCTION OF THE COMMITMENTS AND
EACH REFINANCING OF ANY BORROWING WITH A STANDBY BORROWING OF ANY TYPE, SHALL BE
ALLOCATED PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS (OR, IF SUCH COMMITMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THEIR OUTSTANDING STANDBY
LOANS).  EACH PAYMENT OF PRINCIPAL OF ANY COMPETITIVE BORROWING AND EACH PAYMENT
OF THE UTILIZATION FEES INSOFAR AS THEY RELATE TO ANY COMPETITIVE BORROWING
SHALL BE ALLOCATED PRO RATA AMONG THE LENDERS PARTICIPATING IN SUCH BORROWING IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THEIR OUTSTANDING
COMPETITIVE LOANS COMPRISING SUCH BORROWING.  EACH PAYMENT OF INTEREST ON ANY
COMPETITIVE BORROWING SHALL BE ALLOCATED PRO RATA AMONG THE LENDERS
PARTICIPATING IN SUCH BORROWING IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS OF
ACCRUED AND UNPAID INTEREST ON THEIR OUTSTANDING COMPETITIVE LOANS COMPRISING
SUCH BORROWING.  FOR PURPOSES OF DETERMINING THE AVAILABLE COMMITMENTS OF THE
LENDERS AT ANY TIME, EACH OUTSTANDING COMPETITIVE BORROWING AND EACH OUTSTANDING
SWINGLINE LOAN SHALL BE DEEMED TO HAVE UTILIZED THE COMMITMENTS OF THE LENDERS
(INCLUDING THOSE LENDERS WHICH SHALL NOT HAVE MADE LOANS AS PART OF SUCH
COMPETITIVE BORROWING AND THOSE LENDERS THAT SHALL NOT HAVE MADE SWINGLINE
LOANS) PRO RATA IN ACCORDANCE WITH SUCH RESPECTIVE COMMITMENTS.  EACH LENDER
AGREES THAT IN COMPUTING SUCH LENDER’S PORTION OF ANY BORROWING TO BE MADE
HEREUNDER, THE AGENT MAY, IN ITS DISCRETION, ROUND EACH LENDER’S PERCENTAGE OF
SUCH BORROWING TO THE NEXT HIGHER OR LOWER WHOLE DOLLAR AMOUNT.


SECTION 2.19.  SHARING OF SETOFFS.  EACH LENDER AGREES THAT IF IT SHALL, THROUGH
THE EXERCISE OF A RIGHT OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM AGAINST THE
BORROWER, OR PURSUANT TO A SECURED CLAIM UNDER SECTION 506 OF TITLE 11 OF THE
UNITED STATES CODE OR OTHER SECURITY OR INTEREST ARISING FROM, OR IN LIEU OF,
SUCH SECURED CLAIM, RECEIVED BY SUCH LENDER UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW OR OTHERWISE, OR BY ANY OTHER MEANS, OBTAIN
PAYMENT (VOLUNTARY OR INVOLUNTARY) IN RESPECT OF ANY STANDBY LOAN OR LOANS OR
PARTICIPATIONS IN SWINGLINE LOANS  AS A RESULT OF


--------------------------------------------------------------------------------


35


WHICH THE UNPAID PRINCIPAL PORTION OF THE STANDBY LOANS OR PARTICIPATIONS IN
SWINGLINE LOANS OF SUCH LENDER SHALL BE PROPORTIONATELY LESS THAN THE UNPAID
PRINCIPAL PORTION OF THE STANDBY LOANS OR PARTICIPATIONS IN SWINGLINE LOANS OF
ANY OTHER LENDER, IT SHALL BE DEEMED SIMULTANEOUSLY TO HAVE PURCHASED FROM SUCH
OTHER LENDER AT FACE VALUE, AND SHALL PROMPTLY PAY TO SUCH OTHER LENDER THE
PURCHASE PRICE FOR, A PARTICIPATION IN THE STANDBY LOANS AND PARTICIPATIONS IN
SWINGLINE LOANS OF SUCH OTHER LENDER, SO THAT THE AGGREGATE UNPAID PRINCIPAL
AMOUNT OF THE STANDBY LOANS AND PARTICIPATIONS IN THE STANDBY LOANS AND
PARTICIPATIONS IN SWINGLINE LOANS HELD BY EACH LENDER SHALL BE IN THE SAME
PROPORTION TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL STANDBY LOANS AND
PARTICIPATIONS IN SWINGLINE LOANS THEN OUTSTANDING AS THE PRINCIPAL AMOUNT OF
ITS STANDBY LOANS AND PARTICIPATIONS IN SWINGLINE LOANS PRIOR TO SUCH EXERCISE
OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT WAS TO THE PRINCIPAL
AMOUNT OF ALL STANDBY LOANS AND PARTICIPATIONS IN SWINGLINE LOANS OUTSTANDING
PRIOR TO SUCH EXERCISE OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT;
PROVIDED, HOWEVER, THAT, IF ANY SUCH PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL
BE MADE PURSUANT TO THIS SECTION AND THE PAYMENT GIVING RISE THERETO SHALL
THEREAFTER BE RECOVERED, SUCH PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL BE
RESCINDED TO THE EXTENT OF SUCH RECOVERY AND THE PURCHASE PRICE OR PRICES OR
ADJUSTMENT RESTORED WITHOUT INTEREST.  THE BORROWER EXPRESSLY CONSENTS TO THE
FOREGOING ARRANGEMENTS AND AGREES THAT ANY LENDER HOLDING A PARTICIPATION
PURSUANT TO THE FOREGOING ARRANGEMENTS DEEMED TO HAVE BEEN SO PURCHASED MAY
EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM WITH
RESPECT TO ANY AND ALL MONEYS OWING BY THE BORROWER TO SUCH LENDER BY REASON
THEREOF AS FULLY AS IF SUCH LENDER HAD MADE A STANDBY LOAN OR SWINGLINE LOAN
DIRECTLY TO THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


SECTION 2.20.  PAYMENTS.  (A)  THE BORROWER SHALL MAKE EACH PAYMENT (INCLUDING
PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER AMOUNTS BUT
EXCLUDING PRINCIPAL AND INTEREST ON SWINGLINE LOANS, WHICH SHALL BE PAID
DIRECTLY TO THE SWINGLINE LENDER EXCEPT AS PROVIDED IN SECTION 2.05(C))
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT NOT LATER THAN 12:00 (NOON), NEW
YORK CITY TIME, ON THE DATE WHEN DUE IN DOLLARS TO THE AGENT AT ITS OFFICES AT
TWO PENNS WAY, SUITE 200, NEW CASTLE, DE 19720, ABA  021 00 00 89, ACCOUNT NO.
36852248, ATTENTION: GREGORY VICTOR, IN IMMEDIATELY AVAILABLE FUNDS.


(B)  WHENEVER ANY PAYMENT (INCLUDING PRINCIPAL OF OR INTEREST ON ANY BORROWING
OR ANY FEES OR OTHER AMOUNTS) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF
APPLICABLE.


SECTION 2.21.  TAXES.  (A)  ANY AND ALL PAYMENTS BY THE BORROWER HEREUNDER SHALL
BE MADE, IN ACCORDANCE WITH SECTION 2.20, FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING
TAXES IMPOSED ON THE AGENT’S OR ANY LENDER’S (OR ANY TRANSFEREE’S OR ASSIGNEE’S,
INCLUDING A PARTICIPATION HOLDER’S (ANY SUCH ENTITY A “TRANSFEREE”)) NET INCOME
AND FRANCHISE TAXES IMPOSED ON THE AGENT OR ANY LENDER (OR TRANSFEREE) BY THE
UNITED STATES OR ANY JURISDICTION UNDER THE


--------------------------------------------------------------------------------


36


LAWS OF WHICH IT IS ORGANIZED OR IN WHICH ITS APPLICABLE LENDING OFFICE IS
LOCATED OR ANY POLITICAL SUBDIVISION THEREOF (ALL SUCH NONEXCLUDED TAXES,
LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING
HEREINAFTER REFERRED TO AS “TAXES”).  IF THE BORROWER SHALL BE REQUIRED BY LAW
TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO THE
LENDERS (OR ANY TRANSFEREE) OR THE AGENT, (I) THE SUM PAYABLE SHALL BE INCREASED
BY THE AMOUNT NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING
DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) SUCH LENDER
(OR TRANSFEREE) OR THE AGENT (AS THE CASE MAY BE) SHALL RECEIVE AN AMOUNT EQUAL
TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE
BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY
IN ACCORDANCE WITH APPLICABLE LAW.


(B)  IN ADDITION, THE BORROWER AGREES TO PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


(C)  THE BORROWER WILL INDEMNIFY EACH LENDER (OR TRANSFEREE) AND THE AGENT FOR
THE FULL AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY TAXES OR OTHER TAXES
IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY SUCH
LENDER (OR TRANSFEREE) OR THE AGENT, AS THE CASE MAY BE, AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
ASSERTED BY THE RELEVANT TAXING AUTHORITY OR OTHER GOVERNMENTAL AUTHORITY.  SUCH
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS AFTER THE DATE ANY LENDER (OR
TRANSFEREE) OR THE AGENT, AS THE CASE MAY BE, MAKES WRITTEN DEMAND THEREFOR.  IF
A LENDER (OR TRANSFEREE) OR THE AGENT SHALL BECOME AWARE THAT IT IS ENTITLED TO
RECEIVE A REFUND IN RESPECT OF TAXES OR OTHER TAXES, IT SHALL PROMPTLY NOTIFY
THE BORROWER OF THE AVAILABILITY OF SUCH REFUND AND SHALL, WITHIN 30 DAYS AFTER
RECEIPT OF A REQUEST BY THE BORROWER, APPLY FOR SUCH REFUND AT THE BORROWER’S
EXPENSE.  IF ANY LENDER (OR TRANSFEREE) OR THE AGENT RECEIVES A REFUND IN
RESPECT OF ANY TAXES OR OTHER TAXES FOR WHICH SUCH LENDER (OR TRANSFEREE) OR THE
AGENT HAS RECEIVED PAYMENT FROM THE BORROWER HEREUNDER IT SHALL PROMPTLY NOTIFY
THE BORROWER OF SUCH REFUND AND SHALL, WITHIN 30 DAYS AFTER RECEIPT OF A REQUEST
BY THE BORROWER (OR PROMPTLY UPON RECEIPT, IF THE BORROWER HAS REQUESTED
APPLICATION FOR SUCH REFUND PURSUANT HERETO), REPAY SUCH REFUND TO THE BORROWER
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY THE BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES
GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH LENDER
(OR TRANSFEREE) OR THE AGENT AND WITHOUT INTEREST; PROVIDED THAT THE BORROWER,
UPON THE REQUEST OF SUCH LENDER (OR TRANSFEREE) OR THE AGENT, AGREES TO RETURN
SUCH REFUND (PLUS PENALTIES, INTEREST OR OTHER CHARGES) TO SUCH LENDER (OR
TRANSFEREE) OR THE AGENT IN THE EVENT SUCH LENDER (OR TRANSFEREE) OR THE AGENT
IS REQUIRED TO REPAY SUCH REFUND.  THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER
OR ANY OTHER PERSON.


--------------------------------------------------------------------------------


 

37


(D)  WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES OR OTHER TAXES
WITHHELD BY THE BORROWER IN RESPECT OF ANY PAYMENT TO ANY LENDER (OR TRANSFEREE)
OR THE AGENT, THE BORROWER WILL FURNISH TO THE AGENT, AT ITS ADDRESS REFERRED TO
IN SECTION 9.01, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY THE
APPROPRIATE GOVERNMENTAL AUTHORITY EVIDENCING PAYMENT THEREOF.


(E)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED HEREIN,
THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION SHALL SURVIVE THE
PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL LOANS MADE HEREUNDER.


(F)  EACH LENDER (OR TRANSFEREE) WHICH IS ORGANIZED OUTSIDE THE UNITED STATES
SHALL DELIVER TO THE BORROWER TWO COPIES OF EITHER INTERNAL REVENUE SERVICE
FORM W-8 BEN OR FORM W-8 ECI, OR, IN THE CASE OF A LENDER (OR TRANSFEREE)
CLAIMING EXEMPTION FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR
881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A FORM W-8,
OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO (AND, IF SUCH NON-U.S.
LENDER DELIVERS A FORM W-8, A CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER
IS NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE
BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)) PROPERLY COMPLETED AND
DULY EXECUTED BY SUCH LENDER (OR TRANSFEREE) ESTABLISHING THAT SUCH PAYMENT IS
TOTALLY EXEMPT FROM, OR IS ELIGIBLE FOR A REDUCED RATE OF, UNITED STATES FEDERAL
WITHHOLDING TAX.  SUCH FORMS SHALL BE DELIVERED BY EACH LENDER ORGANIZED OUTSIDE
THE UNITED STATES ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT
(OR, IN THE CASE OF A TRANSFEREE THAT IS A PARTICIPATION HOLDER, ON OR BEFORE
THE DATE SUCH PARTICIPATION HOLDER BECOMES A TRANSFEREE HEREUNDER) AND ON OR
BEFORE THE DATE, IF ANY, SUCH LENDER CHANGES ITS APPLICABLE LENDING OFFICE BY
DESIGNATING A DIFFERENT LENDING OFFICE (A “NEW LENDING OFFICE”).  IN ADDITION,
EACH LENDER (OR TRANSFEREE) ORGANIZED OUTSIDE THE UNITED STATES SHALL DELIVER
SUCH FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH LENDER (OR TRANSFEREE).  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS SECTION 2.21(F), A LENDER (OR TRANSFEREE) ORGANIZED OUTSIDE THE UNITED
STATES SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS
SECTION 2.21(F) THAT IT IS NOT LEGALLY ABLE TO DELIVER.  UNLESS THE BORROWER AND
THE AGENT HAVE RECEIVED FORMS OR OTHER DOCUMENTS SATISFACTORY TO THEM INDICATING
THAT PAYMENTS HEREUNDER ARE NOT SUBJECT TO UNITED STATES WITHHOLDING TAX OR ARE
SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE TAX TREATY, THE BORROWER
OR THE AGENT SHALL WITHHOLD TAXES FROM SUCH PAYMENTS AT THE APPLICABLE STATUTORY
RATE IN THE CASE OF PAYMENTS TO OR FOR ANY LENDER (OR TRANSFEREE) ORGANIZED
UNDER THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES.


(G)  THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS TO ANY
LENDER (OR TRANSFEREE) IN RESPECT OF UNITED STATES FEDERAL WITHHOLDING TAX
PURSUANT TO PARAGRAPH (A) ABOVE TO THE EXTENT THAT THE OBLIGATION TO PAY SUCH
ADDITIONAL AMOUNTS (1) EXISTED ON THE DATE SUCH LENDER (OR TRANSFEREE) BECAME A
PARTY TO THIS AGREEMENT (OR IN THE CASE OF A TRANSFEREE THAT IS A PARTICIPATION
HOLDER, ON THE DATE SUCH PARTICIPATION HOLDER BECAME A TRANSFEREE HEREUNDER) OR
(2) WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH LENDER (OR TRANSFEREE) TO
COMPLY WITH THE PROVISIONS OF PARAGRAPH (F) ABOVE UNLESS


--------------------------------------------------------------------------------


 

38


IN THE CASE OF THIS CLAUSE (2) SUCH FAILURE RESULTS FROM (I) A CHANGE IN
APPLICABLE LAW, REGULATION OR OFFICIAL INTERPRETATION THEREOF, (II) AN
AMENDMENT, MODIFICATION OR REVOCATION OF ANY APPLICABLE TAX TREATY OR A CHANGE
IN OFFICIAL POSITION REGARDING THE APPLICATION OR INTERPRETATION THEREOF, IN
EACH CASE AFTER THE DATE HEREOF (AND, IN THE CASE OF A TRANSFEREE, AFTER THE
DATE OF ASSIGNMENT OR TRANSFER) OR (III) AN ASSIGNMENT, PARTICIPATION, TRANSFER
OR DESIGNATION MADE AT THE REQUEST OF THE BORROWER; PROVIDED, HOWEVER, THE
BORROWER SHALL BE REQUIRED TO PAY THOSE AMOUNTS TO ANY LENDER (OR TRANSFEREE)
THAT IT WAS REQUIRED TO PAY HEREUNDER PRIOR TO THE FAILURE OF SUCH LENDER (OR
TRANSFEREE) TO COMPLY WITH THE PROVISIONS OF SUCH PARAGRAPH (F).


(H)  ANY LENDER (OR TRANSFEREE) CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT
TO THIS SECTION SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND
REGULATORY RESTRICTIONS) TO FILE ANY CERTIFICATE OR DOCUMENT REQUESTED BY THE
BORROWER OR TO CHANGE THE JURISDICTION OF ITS APPLICABLE LENDING OFFICE IF THE
MAKING OF SUCH A FILING OR CHANGE WOULD AVOID THE NEED FOR OR REDUCE THE AMOUNT
OF ANY SUCH ADDITIONAL AMOUNTS WHICH MAY THEREAFTER ACCRUE AND WOULD NOT, IN THE
SOLE DETERMINATION OF SUCH LENDER, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER
(OR TRANSFEREE).


SECTION 2.22.  TERMINATION OR ASSIGNMENT OF COMMITMENTS UNDER CERTAIN
CIRCUMSTANCES.  IN THE EVENT THAT ANY LENDER SHALL FAIL TO PAY THE AGENT AMOUNTS
DUE IT PURSUANT TO SECTION 2.02(C) OR ANY LENDER SHALL HAVE DELIVERED A NOTICE
OR CERTIFICATE PURSUANT TO SECTION 2.15 OR SECTION 2.16, OR THE BORROWER SHALL
BE REQUIRED TO MAKE ADDITIONAL PAYMENTS TO ANY LENDER UNDER SECTION 2.21, OR ANY
LENDER SHALL BE A DECLINING LENDER, AND PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER SHALL HAVE THE
RIGHT, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH LENDER AND THE AGENT, TO REQUIRE
SUCH LENDER TO TRANSFER AND ASSIGN WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04) ALL ITS INTERESTS, RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT TO ANOTHER FINANCIAL INSTITUTION WHICH
SHALL ASSUME SUCH OBLIGATIONS; PROVIDED THAT (I) NO SUCH TERMINATION OR
ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE OR REGULATION OR ORDER OF ANY
GOVERNMENTAL AUTHORITY, (II) THE BORROWER OR THE ASSIGNEE, AS THE CASE MAY BE,
SHALL PAY TO THE AFFECTED LENDER IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE OF
SUCH TERMINATION OR ASSIGNMENT THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE
OF PAYMENT ON THE LOANS (OTHER THAN COMPETITIVE LOANS) MADE BY IT HEREUNDER AND
ALL OTHER AMOUNTS ACCRUED FOR ITS ACCOUNT OR OWED TO IT HEREUNDER, (III) IF THE
REPLACEMENT FINANCIAL INSTITUTION IS NOT A LENDER, THE AGENT SHALL HAVE GIVEN
ITS PRIOR WRITTEN CONSENT TO SUCH REPLACEMENT (WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD) AND THE BORROWER OR SUCH FINANCIAL INSTITUTION SHALL HAVE
PAID A PROCESSING AND RECORDATION FEE OF $3,500 TO THE AGENT AND (IV) IF A
COMMITMENT IS BEING ASSIGNED, THE SWINGLINE LENDER SHALL HAVE CONSENTED IN
WRITING TO SUCH ASSIGNMENT (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD).


SECTION 2.23.  LENDING OFFICES AND LENDER CERTIFICATES; SURVIVAL OF INDEMNITY. 
TO THE EXTENT REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE
LENDING OFFICE WITH RESPECT TO ITS EURODOLLAR LOANS AND FIXED RATE LOANS TO
REDUCE ANY LIABILITY OF THE BORROWER TO SUCH LENDER UNDER SECTION 2.15 OR TO
AVOID THE UNAVAILABILITY OF EURODOLLAR LOANS UNDER SECTION 2.11 OR 2.16, SO LONG
AS SUCH DESIGNATION IS NOT DISADVANTAGEOUS TO SUCH LENDER.  A GOOD FAITH
CERTIFICATE OF A LENDER SETTING FORTH A


--------------------------------------------------------------------------------


 

39


REASONABLE BASIS OF COMPUTATION AND ALLOCATION OF THE AMOUNT DUE UNDER
SECTION 2.15 OR 2.17 SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER IN
THE ABSENCE OF MANIFEST ERROR.  THE AMOUNT SPECIFIED IN ANY SUCH CERTIFICATE
SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF SUCH CERTIFICATE. 
THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 2.15 AND 2.17 SHALL SURVIVE THE
PAYMENT OF ALL AMOUNTS DUE UNDER ANY LOAN DOCUMENT AND THE TERMINATION OF THIS
AGREEMENT.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as to itself and its subsidiaries to each
of the Lenders that:


SECTION 3.01.  CORPORATE EXISTENCE AND STANDING.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS ALL
REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS
BUSINESS IS CONDUCTED WHERE THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL
ADVERSE EFFECT.


SECTION 3.02.  AUTHORIZATION AND VALIDITY.  THE BORROWER HAS THE CORPORATE POWER
AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY AND TO PERFORM ITS OBLIGATIONS THEREUNDER (COLLECTIVELY, THE
“TRANSACTIONS”).  THE TRANSACTIONS HAVE BEEN DULY AUTHORIZED BY PROPER CORPORATE
PROCEEDINGS, AND THE LOAN DOCUMENTS CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWER ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY.


SECTION 3.03.  NO CONFLICT; GOVERNMENTAL CONSENT.  NONE OF THE TRANSACTIONS WILL
VIOLATE ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE OR
AWARD BINDING ON THE BORROWER OR ANY OF ITS SUBSIDIARIES OR THE BORROWER’S OR
ANY OF ITS SUBSIDIARIES’ ARTICLES OR CERTIFICATE OF INCORPORATION OR BY-LAWS OR
THE PROVISIONS OF ANY INDENTURE, INSTRUMENT OR AGREEMENT TO WHICH THE BORROWER
OR ANY SUBSIDIARY IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS
BOUND, OR CONFLICT THEREWITH OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY LIEN IN, OF OR ON THE PROPERTY OF THE BORROWER
OR ANY SUBSIDIARY PURSUANT TO THE TERMS OF ANY SUCH INDENTURE, INSTRUMENT OR
AGREEMENT.  NO ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION
OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL
OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS REQUIRED TO
AUTHORIZE, OR IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF, OR THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF,
ANY OF THE LOAN DOCUMENTS.


SECTION 3.04.  COMPLIANCE WITH LAWS; ENVIRONMENTAL AND SAFETY MATTERS.  (A)  
THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS, TO THE BEST KNOWLEDGE AND BELIEF
OF THE BORROWER, COMPLIED IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE STATUTES,
RULES, REGULATIONS, ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN
GOVERNMENT OR ANY


--------------------------------------------------------------------------------


 

40


INSTRUMENTALITY OR AGENCY THEREOF, HAVING JURISDICTION OVER THE CONDUCT OF THEIR
RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE PROPERTIES, EXCEPT TO
THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)  THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL FEDERAL, STATE, LOCAL AND OTHER STATUTES, ORDINANCES, ORDERS,
JUDGMENTS, RULINGS AND REGULATIONS RELATING TO ENVIRONMENTAL POLLUTION OR TO
ENVIRONMENTAL REGULATION OR CONTROL OR TO EMPLOYEE HEALTH OR SAFETY.  NEITHER
THE BORROWER NOR ANY SUBSIDIARY HAS RECEIVED NOTICE OF ANY MATERIAL FAILURE SO
TO COMPLY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE BORROWER’S AND THE SUBSIDIARIES’ FACILITIES DO NOT MANAGE ANY
HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS MATERIALS, TOXIC SUBSTANCES,
TOXIC POLLUTANTS OR SUBSTANCES SIMILARLY DENOMINATED, AS THOSE TERMS OR SIMILAR
TERMS ARE USED IN THE RESOURCE CONSERVATION AND RECOVERY ACT, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT, THE TOXIC SUBSTANCE
CONTROL ACT, THE CLEAN AIR ACT, THE CLEAN WATER ACT OR ANY OTHER APPLICABLE LAW
RELATING TO ENVIRONMENTAL POLLUTION OR EMPLOYEE HEALTH AND SAFETY, IN VIOLATION
IN ANY MATERIAL RESPECT OF ANY LAW OR ANY REGULATIONS PROMULGATED PURSUANT
THERETO.  THE BORROWER IS AWARE OF NO EVENTS, CONDITIONS OR CIRCUMSTANCES
INVOLVING ENVIRONMENTAL POLLUTION OR CONTAMINATION OR EMPLOYEE HEALTH OR SAFETY
THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY ON THE PART OF THE
BORROWER OR ANY SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


SECTION 3.05.  FINANCIAL STATEMENTS.  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS ITS (A) CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, CHANGES
IN STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF AND FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2006, AUDITED BY AND ACCOMPANIED BY THE OPINION OF DELOITTE &
TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS AND (B) ITS UNAUDITED CONSOLIDATED
BALANCE SHEETS AND STATEMENTS OF INCOME AS OF AND FOR THE FISCAL QUARTER AND THE
THREE-MONTH PERIOD ENDED MARCH 31, 2007, CERTIFIED BY ITS CHIEF FINANCIAL
OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF
SUCH DATES AND FOR SUCH PERIODS.  SUCH BALANCE SHEETS AND THE NOTES THERETO
DISCLOSE ALL MATERIAL LIABILITIES, DIRECT OR CONTINGENT, OF THE BORROWER AND THE
CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF.  THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (A) ABOVE WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON
A CONSISTENT BASIS, AND THE FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (B) ABOVE
WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS SUBJECT TO
YEAR-END ADJUSTMENTS.


SECTION 3.06.  NO MATERIAL ADVERSE CHANGE.  EXCEPT FOR ANY DISCLOSED MATTER, NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTIES, FINANCIAL CONDITION,
PROSPECTS OR RESULTS OF OPERATIONS OF THE BORROWER AND THE CONSOLIDATED
SUBSIDIARIES HAS OCCURRED SINCE DECEMBER 31, 2006.  IT IS UNDERSTOOD THAT
DOWNGRADES OR NEGATIVE PRONOUNCEMENTS BY RATING AGENCIES AND VOLATILITY IN THE
CAPITAL MARKETS GENERALLY SHALL NOT IN AND OF THEMSELVES BE CONSIDERED MATERIAL
ADVERSE CHANGES, BUT THAT THE ANTECEDENTS OR CONSEQUENCES THEREOF MAY CONSTITUTE
SUCH CHANGES (EXCEPT TO THE EXTENT THE SAME CONSTITUTE DISCLOSED MATTERS).


--------------------------------------------------------------------------------


 

41


SECTION 3.07.  SUBSIDIARIES.  SCHEDULE 3.07 CONTAINS AN ACCURATE LIST OF ALL THE
(A) SIGNIFICANT JOINT VENTURES AND (B) SUBSIDIARIES WHICH HAVE ANY ASSETS OR
OPERATIONS, IN EACH CASE ON THE DATE HEREOF, SETTING FORTH THEIR RESPECTIVE
JURISDICTIONS OF ORGANIZATION AND THE PERCENTAGE OF THEIR RESPECTIVE OWNERSHIP
INTERESTS HELD BY THE BORROWER OR OTHER SUBSIDIARIES.


SECTION 3.08.  LITIGATION; CONTINGENT OBLIGATIONS.  EXCEPT FOR ANY DISCLOSED
MATTER, (A) THERE IS NO LITIGATION, ARBITRATION, GOVERNMENTAL INVESTIGATION,
PROCEEDING OR INQUIRY PENDING OR, TO THE KNOWLEDGE OF ANY OF THEIR OFFICERS,
THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY CONSOLIDATED SUBSIDIARY THAT
(I) IS REQUIRED TO BE DISCLOSED AND HAS NOT BEEN SO DISCLOSED IN ANY FILING WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED, OR (II) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT AND (B) NEITHER THE BORROWER NOR ANY CONSOLIDATED SUBSIDIARY HAS
ANY MATERIAL CONTINGENT OBLIGATIONS.


SECTION 3.09.  MATERIAL AGREEMENTS.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN (A) ANY AGREEMENT TO WHICH IT
IS A PARTY, WHICH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR (B) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING
INDEBTEDNESS WHICH DEFAULT WOULD RESULT IN AN EVENT OF DEFAULT UNDER CLAUSE (F)
OF ARTICLE VII.


SECTION 3.10.  REGULATION U.  (A)  MARGIN STOCK CONSTITUTES LESS THAN 25% OF
THOSE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES THAT ARE SUBJECT TO ANY
LIMITATION ON SALE OR PLEDGE HEREUNDER.


(B)  AS OF THE DATE HEREOF, THE ONLY MARGIN STOCK OWNED BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES IS MARGIN STOCK WITH AN AGGREGATE VALUE NOT IN EXCESS OF
$1,000,000.


SECTION 3.11.  INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY
IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


SECTION 3.12.  USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
ONLY FOR THE PURPOSES SET FORTH IN THE RECITALS TO THIS AGREEMENT.


SECTION 3.13.  TAXES.  THE BORROWER AND EACH SUBSIDIARY HAVE FILED ALL UNITED
STATES FEDERAL TAX RETURNS AND ALL OTHER TAX RETURNS WHICH ARE REQUIRED TO BE
FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY THE BORROWER OR ANY SUBSIDIARY, INCLUDING WITHOUT
LIMITATION ALL FEDERAL AND STATE WITHHOLDING TAXES AND ALL TAXES REQUIRED TO BE
PAID PURSUANT TO APPLICABLE LAW, EXCEPT SUCH TAXES, IF ANY, AS ARE BEING
CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.  
THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER AND THE
CONSOLIDATED SUBSIDIARIES IN RESPECT OF ANY TAXES OR OTHER GOVERNMENTAL CHARGES
ARE ADEQUATE.


--------------------------------------------------------------------------------


 

42


SECTION 3.14.  ACCURACY OF INFORMATION.  AS OF THE DATE HEREOF, NO INFORMATION,
EXHIBIT OR REPORT, TAKEN AS A WHOLE, FURNISHED BY THE BORROWER OR ANY SUBSIDIARY
TO THE AGENT OR TO ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THE LOAN
DOCUMENTS CONTAINED ANY MATERIAL MISSTATEMENT OF FACT OR OMITTED TO STATE A
MATERIAL FACT OR ANY FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING; PROVIDED, THAT ALL FINANCIAL PROJECTIONS, IF ANY, THAT HAVE BEEN
PREPARED BY THE BORROWER AND MADE AVAILABLE TO THE AGENT, ANY LENDER OR ANY
POTENTIAL LENDER HAVE BEEN PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS
BELIEVED BY THE MANAGEMENT OF THE BORROWER TO BE REASONABLE AT THE TIME OF
PREPARATION (IT BEING UNDERSTOOD SUCH PROJECTIONS ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE BORROWER’S
CONTROL, AND THAT NO ASSURANCE CAN BE GIVEN THAT THE PROJECTIONS WILL BE
REALIZED).


SECTION 3.15.  NO UNDISCLOSED DIVIDEND RESTRICTIONS.  EXCEPT AS SET FORTH IN
SCHEDULE 3.15 AND EXCEPT FOR LIMITATIONS ON THE PAYMENT OF DIVIDENDS UNDER
APPLICABLE LAW, NONE OF THE SUBSIDIARIES IS SUBJECT TO ANY AGREEMENT, AMENDMENT,
COVENANT OR UNDERSTANDING THAT DIRECTLY OR INDIRECTLY (THROUGH THE APPLICATION
OF FINANCIAL COVENANTS OR OTHERWISE) RESTRICTS THE ABILITY OF SUCH ENTITY TO
DECLARE OR PAY DIVIDENDS.


ARTICLE IV


CONDITIONS

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions under Sections 4.01 and 4.02:


SECTION 4.01.  ALL BORROWINGS.  ON THE DATE OF EACH BORROWING:

(A)  THE AGENT (OR IN THE CASE OF A SWINGLINE LOAN, THE SWINGLINE LENDER AND THE
AGENT) SHALL HAVE RECEIVED A NOTICE OF SUCH BORROWING AS REQUIRED BY
SECTION 2.03, 2.04 OR 2.05, AS APPLICABLE.

(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III HEREOF AND IN
SECTION 7 OF THE LLC GUARANTEE SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF, AND AFTER GIVING EFFECT TO, SUCH BORROWING
WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IT
BEING UNDERSTOOD THAT THIS SECTION 4.01(B) SHALL NOT APPLY TO OR IN CONNECTION
WITH ANY INTEREST ELECTION REQUEST).

(C)  AT THE TIME OF AND IMMEDIATELY AFTER SUCH BORROWING, NO EVENT OF DEFAULT OR
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.


SECTION 4.02.  CONDITIONS PRECEDENT TO EFFECTIVENESS.  THIS AGREEMENT SHALL
BECOME EFFECTIVE ON THE DATE ON WHICH:


--------------------------------------------------------------------------------


 

43

(A)  THE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED EITHER (I) A COUNTERPART OF
THIS AGREEMENT AND OF THE LLC GUARANTEE SIGNED ON BEHALF OF EACH PARTY THERETO,
OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSIONS OF SIGNED SIGNATURE PAGES) THAT THIS AGREEMENT AND OF THE LLC
GUARANTEE HAVE BEEN SIGNED ON BEHALF OF EACH PARTY THERETO.

(B)  THE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION OF (I) SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, COUNSEL TO THE BORROWER, TO THE EFFECT AND
COVERING THOSE MATTERS SET FORTH IN EXHIBIT C-1 HERETO, AND (II) CURT R. FOUST,
ASSISTANT GENERAL COUNSEL OF THE BORROWER OR KELLY A. HOWES, GENERAL COUNSEL OF
THE BORROWER, TO THE EFFECT AND COVERING THOSE MATTERS SET FORTH IN EXHIBIT C-2
HERETO.  THE BORROWER HEREBY INSTRUCTS SUCH COUNSEL TO DELIVER SUCH OPINIONS TO
THE AGENT.

(C)  ALL LEGAL MATTERS INCIDENTAL TO THIS AGREEMENT AND THE BORROWINGS HEREUNDER
SHALL BE REASONABLY SATISFACTORY TO THE LENDERS AND TO CRAVATH, SWAINE & MOORE
LLP, COUNSEL FOR THE AGENT.

(D)  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE AGENT
OR ITS COUNSEL SHALL REASONABLY HAVE REQUESTED RELATING TO THE ORGANIZATION,
EXISTENCE AND GOOD STANDING OF THE BORROWER AND JANUS CAPITAL MANAGEMENT LLC,
THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO
THE BORROWER, JANUS CAPITAL MANAGEMENT LLC, THIS AGREEMENT OR THE TRANSACTIONS,
ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND ITS COUNSEL.

(E)  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE DATE HEREOF AND
SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE
CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 4.01.

(F)  THE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON
OR PRIOR TO THE DATE HEREOF.

(G)  THE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT
ALL AMOUNTS OUTSTANDING OR ACCRUED UNDER THE EXISTING CREDIT AGREEMENT,
INCLUDING ALL FEES ACCRUED UNDER THE EXISTING CREDIT AGREEMENT THROUGH THE DAY
IMMEDIATELY PRECEDING THE RESTATEMENT EFFECTIVE DATE, SHALL HAVE BEEN PAID IN
FULL, REGARDLESS OF WHETHER ANY SUCH AMOUNTS ARE AT THE TIME DUE AND PAYABLE
UNDER THE EXISTING CREDIT AGREEMENT.


ARTICLE V


AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender with respect to itself and
the Subsidiaries that, until the Commitments have expired or been terminated and
the


--------------------------------------------------------------------------------


 

44

principal of or interest on each Loan, all Fees or all other expenses or amounts
payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing:


SECTION 5.01.  CONDUCT OF BUSINESS; MAINTENANCE OF OWNERSHIP OF SUBSIDIARIES AND
MAINTENANCE OF PROPERTIES.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, CARRY ON AND CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE SAME
MANNER AND IN SUBSTANTIALLY THE SAME FIELDS OF ENTERPRISE AS IT IS PRESENTLY
CONDUCTED; PROVIDED THAT NO SALE, TRANSFER OR DISPOSITION OF ASSETS (INCLUDING
BY MEANS OF A MERGER) PERMITTED UNDER SECTIONS 6.03, 6.04 AND 6.05 WILL BE
PROHIBITED BY THIS PARAGRAPH (A).


(B)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO DO ALL THINGS
NECESSARY TO REMAIN DULY INCORPORATED, VALIDLY  EXISTING AND IN GOOD STANDING AS
A DOMESTIC CORPORATION IN ITS JURISDICTION OF INCORPORATION AND MAINTAIN ALL
REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS
BUSINESS IS CONDUCTED, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR IN CONNECTION WITH A DISSOLUTION,
MERGER, OR DISPOSITION OF A SUBSIDIARY PERMITTED UNDER SECTION 6.04.


(C)  THE BORROWER WILL AT ALL TIMES OWN, DIRECTLY OR INDIRECTLY, AT LEAST 95% OF
THE OUTSTANDING MEMBERSHIP INTERESTS OF JANUS CAPITAL MANAGEMENT LLC AND AT
LEAST 80% OF THE OUTSTANDING MEMBERSHIP INTERESTS OF ENHANCED INVESTMENT
TECHNOLOGIES, LLC, IN EACH CASE FREE AND CLEAR OF ANY LIENS ON SUCH SECURITIES
OR INTERESTS.


(D)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, DO ALL THINGS
NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP THEIR PROPERTIES MATERIAL TO
THE CONDUCT OF THEIR BUSINESSES IN GOOD REPAIR, WORKING ORDER AND CONDITION, AND
MAKE ALL NECESSARY AND PROPER REPAIRS, RENEWALS AND REPLACEMENTS SO THAT THEIR
BUSINESSES CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL
TIMES; PROVIDED THAT NO SALE, TRANSFER OR DISPOSITION OF ASSETS (INCLUDING BY
MEANS OF A MERGER) PERMITTED UNDER SECTIONS 6.03, 6.04 AND 6.05 WILL BE
PROHIBITED BY THIS PARAGRAPH (D).


SECTION 5.02.  INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO,
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON
ALL THEIR PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CONSISTENT WITH
SOUND BUSINESS PRACTICE AND CUSTOMARY WITH COMPANIES ENGAGED IN SIMILAR LINES OF
BUSINESS, AND THE BORROWER WILL (OR WILL CAUSE EACH SUBSIDIARY TO) FURNISH TO
ANY LENDER UPON REQUEST FULL INFORMATION AS TO THE INSURANCE CARRIED.


SECTION 5.03.  COMPLIANCE WITH LAWS AND PAYMENT OF MATERIAL OBLIGATIONS AND
TAXES.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, COMPLY IN ALL
MATERIAL RESPECTS WITH ALL LAWS (INCLUDING, WITHOUT LIMITATION, ERISA AND THE
FAIR LABOR STANDARDS ACT, AS AMENDED), RULES, REGULATIONS, ORDERS, WRITS,
JUDGMENTS, INJUNCTIONS, DECREES OR AWARDS TO WHICH IT MAY BE SUBJECT IF
NONCOMPLIANCE THEREWITH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


--------------------------------------------------------------------------------


 

45


(B)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PAY WHEN DUE ITS
MATERIAL OBLIGATIONS INCLUDING ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
AND LEVIES UPON IT OR ITS INCOME, PROFITS OR PROPERTY, EXCEPT (I) THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE OR (II) WHERE ANY FAILURE TO PAY
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 5.04.  FINANCIAL STATEMENTS, REPORTS, ETC.  THE BORROWER WILL MAINTAIN,
FOR ITSELF AND EACH SUBSIDIARY, A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH GAAP AND WILL FURNISH TO THE AGENT AND EACH
LENDER:

(A)  WITHIN 90 DAYS AFTER THE CLOSE OF EACH OF ITS FISCAL YEARS, AN UNQUALIFIED
(EXCEPT FOR QUALIFICATIONS RELATING TO CHANGES IN ACCOUNTING PRINCIPLES OR
PRACTICES REFLECTING CHANGES IN GAAP AND REQUIRED OR APPROVED BY THE BORROWER’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS) AUDIT REPORT CERTIFIED BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING, PREPARED IN
ACCORDANCE WITH GAAP ON A CONSOLIDATED BASIS FOR ITSELF AND THE CONSOLIDATED
SUBSIDIARIES, INCLUDING BALANCE SHEETS AS OF THE END OF SUCH PERIOD AND RELATED
STATEMENTS OF INCOME AND CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS;

(B)  WITHIN 45 DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERLY PERIODS
OF EACH OF ITS FISCAL YEARS, FOR ITSELF AND THE CONSOLIDATED SUBSIDIARIES,
UNAUDITED CONSOLIDATED BALANCE SHEETS AS AT THE CLOSE OF EACH SUCH PERIOD, AND
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND AN UNAUDITED CONSOLIDATED
STATEMENT OF CASH FLOWS FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL YEAR TO
THE END OF SUCH QUARTER, ALL CERTIFIED BY ITS CHIEF FINANCIAL OFFICER;

(C)  TOGETHER WITH THE FINANCIAL STATEMENTS REQUIRED HEREUNDER, A COMPLIANCE
CERTIFICATE IN SUBSTANTIALLY THE FORM OF EXHIBIT D SIGNED BY THE BORROWER’S
CHIEF FINANCIAL OFFICER SHOWING THE CALCULATIONS NECESSARY TO DETERMINE
COMPLIANCE WITH THIS AGREEMENT AND STATING THAT NO DEFAULT OR EVENT OF DEFAULT
EXISTS, OR IF ANY DEFAULT OR EVENT OF DEFAULT EXISTS, STATING THE NATURE AND
STATUS THEREOF;

(D)  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 DAYS AFTER ANY RESPONSIBLE
OFFICER OF THE BORROWER KNOWS THAT (I) ANY REPORTABLE EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, (II) ANY WITHDRAWAL LIABILITY HAS BEEN INCURRED WITH
RESPECT TO ANY MULTIEMPLOYER PLAN OR (III) THE BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP HAS RECEIVED ANY NOTICE CONCERNING THE IMPOSITION OF WITHDRAWAL
LIABILITY OR A DETERMINATION THAT A MULTIEMPLOYER PLAN IS, OR IS EXPECTED TO BE,
INSOLVENT OR IN REORGANIZATION WITHIN THE MEANING OF TITLE IV OF ERISA, A
STATEMENT, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, DESCRIBING
SUCH REPORTABLE EVENT, WITHDRAWAL LIABILITY OR NOTICE AND THE ACTION WHICH THE
BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;


--------------------------------------------------------------------------------


 

46

(E)  PROMPTLY UPON THE FURNISHING THEREOF TO THE SHAREHOLDERS OF THE BORROWER,
COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO FURNISHED;

(F)  PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION STATEMENTS AND
ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS WHICH THE BORROWER OR ANY
CONSOLIDATED SUBSIDIARY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR
FINANCIAL REPORTS MATERIAL TO THE INTERESTS OF THE LENDERS OR TO THE ABILITY OF
THE BORROWER TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS; AND

(G)  SUCH OTHER INFORMATION (INCLUDING FINANCIAL INFORMATION AND ANY INFORMATION
REQUIRED BY THE PATRIOT ACT OR ANY OTHER “KNOW YOUR CUSTOMER” OR SIMILAR LAWS OR
REGULATIONS) AS THE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY
REQUEST.

The financial statements required to be delivered by the Borrower pursuant to
Section 5.04(a) and (b) and the reports and statements required to be delivered
by the Borrower pursuant to Section 5.04(e) and (f) shall be deemed to have been
delivered (i) when reports containing such financial statements or other
materials are posted on the Borrower’s website on the internet at
http://ir.janus.com (or any successor page identified in a notice given to the
Agent and the Lenders) or on the SEC’s website on the internet at www.sec.gov
and the Borrower has notified the Agent (who in turn shall notify the Lenders)
that such reports have been so posted or (ii) when such financial statements,
reports or statements are delivered in accordance with Section 9.17(a).


SECTION 5.05.  OTHER NOTICES.  PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS
DAYS AFTER A RESPONSIBLE OFFICER OF THE BORROWER BECOMES AWARE THEREOF, THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, GIVE NOTICE IN WRITING TO THE
LENDERS OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT AND OF ANY OTHER
DEVELOPMENT, FINANCIAL OR OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.06.  BOOKS AND RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, KEEP PROPER BOOKS AND ACCOUNT
IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, PERMIT THE AGENT AND THE LENDERS TO MAKE
REASONABLE INSPECTIONS DURING REGULAR BUSINESS HOURS OF THE PROPERTIES,
CORPORATE BOOKS AND FINANCIAL RECORDS OF THE BORROWER AND EACH SUBSIDIARY, TO
MAKE REASONABLE EXAMINATIONS AND COPIES OF THE BOOKS OF ACCOUNTS AND OTHER
FINANCIAL RECORDS OF THE BORROWER AND EACH SUBSIDIARY, AND TO DISCUSS THE
AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND EACH SUBSIDIARY WITH, AND TO
BE ADVISED AS TO THE SAME BY, THEIR RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES
AND INTERVALS AS THE LENDERS MAY DESIGNATE; PROVIDED THAT (A) ANY INSPECTION BY
ANY LENDER SHALL BE AT SUCH LENDER’S OWN EXPENSE, (B) UNLESS A DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THERE SHALL BE NO MORE THAN
TWO SUCH INSPECTIONS DURING


--------------------------------------------------------------------------------


 

47


ANY FISCAL YEAR AND (C) THE LENDERS SHALL COORDINATE THE TIMING OF THEIR
INSPECTIONS THROUGH THE AGENT AND PROVIDE REASONABLE NOTICE THEREOF.


SECTION 5.07.  USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
FOR THE PURPOSES SET FORTH IN THE RECITALS TO THIS AGREEMENT.


ARTICLE VI


NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender with respect to itself and
the Subsidiaries that, until the Commitments have expired or been terminated and
the principal of or interest on each Loan, all Fees or all other expenses or
amounts payable under any Loan Document shall have been paid in full, unless the
Required Lenders shall otherwise consent in writing:


SECTION 6.01.  INDEBTEDNESS OF SUBSIDIARIES.  (A)  THE BORROWER WILL NOT PERMIT
ANY SUBSIDIARY TO INCUR, CREATE OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:

(I)  INDEBTEDNESS INCURRED TO FINANCE ALL OR A PORTION OF THE PURCHASE PRICE OF
ASSETS ACQUIRED IN THE ORDINARY COURSE OF ITS FINANCIAL SERVICES BUSINESSES (AND
ANY REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF), WHICH INDEBTEDNESS OR
REPLACEMENT INDEBTEDNESS IS SECURED SOLELY BY A LIEN ON THE ASSETS BEING
ACQUIRED; PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS OR REPLACEMENT
INDEBTEDNESS DOES NOT EXCEED SUCH PURCHASE PRICE AND SUCH INDEBTEDNESS OR
REPLACEMENT INDEBTEDNESS WOULD NOT CAUSE A DEFAULT OR AN EVENT OF DEFAULT UNDER
ANY OTHER SECTION OF THIS AGREEMENT;

(II)  INDEBTEDNESS OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;

(III)  INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(IV)  INDEBTEDNESS DEEMED TO EXIST IN CONNECTION WITH ANY SALE-LEASEBACK
TRANSACTION PERMITTED PURSUANT TO SECTION 6.03;

(V)  INDEBTEDNESS UNDER REPURCHASE AGREEMENTS OR REVERSE REPURCHASE AGREEMENTS
SECURED BY LIENS PERMITTED PURSUANT TO SECTION 6.02(J);

(VI)  INDEBTEDNESS OF A PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY AND ANY REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF; PROVIDED, THAT
SUCH INDEBTEDNESS WAS NOT CREATED IN CONTEMPLATION OF SUCH PERSON BECOMING A
SUBSIDIARY;

(VII)  EXISTING INDEBTEDNESS AS SET FORTH ON SCHEDULE 6.01 HERETO AND ANY
REPLACEMENT INDEBTEDNESS  IN RESPECT THEREOF;


--------------------------------------------------------------------------------


 

48

(VIII)  GUARANTEES OF INDEBTEDNESS PERMITTED UNDER CLAUSES (I) THROUGH (V) OR
CLAUSE (IX) OF THIS SECTION; AND

(IX)  OTHER INDEBTEDNESS OF ANY SUBSIDIARY; PROVIDED THAT THE AGGREGATE
PRINCIPAL AMOUNT OF ALL INDEBTEDNESS INCURRED UNDER THIS CLAUSE (IX) SHALL NOT
EXCEED $25,000,000 AT ANY ONE TIME OUTSTANDING.


SECTION 6.02.  LIENS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, OR SUFFER TO EXIST ANY LIEN IN OR ON ITS PROPERTY (NOW OR
HEREAFTER ACQUIRED), OR ON ANY INCOME OR REVENUES OR RIGHTS IN RESPECT OF ANY
THEREOF, EXCEPT:

(A)  LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES ON ITS
PROPERTY IF THE SAME SHALL NOT AT THE TIME BE DELINQUENT OR THEREAFTER CAN BE
PAID WITHOUT PENALTY, OR ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS;

(B)  LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’
LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
SECURE PAYMENT OF OBLIGATIONS NOT MORE THAN 60 DAYS PAST DUE EXCEPT FOR SUCH
LIENS AS ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;

(C)  LIENS ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S COMPENSATION LAWS,
UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL SECURITY OR RETIREMENT
BENEFITS, OR SIMILAR LEGISLATION;

(D)  UTILITY EASEMENTS, BUILDING RESTRICTIONS AND SUCH OTHER ENCUMBRANCES OR
CHARGES AGAINST REAL PROPERTY AS ARE OF A NATURE GENERALLY EXISTING WITH RESPECT
TO PROPERTIES OF A SIMILAR CHARACTER AND THAT DO NOT IN ANY MATERIAL WAY AFFECT
THE MARKETABILITY OF THE SAME OR INTERFERE WITH THE USE THEREOF IN THE BUSINESS
OF THE BORROWER OR THE SUBSIDIARIES;

(E)  LIENS EXISTING ON THE DATE HEREOF AND DESCRIBED IN SCHEDULE 6.02 HERETO AND
LIENS EXTENDING OR REPLACING SUCH LIENS; PROVIDED THAT SUCH LIENS (INCLUDING ANY
SUCH EXTENSION OR REPLACEMENT LIENS) SHALL SECURE ONLY THOSE OBLIGATIONS THAT
THEY SECURE ON THE DATE HEREOF AND REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF
AND SHALL ENCUMBER ONLY THE ASSETS THAT THEY ENCUMBER ON THE DATE HEREOF);

(F)  LIENS GRANTED ON PROPERTY OR ASSETS SOLELY TO SECURE INDEBTEDNESS
EVIDENCING ALL OR A PORTION OF THE PURCHASE PRICE OF SUCH PROPERTY OR ASSETS OR
ANY REFINANCING THEREOF; PROVIDED THAT SUCH LIENS ATTACH ONLY TO THE PROPERTY OR
ASSETS BEING ACQUIRED AND THAT ANY SUCH REFINANCING DOES NOT INCREASE THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS, BUT ONLY TO THE EXTENT THAT
SUCH INDEBTEDNESS WOULD NOT RESULT IN A DEFAULT OR AN EVENT OF DEFAULT UNDER ANY
OTHER SECTION OF THIS AGREEMENT;


--------------------------------------------------------------------------------


 

49

(G)  ANY LIEN ON EXCESS MARGIN STOCK;

(H)  LIENS DEEMED TO EXIST IN CONNECTION WITH PERMITTED B SHARE TRANSACTIONS;
PROVIDED THAT SUCH LIENS EXTEND ONLY TO B SHARE FEES AND NOT TO ANY OTHER ASSETS
OF THE BORROWER AND THE SUBSIDIARIES;

(I)  ENVIRONMENTAL LIENS SECURING CLEAN-UP COSTS OR FINES NOT IN EXCESS OF
$25,000,000 IN AGGREGATE PRINCIPAL AMOUNT, EXCLUDING ENVIRONMENTAL LIENS THAT
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE ENFORCEMENT
OF WHICH IS STAYED;

(J)  LIENS DEEMED TO EXIST IN CONNECTION WITH REPURCHASE AGREEMENTS OR REVERSE
REPURCHASE AGREEMENTS ENTERED INTO BY THE BORROWER OR ANY SUBSIDIARY IN
CONNECTION WITH THE INVESTMENT OF AVAILABLE CASH;

(K)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT HAVE NOT RESULTED IN AN EVENT
OF DEFAULT UNDER CLAUSE (I) OF ARTICLE VII HEREOF;

(L)  OTHER LIENS SECURING INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED $100,000,000 AT ANY TIME OUTSTANDING; AND

(M)  ANY LIEN EXISTING ON ANY PROPERTY BEFORE THE ACQUISITION THEREOF OR
EXISTING ON ANY PROPERTY OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE
HEREOF BEFORE THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND LIENS EXTENDING OR
REPLACING SUCH LIENS; PROVIDED THAT (A) NO SUCH LIEN IS CREATED IN CONTEMPLATION
OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY,
AS THE CASE MAY BE, (B) NO SUCH LIEN SHALL APPLY TO ANY OTHER PROPERTY AND
(C) NO SUCH LIEN SHALL SECURE OBLIGATIONS OTHER THAN THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY AND REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF, AS THE CASE MAY BE.


SECTION 6.03.  SALE AND LEASE-BACK TRANSACTIONS.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL
OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY WHICH IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
BEING SOLD OR TRANSFERRED (A “SALE AND LEASEBACK TRANSACTION”); EXCEPT THAT THE
BORROWER OR ANY SUBSIDIARY MAY ENTER INTO ANY SALE AND LEASEBACK TRANSACTION IF
(I) AT THE TIME OF SUCH TRANSACTION NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, (II) THE PROCEEDS FROM THE SALE OF THE SUBJECT
PROPERTY SHALL BE AT LEAST EQUAL TO ITS FAIR MARKET VALUE ON THE DATE OF SUCH
SALE AND (III) THE AGGREGATE AMOUNT OF ALL ATTRIBUTABLE DEBT IN CONNECTION WITH
ALL SALE AND LEASEBACK TRANSACTIONS OF THE BORROWER AND THE SUBSIDIARIES (OTHER
THAN SALE AND LEASEBACK TRANSACTIONS CONSUMMATED PRIOR TO THE RESTATEMENT
EFFECTIVE DATE, AND SET FORTH ON SCHEDULE 6.03) DOES NOT AT ANY TIME EXCEED
$100,000,000.


--------------------------------------------------------------------------------


 

50


SECTION 6.04.  MERGERS, CONSOLIDATIONS AND TRANSFERS OF ASSETS.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH
ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH
IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A
SERIES OF TRANSACTIONS) ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS (WHETHER NOW
OWNED OR HEREAFTER ACQUIRED) OR ANY CAPITAL STOCK OF ANY SUBSIDIARY, EXCEPT THAT
(A) THE BORROWER AND ANY SUBSIDIARY MAY SELL ASSETS IN THE ORDINARY COURSE OF
BUSINESS, (B) THE BORROWER MAY SELL OR TRANSFER ASSETS IN CONNECTION WITH
PERMITTED B SHARE TRUE SALE TRANSACTIONS, (C) THE BORROWER AND ANY SUBSIDIARY
MAY DISPOSE OF EXCESS MARGIN STOCK, (D) THE BORROWER MAY SELL, TRANSFER, ASSIGN
OR OTHERWISE DISPOSE OF CAPITAL GROUP PARTNERS’ PRINTING AND FULFILLMENT
OPERATIONS AND CORRESPONDING ASSETS AND (E) IF AT THE TIME THEREOF AND
IMMEDIATELY AFTER GIVING EFFECT THERETO NO EVENT OF DEFAULT OR DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING (I) ANY WHOLLY OWNED SUBSIDIARY MAY MERGE INTO
THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING
CORPORATION, (II) ANY WHOLLY OWNED SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE WITH
ANY OTHER WHOLLY OWNED SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY
IS A WHOLLY OWNED SUBSIDIARY AND NO PERSON OTHER THAN THE BORROWER OR A WHOLLY
OWNED SUBSIDIARY RECEIVES ANY CONSIDERATION AND (III) THE BORROWER AND THE
SUBSIDIARIES MAY SELL, TRANSFER, LEASE OR DISPOSE OF OUT OF THE ORDINARY COURSE
OF BUSINESS ASSETS HAVING DEPRECIATED BOOK VALUES (DETERMINED IN ACCORDANCE WITH
GAAP) THAT AT THE TIME OF ANY SUCH DISPOSITION DO NOT EXCEED IN THE AGGREGATE
FOR ALL ASSETS SO DISPOSED OF DURING THE TERM OF THIS AGREEMENT 10% OF
CONSOLIDATED TOTAL ASSETS AT THE END OF THE THEN MOST RECENT FISCAL QUARTER FOR
WHICH FINANCIAL STATEMENTS SHALL HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04


SECTION 6.05.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY TO, SELL OR TRANSFER ANY PROPERTY OR ASSETS TO, OR
PURCHASE OR ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY
OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES (OTHER THAN THE BORROWER OR ANY
SUBSIDIARY), EXCEPT THAT THE BORROWER OR ANY SUBSIDIARY MAY ENGAGE IN ANY OF THE
FOREGOING TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS WHICH, TAKEN AS A WHOLE, ARE NOT LESS FAVORABLE TO THE BORROWER
OR SUCH SUBSIDIARY THAN WOULD PREVAIL IN AN ARM’S-LENGTH TRANSACTION WITH
UNRELATED THIRD PARTIES.


SECTION 6.06.  CERTAIN OTHER AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO (I) BE BOUND BY OR ENTER INTO ANY AGREEMENT, AMENDMENT,
COVENANT, UNDERSTANDING OR REVISION TO ANY AGREEMENT WHICH DIRECTLY OR
INDIRECTLY (THROUGH THE APPLICATION OF FINANCIAL COVENANTS OR OTHERWISE)
PROHIBITS OR RESTRICTS THE ABILITY OF SUCH SUBSIDIARY TO DECLARE AND PAY
DIVIDENDS OR MAKE ANY LOANS OR ADVANCES OR ANY OTHER DISTRIBUTION TO THE
BORROWER (EXCEPT FOR LIMITATIONS ON THE PAYMENT OF DIVIDENDS SET FORTH IN
SCHEDULE 3.15 OR IMPOSED BY APPLICABLE LAW) OR (II) BE BOUND BY OR ENTER INTO
ANY AGREEMENT, INDENTURE, CONTRACT, INSTRUMENT, AMENDMENT OR LEASE CONTAINING
ANY COVENANT RESTRICTING THE INCURRENCE OF INDEBTEDNESS OR GOVERNING THE
BORROWER’S AND THE SUBSIDIARIES’ FINANCIAL CONDITION IF SUCH COVENANT IS MORE
RESTRICTIVE THAN THE ANALOGOUS PROVISION OF THIS AGREEMENT UNLESS (A) THE
BORROWER HAS DELIVERED A COPY OF SUCH DOCUMENT TO THE AGENT NOT LESS THAN
10 BUSINESS DAYS PRIOR TO EXECUTING THE SAME AND (B) THE BORROWER ENTERS INTO AN
AMENDMENT TO THIS AGREEMENT TO ADD THE MORE RESTRICTIVE COVENANT OR TO CONFORM
THE ANALOGOUS PROVISION OF THIS AGREEMENT TO SUCH


--------------------------------------------------------------------------------


 

51


MORE RESTRICTIVE COVENANT; PROVIDED, THAT THE FOREGOING SHALL NOT APPLY TO
PROHIBITIONS, RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING
(X) TO SECURED INDEBTEDNESS PERMITTED HEREUNDER, IF SUCH PROHIBITIONS,
RESTRICTIONS AND CONDITIONS APPLY ONLY TO (1) ASSETS OTHER THAN CASH SECURING
SUCH INDEBTEDNESS OR (2) CASH IN AN AMOUNT NOT GREATER THAN THE PRINCIPAL AMOUNT
OF SUCH INDEBTEDNESS THAT HAS BEEN DEPOSITED IN A COLLATERAL OR SIMILAR ACCOUNT
TO CASH COLLATERALIZE SUCH INDEBTEDNESS OR (Y) TO THE SALE OF A SUBSIDIARY OR
ANY ASSETS PENDING SUCH SALE, IF SUCH PROHIBITIONS, RESTRICTIONS AND CONDITIONS
APPLY ONLY TO THE SUBSIDIARY OR ASSET THAT IS TO BE SOLD AND SUCH SALE IS
PERMITTED HEREUNDER.


SECTION 6.07.  CERTAIN FINANCIAL COVENANTS.  THE BORROWER WILL NOT:

(A)  PERMIT THE LEVERAGE RATIO ON ANY DATE TO BE IN EXCESS OF 3.75 TO 1.00; AND

(B)  PERMIT THE INTEREST COVERAGE RATIO TO BE LESS THAN 4.00 TO 1.00 FOR ANY
PERIOD OF FOUR FISCAL QUARTERS ENDING AFTER THE DATE HEREOF.


SECTION 6.08.  MARGIN STOCK.  (A)  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, PURCHASE OR OTHERWISE ACQUIRE MARGIN STOCK IF, AFTER GIVING
EFFECT TO ANY SUCH PURCHASE OR ACQUISITION, MARGIN STOCK OWNED BY THE BORROWER
AND THE SUBSIDIARIES WOULD REPRESENT MORE THAN 25% OF THE ASSETS OF THE BORROWER
AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS (VALUED IN ACCORDANCE WITH
REGULATION U); PROVIDED THAT NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY
REPURCHASE ITS CAPITAL STOCK PURSUANT TO THE BORROWER’S STOCK BUYBACK PROGRAM
DESCRIBED IN THE BORROWER’S CURRENT REPORT ON FORM 8-K FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION ON MARCH 7, 2006, OR ANY FUTURE STOCK BUYBACK PROGRAM
APPROVED BY THE BORROWER’S BOARD OF DIRECTORS.  FOR PURPOSES OF THIS
SECTION 6.08(A), ON ANY DATE OF DETERMINATION, MARGIN STOCK AND THE TOTAL ASSETS
OF THE BORROWER AND THE SUBSIDIARIES WILL BE VALUED IN A MANNER DETERMINED BY
THE BORROWER IN GOOD FAITH AND CONSISTENT WITH THE REQUIREMENTS OF REGULATION U.


(B)  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, CAUSE ANY
CAPITAL STOCK OWNED BY IT TO BECOME MARGIN STOCK UNLESS PRIOR TO SUCH TIME THIS
AGREEMENT SHALL HAVE BEEN AMENDED IN A MANNER REASONABLY SATISFACTORY TO THE
BORROWER AND THE AGENT (I) TO CAUSE ALL MARGIN STOCK OWNED BY THE BORROWER AND
THE SUBSIDIARIES TO BE SUBJECT TO THE RESTRICTIONS OF SECTION 6.02 AND SECTION
6.04 AND (II) TO REQUIRE THE REGULATION U MARGIN REQUIREMENTS TO BE MET AT ALL
TIMES.


SECTION 6.09.  LIMITATION ON INVESTMENTS IN CAPITAL GROUP PARTNERS.  SO LONG AS
THE BORROWER SHALL OWN, MAINTAIN AND OPERATE THE PRINTING AND FULFILLMENT
OPERATIONS OF CAPITAL GROUP PARTNERS, THEN THE BORROWER SHALL NOT MAKE, OR
PERMIT ANY SUBSIDIARY TO MAKE, ANY LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO,
OR OTHER INVESTMENTS OF ANY KIND IN, CAPITAL GROUP PARTNERS OR ANY OF ITS
SUBSIDIARIES, EXCEPT THAT THE BORROWER MAY (I) MAKE REGULARLY SCHEDULED PAYMENTS
OF INTEREST AND PRINCIPAL IN RESPECT OF ANY INDEBTEDNESS OF THE BORROWER THAT
SHALL HAVE BEEN PURCHASED OR OTHERWISE ACQUIRED BY CAPITAL GROUP PARTNERS FROM
THIRD PARTIES, (II) MAKE INVESTMENTS IN CAPITAL GROUP PARTNERS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 DURING ANY FISCAL YEAR


--------------------------------------------------------------------------------


 

52


AND (III) CONTRIBUTE ANY OF THE BORROWER’S OWNERSHIP INTERESTS (INCLUDING
OPTIONS) OF PERKINS, WOLF, MCDONNELL AND COMPANY, LLC.


ARTICLE VII


EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(A)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY SUBSIDIARY TO THE LENDERS OR THE AGENT, OR ANY INFORMATION OR
REPORT FURNISHED BY THE BORROWER OR ANY SUBSIDIARY TO THE LENDERS OR THE AGENT,
IN EACH CASE UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT, SHALL BE MATERIALLY
FALSE ON THE DATE AS OF WHICH MADE OR FURNISHED;

(B)  NONPAYMENT BY THE BORROWER OF PRINCIPAL OF ANY LOAN WHEN DUE;

(C)  NONPAYMENT BY THE BORROWER OF INTEREST UPON ANY LOAN OR OF ANY FEE OR OTHER
OBLIGATIONS (OTHER THAN AN AMOUNT REFERRED TO IN (B) ABOVE) UNDER ANY OF THE
LOAN DOCUMENTS WITHIN FIVE BUSINESS DAYS AFTER THE SAME BECOMES DUE;

(D)  THE BREACH BY THE BORROWER OF ANY OF THE TERMS OR PROVISIONS OF
SECTION 5.07 OR ARTICLE VI;

(E)  THE BREACH BY THE BORROWER (OTHER THAN A BREACH WHICH CONSTITUTES AN EVENT
OF DEFAULT UNDER (A), (B), (C) OR (D) ABOVE) OF ANY OF THE TERMS OR PROVISIONS
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WHICH IS NOT REMEDIED WITHIN
30 DAYS AFTER WRITTEN NOTICE FROM THE AGENT OR ANY LENDER;

(F)  THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY TO PAY ANY INDEBTEDNESS IN
EXCESS OF $25,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY) IN AGGREGATE
PRINCIPAL AMOUNT WHEN DUE; OR THE OCCURRENCE OF ANY DEFAULT OR ANY CHANGE IN
CONTROL OR SIMILAR EVENT THAT UNDER THE TERMS OF ANY AGREEMENT OR INSTRUMENT
GOVERNING ANY INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY IN EXCESS OF
$25,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY) IN AGGREGATE PRINCIPAL
AMOUNT SHALL CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR A
TRUSTEE OR OTHER REPRESENTATIVE ACTING ON THEIR BEHALF TO CAUSE, SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR PERMIT THE HOLDER OR
HOLDERS OF SUCH INDEBTEDNESS OR A TRUSTEE OR OTHER REPRESENTATIVE ACTING ON
THEIR BEHALF TO REQUIRE SUCH INDEBTEDNESS TO BE REPURCHASED OR REDEEMED PRIOR TO
ITS STATED MATURITY;

(G)  THE BORROWER OR ANY SUBSIDIARY SHALL (I) HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY CODE, (II) NOT PAY, OR ADMIT IN
WRITING ITS INABILITY TO PAY, ITS DEBTS GENERALLY AS THEY BECOME DUE,


--------------------------------------------------------------------------------


 

53

(III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) APPLY FOR,
SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A RECEIVER, CUSTODIAN,
TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR ANY SUBSTANTIAL PART
OF ITS PROPERTY, (V) INSTITUTE ANY PROCEEDING SEEKING AN ORDER FOR RELIEF UNDER
THE FEDERAL BANKRUPTCY CODE OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT,
OR SEEKING DISSOLUTION, WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN
ANSWER OR OTHER PLEADING DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING
FILED AGAINST IT, (VI) TAKE ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF
THE FOREGOING ACTIONS SET FORTH IN THIS PARAGRAPH (G) OR (VII) FAIL TO CONTEST
IN GOOD FAITH ANY APPOINTMENT OR PROCEEDING DESCRIBED IN THE FOLLOWING
PARAGRAPH (H);

(H)  WITHOUT THE APPLICATION, APPROVAL OR CONSENT OF THE BORROWER OR ANY
SUBSIDIARY, A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL SHALL
BE APPOINTED FOR THE BORROWER OR ANY SUBSIDIARY OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR A PROCEEDING DESCRIBED IN CLAUSE (V) OF THE PRECEDING PARAGRAPH (G)
SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY SUBSIDIARY AND SUCH APPOINTMENT
SHALL CONTINUE UNDISCHARGED OR SUCH PROCEEDING SHALL CONTINUE UNDISMISSED OR
UNSTAYED FOR A PERIOD OF 60 CONSECUTIVE DAYS;

(I)  ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY SHALL CONDEMN, SEIZE OR
OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF ALL OF THE PROPERTY OF THE
BORROWER OR ANY SUBSIDIARY OR AN AMOUNT OF SUCH PROPERTY OR ASSETS HAVING
DEPRECIATED BOOK VALUES (DETERMINED IN ACCORDANCE WITH GAAP) THAT IN THE
AGGREGATE FOR ALL PROPERTIES AND ASSETS SO APPROPRIATED OR TAKEN DURING THE TERM
OF THIS AGREEMENT EXCEED 7.5% OF CONSOLIDATED TOTAL ASSETS ON ANY DATE OF
DETERMINATION;

(J)  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL WITHIN 30 DAYS TO PAY, BOND OR
OTHERWISE DISCHARGE ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$25,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY) THAT IS NOT STAYED ON
APPEAL OR OTHERWISE BEING APPROPRIATELY CONTESTED IN GOOD FAITH; PROVIDED, THAT
ANY SUCH JUDGMENT OR ORDER SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS
CLAUSE (J) IF AND SO LONG AS (A) THE AMOUNT OF SUCH JUDGMENT OR ORDER WHICH
REMAINS UNSATISFIED IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE
BETWEEN THE BORROWER OR SUCH SUBSIDIARY AND A FINANCIALLY RESPONSIBLE INSURER
COVERING FULL PAYMENT OF SUCH UNSATISFIED AMOUNT AND (B) SUCH INSURER HAS
ACKNOWLEDGED COVERAGE OF THE AMOUNT OF SUCH JUDGMENT OR ORDER;

(K)  THE UNFUNDED LIABILITIES OF ALL PLANS SHALL EXCEED IN THE AGGREGATE
$25,000,000, OR ANY REPORTABLE EVENT SHALL OCCUR IN CONNECTION WITH ANY PLAN OR
ANY WITHDRAWAL LIABILITY IN EXCESS OF $25,000,000 SHALL BE INCURRED WITH RESPECT
TO ANY MULTIEMPLOYER PLAN OR THE BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP
HAS RECEIVED ANY NOTICE CONCERNING THE IMPOSITION OF


--------------------------------------------------------------------------------


 

54

WITHDRAWAL LIABILITY IN EXCESS OF $25,000,000 OR A DETERMINATION THAT A
MULTIEMPLOYER PLAN WITH RESPECT TO WHICH THE POTENTIAL WITHDRAWAL LIABILITY OF
THE BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP WOULD EXCEED $25,000,000 IS,
OR IS EXPECTED TO BE, INSOLVENT OR IN REORGANIZATION, WITHIN THE MEANING OF
TITLE IV OF ERISA;

(L)  A CHANGE IN CONTROL SHALL HAVE OCCURRED; OR

(M)  ANY LOAN DOCUMENT SHALL CEASE AT ANY TIME TO BE VALID, ENFORCEABLE OR IN
FULL FORCE AND EFFECT, OR THE BORROWER OR ANY SUBSIDIARY SHALL SO ASSERT IN
WRITING;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.


ARTICLE VIII


THE AGENT

In order to expedite the transactions contemplated by this Agreement, Citibank
is hereby appointed to act as Agent on behalf of the Lenders.  Each of the
Lenders hereby irrevocably authorizes the Agent to take such actions on behalf
of such Lender and to exercise such powers as are specifically delegated to the
Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority; (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and all other amounts due to the Lenders
hereunder, and promptly to distribute to each Lender its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Borrower of any Event of Default of which the Agent has actual


--------------------------------------------------------------------------------


 

55

knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Borrower pursuant to this Agreement as received by
the Agent.

Neither the Agent nor any of its directors, officers, employees or agents shall
be liable for any action taken or omitted by any of them except for its or his
own gross negligence or wilful misconduct, or be responsible for any statement,
warranty or representation herein or the contents of any document delivered in
connection herewith, or be required to ascertain or to make any inquiry
concerning the performance or observance by the Borrower of any of the terms,
conditions, covenants or agreements contained in any Loan Document.  The Agent
shall not be responsible to the Lenders for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Document, instrument or agreement.  The Agent shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders.  The Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper person or persons.  Neither the Agent nor any of
its directors, officers, employees or agents shall have any responsibility to
the Borrower on account of the failure of or delay in performance or breach by
any Lender of any of its obligations hereunder or to any Lender on account of
the failure of or delay in performance or breach by any other Lender or the
Borrower of any of their respective obligations hereunder or under any other
Loan Document or in connection herewith or therewith.  The Agent may execute any
and all duties hereunder by or through agents or employees and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

The Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders.

Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
after consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000 or an Affiliate
of any such bank.  Upon the acceptance of any appointment as Agent hereunder by
a successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations hereunder.  After the
Agent’s resignation hereunder, the provisions of this Article and Section 9.05
shall


--------------------------------------------------------------------------------


 

56

continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

With respect to the Loans made by it hereunder, the Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Lender and may exercise the same as though it were not the Agent, and the Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Agent.

Each Lender agrees (i) to reimburse the Agent, on demand, in the amount of its
pro rata share (based on its Commitment hereunder or, if the Total Commitment
shall be terminated, the percentage it holds of the aggregate outstanding
principal amount of the Loans and participations in Swingline Loans) of any
expenses incurred for the benefit of the Lenders by the Agent, including counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, which shall not have been reimbursed by the Borrower and
(ii) to indemnify and hold harmless the Agent and any of its directors,
officers, employees, agents or advisors, on demand, in the amount of such
pro rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower; provided that no Lender shall be liable to the Agent or any of its
directors, officers, employees, agents or advisors for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or wilful
misconduct of the Agent or any of its directors, officers, employees, agents or
advisors.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents, any related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby acknowledges that the Syndication Agent has no duties or
responsibilities hereunder other than in its capacity as a Lender.


--------------------------------------------------------------------------------


 

57


ARTICLE IX


MISCELLANEOUS


SECTION 9.01.  NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN SECTIONS 5.04 AND 9.17), NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED OR SENT BY FACSIMILE
TRANSMISSION OR OTHER TELEGRAPHIC COMMUNICATIONS EQUIPMENT OF THE SENDING PARTY,
AS FOLLOWS:

(A)  IF TO THE BORROWER, TO IT AT 151 DETROIT STREET, DENVER, CO 80206 ATTENTION
OF SENIOR VICE PRESIDENT AND TREASURER (TELECOPY NO. (303) 316-5651) WITH A COPY
TO GENERAL COUNSEL (TELECOPY NO. (303) 316-5728);

(B)  IF TO THE AGENT OR THE SWINGLINE LENDER, TO IT AT CITIBANK, N.A., TWO PENNS
WAY, SUITE 200, NEW CASTLE, DE 19720, ATTENTION OF GREGORY VICTOR (TELECOPY
NO. (212) 994-0961); AND

(C)  IF TO A LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or other telegraphic communications equipment of the sender, or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section or in accordance with the latest unrevoked
direction from such party given in accordance with this Section; provided, that,
unless otherwise specifically provided in Article II, all notices given under
Article II shall be delivered by hand or overnight courier service or sent by
facsimile.


SECTION 9.02.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE MAKING BY THE LENDERS
OF THE LOANS, REGARDLESS OF ANY INVESTIGATION MADE BY THE LENDERS OR ON THEIR
BEHALF, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF
OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID AND SO LONG
AS THE COMMITMENTS HAVE NOT BEEN TERMINATED.


SECTION 9.03.  EFFECTIVENESS; BINDING EFFECT.  (A)  SUBJECT TO SECTION 4.02,
THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE
BORROWER AND THE AGENT AND WHEN THE AGENT SHALL HAVE RECEIVED COPIES HEREOF
WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF ALL THE LENDERS, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE
AGENT AND EACH LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
THE BORROWER SHALL NOT HAVE THE RIGHT


--------------------------------------------------------------------------------


 

58


TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST HEREIN WITHOUT THE PRIOR CONSENT
OF ALL THE LENDERS.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF ANY LOAN DOCUMENT
BY FACSIMILE TRANSMISSION OR ELECTRONIC TRANSMISSION (PDF) SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART THEREOF.


(B)  THE PARTIES HERETO INTEND, BY EXECUTING AND DELIVERING THIS AGREEMENT, TO
AMEND AND RESTATE THE EXISTING CREDIT AGREEMENT IN THE FORM HEREOF.  IF, FOR ANY
REASON, THIS AGREEMENT SHALL NOT BE EFFECTIVE TO AMEND AND RESTATE THE EXISTING
CREDIT AGREEMENT OR ANY PROVISION THEREOF, THEN THIS AGREEMENT SHALL BE GIVEN
EFFECT AS A NEW CREDIT AGREEMENT AMONG THE PARTIES HERETO, EACH OF WHICH AGREES,
FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS, TO BE BOUND BY THE TERMS
AND PROVISIONS SET FORTH HEREIN.


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  WHENEVER IN THIS AGREEMENT ANY OF
THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS
BY OR ON BEHALF OF THE BORROWER, THE AGENT OR THE LENDERS THAT ARE CONTAINED IN
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


(B)  EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE STANDBY LOANS AT THE TIME OWING TO IT);
PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE
ASSIGNEE, (II) EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT, AND NOT A VARYING,
PERCENTAGE OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, (III) THE AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE AGENT) SHALL NOT BE LESS
THAN $10,000,000 (OR, IF LESS, THE REMAINING AMOUNT OF SUCH LENDER’S LOANS AND
COMMITMENTS) AND SHALL BE AN INTEGRAL MULTIPLE OF $1,000,000, (IV) THE PARTIES
TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE AGENT AN ASSIGNMENT AND
ACCEPTANCE AND THE LENDERS PARTY TO SUCH ASSIGNMENT AND ACCEPTANCE SHALL PAY TO
THE AGENT A PROCESSING AND RECORDATION FEE OF $3,500 (EXCEPT THAT NO RECORDATION
FEE SHALL BE REQUIRED IF THE ASSIGNEE IS AN AFFILIATE OF THE ASSIGNOR) AND
(V) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.  UPON ACCEPTANCE AND RECORDING PURSUANT TO
PARAGRAPH (E) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN
EACH ASSIGNMENT AND ACCEPTANCE, WHICH EFFECTIVE DATE SHALL BE AT LEAST FIVE
BUSINESS DAYS AFTER THE EXECUTION THEREOF, (A) THE ASSIGNEE THEREUNDER SHALL BE
A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT
AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT
AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO (BUT SHALL
CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.17, 2.21 AND 9.05,
AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT HEREUNDER AND NOT YET PAID)). 
NOTWITHSTANDING THE FOREGOING, ANY LENDER ASSIGNING ITS RIGHTS AND OBLIGATIONS
UNDER THIS


--------------------------------------------------------------------------------


 

59


AGREEMENT MAY RETAIN ANY COMPETITIVE LOANS MADE BY IT OUTSTANDING AT SUCH TIME,
AND IN SUCH CASE SHALL RETAIN ITS RIGHTS HEREUNDER IN RESPECT OF ANY LOANS SO
RETAINED UNTIL SUCH LOANS HAVE BEEN REPAID IN FULL IN ACCORDANCE WITH THIS
AGREEMENT.


(C)  BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) SUCH
ASSIGNING LENDER WARRANTS THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE
INTEREST BEING ASSIGNED THEREBY FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS
COMMITMENT, AND THE OUTSTANDING BALANCES OF ITS STANDBY LOANS AND COMPETITIVE
LOANS, IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF WHICH HAVE NOT
BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND ACCEPTANCE,
(II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THE FINANCIAL CONDITION OF
THE BORROWER OR ANY SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER
OR ANY SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;
(III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS AN ELIGIBLE ASSIGNEE AND
IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
COPIES OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED PURSUANT TO
SECTION 5.04 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE
SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS
AGREEMENT AS ARE DELEGATED TO THE AGENT BY THE TERMS HEREOF, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT
IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE
TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(D)  THE AGENT SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR AND THE BORROWER, THE AGENT AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


--------------------------------------------------------------------------------


 

60


(E)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE AND, IF APPLICABLE, THE SWINGLINE LENDER, AN
ADMINISTRATIVE QUESTIONNAIRE COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE
ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) ABOVE AND, IF REQUIRED, THE WRITTEN CONSENT OF
THE BORROWER AND THE AGENT TO SUCH ASSIGNMENT, THE AGENT SHALL (I) ACCEPT SUCH
ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE LENDERS.


(F)  EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER, THE SWINGLINE LENDER
OR THE AGENT SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES IN ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL
OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED, HOWEVER,
THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.15, 2.17 AND 2.21 TO THE SAME EXTENT AS IF THEY WERE
LENDERS, PROVIDED THAT THE PARTICIPATING BANKS OR OTHER ENTITIES SHALL NOT BE
ENTITLED TO RECEIVE ANY MORE THAN THE SELLING LENDER WOULD HAVE RECEIVED HAD IT
NOT SOLD THE PARTICIPATION AND (IV) THE BORROWER, THE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND
SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE OBLIGATIONS OF THE
BORROWER RELATING TO THE LOANS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER THAN AMENDMENTS, MODIFICATIONS
OR WAIVERS DECREASING ANY FEES PAYABLE HEREUNDER OR THE AMOUNT OF PRINCIPAL OF
OR THE RATE AT WHICH INTEREST IS PAYABLE ON THE LOANS, EXTENDING ANY SCHEDULED
PRINCIPAL PAYMENT DATE OR DATE FIXED FOR THE PAYMENT OF INTEREST ON THE LOANS OR
CHANGING OR EXTENDING THE COMMITMENTS).


(G)  ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION,
DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT ANY
INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY OR ON BEHALF OF
THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF INFORMATION
DESIGNATED BY THE BORROWER AS CONFIDENTIAL, EACH SUCH PROPOSED ASSIGNEE OR
PARTICIPANT SHALL EXECUTE A CONFIDENTIALITY AGREEMENT IN THE FORM OF EXHIBIT E
HERETO.


(H)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”) OF
SUCH GRANTING LENDER, IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO SECTION 2.01, PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT TO MAKE ANY LOAN BY ANY SPC,
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF, (III) SUCH GRANTING LENDER’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (IV) SUCH


--------------------------------------------------------------------------------


 

61


GRANTING LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (V) THE BORROWER, THE AGENT AND THE
OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH GRANTING
LENDER IN CONNECTION WITH SUCH GRANTING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY THE GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
(ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE RELATED GRANTING LENDER).  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS
ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING SENIOR
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS UNDER THE LAWS OF
THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION OR IN SECTION 9.16, ANY SPC MAY
(I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER OR
THE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A
PORTION OF ITS INTERESTS IN ANY LOANS TO ITS GRANTING LENDER OR TO ANY FINANCIAL
INSTITUTIONS PROVIDING LIQUIDITY AND/OR CREDIT FACILITIES TO OR FOR THE ACCOUNT
OF SUCH SPC TO FUND THE LOANS MADE BY SUCH SPC OR TO SUPPORT THE SECURITIES (IF
ANY) ISSUED BY SUCH SPC TO FUND SUCH LOANS AND (II) DISCLOSE ON A CONFIDENTIAL
BASIS, TO THE EXTENT SUCH DISCLOSURE WOULD BE PERMITTED UNDER SECTION 9.16 IF
SUCH SPC WERE A LENDER, ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY, GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


(I)  ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO A FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH ASSIGNMENT SHALL
RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER.  IN ORDER TO FACILITATE
SUCH AN ASSIGNMENT TO A FEDERAL RESERVE BANK, THE BORROWER SHALL, AT THE REQUEST
OF THE ASSIGNING LENDER, DULY EXECUTE AND DELIVER TO THE ASSIGNING LENDER A
PROMISSORY NOTE OR NOTES EVIDENCING THE LOANS MADE BY THE ASSIGNING LENDER
HEREUNDER.


(J)  THE BORROWER SHALL NOT ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR DUTIES
HEREUNDER.


SECTION 9.05.  EXPENSES; INDEMNITY.  (A)  THE BORROWER AGREES TO PAY ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT AND ITS AFFILIATES IN
CONNECTION WITH THE ARRANGEMENT AND SYNDICATION OF THE CREDIT FACILITY
ESTABLISHED HEREBY, THE PREPARATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
OR THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY CONTEMPLATED SHALL BE
CONSUMMATED AND EXCEPT FOR SUCH COSTS AND EXPENSES INCURRED AFTER THE
TERMINATION OF THIS AGREEMENT), OR INCURRED BY THE AGENT OR ANY LENDER IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF THEIR RIGHTS IN CONNECTION WITH
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE LOANS MADE HEREUNDER, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE & MOORE LLP
AND, IN CONNECTION WITH ANY SUCH ENFORCEMENT OR PROTECTION, THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY OTHER COUNSEL FOR THE AGENT OR ANY LENDER (IT
BEING AGREED THAT,


--------------------------------------------------------------------------------


 

62


EXCEPT IN CONNECTION WITH ANY SUCH ENFORCEMENT OR PROTECTION, THE BORROWER SHALL
BE RESPONSIBLE FOR THE FEES, CHARGES AND DISBURSEMENTS OF ONLY ONE COUNSEL
UNLESS, IN THE JUDGMENT OF THE AGENT, ADDITIONAL COUNSEL SHALL BE REQUIRED AS A
RESULT OF ANY CONFLICT OF INTERESTS).  THE BORROWER FURTHER AGREES THAT IT SHALL
INDEMNIFY THE LENDERS FROM AND HOLD THEM HARMLESS AGAINST ANY DOCUMENTARY TAXES,
ASSESSMENTS OR CHARGES MADE BY ANY GOVERNMENTAL AUTHORITY BY REASON OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


(B)  THE BORROWER AGREES TO INDEMNIFY THE AGENT, EACH LENDER AND EACH OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND ADVISORS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL CLAIMS, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE COUNSEL FEES, CHARGES AND DISBURSEMENTS OF ONE COUNSEL
SELECTED BY THE AGENT FOR ALL THE INDEMNITEES, SUCH LOCAL COUNSEL AS THE AGENT
MAY IN GOOD FAITH DEEM ADVISABLE AND, IN THE EVENT A CONFLICT OF INTEREST MAKES
IT INADVISABLE FOR A SINGLE COUNSEL TO REPRESENT ALL THE INDEMNITEES, SUCH
ADDITIONAL COUNSEL AS MAY BE REQUIRED BY REASON OF SUCH CONFLICT), INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF OR IN CONNECTION WITH (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) THE USE OF
THE PROCEEDS OF THE LOANS OR (III) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH CLAIM (WHETHER BROUGHT BY A LENDER OR ANY
OTHER PERSON), DAMAGE, LIABILITY OR EXPENSE IS DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
(X) THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) THE
MATERIAL BREACH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY.  EACH
OF THE PARTIES HERETO ALSO AGREES NOT TO ASSERT ANY CLAIM FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES AGAINST THE AGENT, ANY LENDER, ANY OF THEIR
AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS
AND AGENTS, ON ANY THEORY OF LIABILITY, ARISING OUT OF OR OTHERWISE RELATING TO
THIS AGREEMENT, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR
PROPOSED USE OF PROCEEDS OF THE LOANS.


(C)  THE PROVISIONS OF THIS SECTION SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE
ON WRITTEN DEMAND THEREFOR.


SECTION 9.06.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE


--------------------------------------------------------------------------------


 

63


BORROWER AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT AND OTHER LOAN DOCUMENTS HELD BY SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT OR SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION TO
OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER
MAY HAVE.


SECTION 9.07.  APPLICABLE LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.


SECTION 9.08.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY OF THE AGENT OR ANY
LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE AGENT AND THE LENDERS HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES WHICH THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO
NOTICE OR DEMAND ON THE BORROWER IN ANY CASE SHALL ENTITLE THE BORROWER TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH
AGREEMENT SHALL (I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE MATURITY OF
OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE PAYMENT OF ANY INTEREST
ON ANY LOAN, OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR ANY PART THEREOF, OR
DECREASE THE RATE OF INTEREST ON ANY LOAN, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (II) CHANGE OR EXTEND THE COMMITMENT OR DECREASE
OR EXTEND THE DATE FOR PAYMENT OF THE FACILITY FEES OR UTILIZATION FEES OF ANY
LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER, (III) AMEND OR MODIFY
THE PROVISIONS OF SECTION 2.18, THE PROVISIONS OF THIS SECTION OR THE DEFINITION
OF “REQUIRED LENDERS” WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER OR
(IV) RELEASE JANUS CAPITAL MANAGEMENT LLC FROM THE LLC GUARANTEE, OR LIMIT ITS
LIABILITY IN RESPECT OF THE LLC GUARANTEE, IN ANY CASE WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE AGENT OR THE SWINGLINE
LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT OR THE SWINGLINE
LENDER, AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, ANY PROVISION OF
THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN WRITING ENTERED INTO BY THE
BORROWER, THE REQUIRED LENDERS AND THE AGENT IF (A) BY THE TERMS OF SUCH
AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED
FOR THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (B) AT
THE TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON


--------------------------------------------------------------------------------


 

64


EACH LOAN MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS
ACCOUNT UNDER THIS AGREEMENT; PROVIDED THAT THE BORROWER MAY PREVENT ANY SUCH
AMENDMENT FROM BECOMING EFFECTIVE BY A NOTICE DELIVERED TO THE AGENT AT ANY TIME
PRIOR TO SUCH EFFECTIVENESS, IN WHICH CASE THE COMMITMENTS OF THE NON-CONSENTING
LENDERS WILL NOT TERMINATE AND THEIR LOANS WILL NOT BE REQUIRED TO BE REPAID. 
EACH LENDER SHALL BE BOUND BY ANY WAIVER, AMENDMENT OR MODIFICATION AUTHORIZED
BY THIS SECTION AND ANY CONSENT BY ANY LENDER PURSUANT TO THIS SECTION SHALL
BIND ANY PERSON SUBSEQUENTLY ACQUIRING A LOAN FROM IT.


SECTION 9.09.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE APPLICABLE INTEREST RATE, TOGETHER WITH ALL FEES
AND CHARGES WHICH ARE TREATED AS INTEREST UNDER APPLICABLE LAW (COLLECTIVELY THE
“CHARGES”), AS PROVIDED FOR HEREIN OR IN ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH, OR OTHERWISE CONTRACTED FOR, CHARGED, RECEIVED, TAKEN OR
RESERVED BY ANY LENDER, SHALL EXCEED THE MAXIMUM LAWFUL RATE (THE “MAXIMUM
RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED BY SUCH
LENDER IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE ON THE
LOANS MADE BY SUCH LENDER, TOGETHER WITH ALL CHARGES PAYABLE TO SUCH LENDER,
SHALL BE LIMITED TO THE MAXIMUM RATE.


SECTION 9.10.  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO THE SUBJECT
MATTER HEREOF.  ANY PREVIOUS AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS, EXPRESSED
OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO
AND THERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON
OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.12.  SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  THE PARTIES SHALL ENDEAVOR IN
GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


--------------------------------------------------------------------------------


 

65


SECTION 9.13.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE BUT ONE CONTRACT, AND SHALL BECOME EFFECTIVE AS
PROVIDED IN SECTION 9.03.


SECTION 9.14.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.15.  JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY OTHER PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


(B)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


SECTION 9.16.  CONFIDENTIALITY; MATERIAL NON-PUBLIC INFORMATION. 
(A)  EACH LENDER AGREES TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE (AND TO CAUSE
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AFFILIATES AND REPRESENTATIVES TO
KEEP CONFIDENTIAL AND NOT TO DISCLOSE) ALL INFORMATION (AS DEFINED BELOW),
EXCEPT THAT SUCH LENDER SHALL BE PERMITTED TO DISCLOSE INFORMATION (I) TO SUCH
OF ITS OFFICERS, DIRECTORS, EMPLOYEES, ADVISORS, AGENTS, AFFILIATES AND
REPRESENTATIVES AS NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THE
SERVICING AND PROTECTION OF ITS INTERESTS IN RESPECT OF ITS LOANS AND
COMMITMENTS, THE LOAN DOCUMENTS AND THE TRANSACTIONS; (II) TO THE EXTENT
REQUIRED BY APPLICABLE LAWS AND REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL
PROCESS OR REQUESTED BY ANY


--------------------------------------------------------------------------------


 

66


GOVERNMENTAL AUTHORITY HAVING OR CLAIMING TO HAVE JURISDICTION OVER SUCH LENDER;
(III) TO THE EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY AVAILABLE OTHER THAN
AS A RESULT OF A BREACH BY SUCH LENDER OF THIS AGREEMENT, (B) IS GENERATED BY
SUCH LENDER OR BECOMES AVAILABLE TO SUCH LENDER ON A NONCONFIDENTIAL BASIS FROM
A SOURCE OTHER THAN THE BORROWER OR ITS AFFILIATES OR THE AGENT, OR (C) WAS
AVAILABLE TO SUCH LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE TO
SUCH LENDER BY THE BORROWER OR ITS AFFILIATES OR THE AGENT; (IV) AS PROVIDED IN
SECTION 9.04(G); OR (V) TO THE EXTENT THE BORROWER SHALL HAVE CONSENTED TO SUCH
DISCLOSURE IN WRITING.  AS USED IN THIS SECTION, “INFORMATION” SHALL MEAN THE
CONFIDENTIAL MEMORANDUM AND ANY OTHER CONFIDENTIAL MATERIALS, DOCUMENTS AND
INFORMATION RELATING TO THE BORROWER THAT THE BORROWER OR ANY OF ITS AFFILIATES
MAY HAVE FURNISHED OR MADE AVAILABLE OR MAY HEREAFTER FURNISH OR MAKE AVAILABLE
TO THE AGENT OR ANY LENDER IN CONNECTION WITH THIS AGREEMENT.


(B)  EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON–PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS AFFILIATES OR THE BORROWER’S SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


(C)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY ANY BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR THE BORROWER’S
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.


(D)  EACH TRANSFEREE SHALL BE DEEMED, BY ACCEPTING ANY ASSIGNMENT OR
PARTICIPATION HEREUNDER, TO HAVE AGREED TO BE BOUND BY THIS SECTION.


SECTION 9.17.  ELECTRONIC COMMUNICATIONS.  (A)  THE BORROWER HEREBY AGREES THAT,
UNLESS OTHERWISE REQUESTED BY THE AGENT, IT WILL PROVIDE TO THE AGENT ALL
INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO
THE AGENT PURSUANT TO SECTION 5.04(A), (B), (E) AND (F) THE “COMMUNICATIONS”) BY
TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM (PROVIDED SUCH
COMMUNICATIONS CONTAIN ANY REQUIRED SIGNATURES) IN A FORMAT REASONABLY
ACCEPTABLE TO THE AGENT TO OPLOANSWEBADMIN@CITIGROUP.COM (OR SUCH OTHER E-MAIL
ADDRESS AS SHALL BE DESIGNATED BY THE AGENT FROM TIME TO TIME); PROVIDED, THAT
ANY DELAY OR FAILURE TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION 9.17(A)
SHALL NOT CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT HEREUNDER.


(B)  EACH PARTY HERETO AGREES THAT THE AGENT MAY MAKE THE COMMUNICATIONS
AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON INTRALINKS OR ANOTHER
RELEVANT WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE AGENT HAVE ACCESS
(WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR WHETHER SPONSORED BY THE AGENT)
(THE


--------------------------------------------------------------------------------


 

67


“PLATFORM”).  NOTHING IN THIS SECTION SHALL PREJUDICE THE RIGHT OF THE AGENT TO
MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS IN ANY OTHER MANNER SPECIFIED
IN THE LOAN DOCUMENTS.


(C)  EACH LENDER AGREES THAT E-MAIL NOTICE TO IT (AT THE ADDRESS PROVIDED
PURSUANT TO THE NEXT SENTENCE AND DEEMED DELIVERED AS PROVIDED IN THE NEXT
PARAGRAPH) SPECIFYING THAT COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM SHALL
CONSTITUTE EFFECTIVE DELIVERY OF SUCH COMMUNICATIONS TO SUCH LENDER FOR PURPOSES
OF THE LOAN DOCUMENTS.  EACH LENDER AGREES (I) TO NOTIFY THE AGENT IN WRITING
(INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME TO ENSURE THAT THE
AGENT HAS ON RECORD AN EFFECTIVE E-MAIL ADDRESS FOR SUCH LENDER TO WHICH THE
FOREGOING NOTICE MAY BE SENT BY ELECTRONIC TRANSMISSION AND (II) THAT THE
FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL ADDRESS.


(D)  EACH PARTY HERETO AGREES THAT ANY ELECTRONIC COMMUNICATION REFERRED TO IN
THIS SECTION SHALL BE DEEMED DELIVERED UPON THE POSTING OF A RECORD OF SUCH
COMMUNICATION (PROPERLY ADDRESSED TO SUCH PARTY AT THE E-MAIL ADDRESS PROVIDED
TO THE AGENT) AS “SENT” IN THE E-MAIL SYSTEM OF THE SENDING PARTY OR, IN THE
CASE OF ANY SUCH COMMUNICATION TO THE AGENT OR ANY LENDER, UPON THE POSTING OF A
RECORD OF SUCH COMMUNICATION AS “RECEIVED” IN THE E-MAIL SYSTEM OF THE AGENT OR
ANY LENDER; PROVIDED THAT IF SUCH COMMUNICATION IS NOT SO RECEIVED BY THE AGENT
OR A LENDER DURING THE NORMAL BUSINESS HOURS OF THE AGENT OR APPLICABLE LENDER,
SUCH COMMUNICATION SHALL BE DEEMED DELIVERED AT THE OPENING OF BUSINESS ON THE
NEXT BUSINESS DAY FOR THE AGENT OR APPLICABLE LENDER.


(E)  EACH PARTY HERETO ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF MATERIAL
THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE ARE
CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION, (II) THE
COMMUNICATIONS AND THE PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE,” (III)
NONE OF THE AGENT, ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“CITIGROUP PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM, AND EACH CITIGROUP PARTY
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS OR
THE PLATFORM, AND (IV) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY CITIGROUP PARTY IN CONNECTION WITH
ANY COMMUNICATIONS OR THE PLATFORM.


SECTION 9.18.  PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO SECTION 326 OF THE
USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “PATRIOT ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE PATRIOT ACT IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.


--------------------------------------------------------------------------------


 

68

SECTION 9.19.  No Fiduciary Relationship.  The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the Transactions
and any communications in connection therewith, the Borrower, its Subsidiaries
and their Affiliates, on the one hand, and the Agent, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, any Lender or any of their Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower, the Agent and the Lenders have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

JANUS CAPITAL GROUP INC.,

 

 

 

 

 

by

 

 

 

/s/ Gregory A. Frost

 

 

 

Name:

Gregory A. Frost

 

 

Title:

Senior Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

CITIBANK, N.A., individually and as
Administrative Agent and as Swingline
Lender,

 

 

 

 

 

by

 

 

 

/s/ Mathew Nicholas

 

 

 

Name:

Mathew Nicholas

 

 

Title:

Managing Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Syndication Agent,

 

 

 

 

 

by

 

 

 

/s/ James R. Coffman

 

 

 

Name:

James R. Coffman

 

 

Title:

Executive Director

 

 

 

JPMorgan Chase Bank, N.A.

 


--------------------------------------------------------------------------------


Lender Signature Page to

the Amended and Restated  Five-Year Competitive Advance

and Revolving Credit Facility Agreement of Janus Group Inc.

Name of Institution:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

by

 

 

/s/ Hichem Kerma

 

 

 

Name:    Hichem Kerma

 

 

Title: Assistant Vice President

 

For any Institution requiring a second signature line:

 STATE STREET BANK AND TRUST COMPANY

 

 

 

 

 

   by

 

 

 

 

/s/ Karen A. Gallagher

 

 

 

Name:

Karen A. Gallagher

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


Lender Signature Page to

the Amended and Restated  Five-Year Competitive Advance

and Revolving Credit Facility Agreement of Janus Group Inc.

 

Name of Institution:

 

 

 

 

 

Wells Fargo Bank N.A.

 

 

 

 

 

 

 

 

by

 

 

/s/ Gary B. Lutz

 

 

 

Name:

Gary B. Lutz

 

 

Title:

Executive Vice President

 

For any Institution requiring a second signature line:

by 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

Lender Signature Page to

the Amended and Restated  Five-Year Competitive Advance

and Revolving Credit Facility Agreement of Janus Group Inc.

 

Name of Institution:

 

 

 

 

 

UBS Loan Finance LLC

 

 

 

 

 

 

 

 

by

 

 

/s/ Richard L. Tavrow

 

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 

 

 

Banking Products

 

 

 

Services, US

 

For any Institution requiring a second signature line:

STATE STREET BANK AND TRUST COMPANY

 

 

 

 

 

  by 

 

 

 

 

/s/ Irja R. Otsa

 

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

Banking Products

 

 

 

Services, US

 


--------------------------------------------------------------------------------


 

Lender Signature Page to

the Amended and Restated  Five-Year Competitive Advance

and Revolving Credit Facility Agreement of Janus Group Inc.

 

Name of Institution:

 

 

 

 

 

MERRILL LYNCH BANK USA

 

 

 

 

 

 

 

 

by

 

 

/s/ David Millett

 

 

 

Name:

DAVID MILLETT

 

 

Title:

VICE PRESIDENT

 

For any Institution requiring a second signature line:

by 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


 

Lender Signature Page to

the Amended and Restated  Five-Year Competitive Advance

and Revolving Credit Facility Agreement of Janus Group Inc.

 

Name of Institution:

 

 

 

 

 

Credit Suisse, Cayman Island Branch

 

 

 

 

 

 

 

 

by

 

 

/s/ Jay Chall

 

 

 

Name:

Jay Chall

 

 

Title:

Director

 

For any Institution requiring a second signature line:

by 

 

 

 

 

 

 

/s/ Alain Schmid

 

 

 

Name:

Alain Schmid

 

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------


 

Lender Signature Page to

the Amended and Restated  Five-Year Competitive Advance

and Revolving Credit Facility Agreement of Janus Group Inc.

 

Name of Institution:

 

 

 

 

 

HSBC Bank (USA), N.A.

 

 

 

 

 

 

 

 

by

 

 

/s/ Scott H. Buitekant

 

 

 

Name:

Scott H. Buitekant

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


Schedule 2.01

Commitments

Lender

 

Commitment

 

Citibank, N.A.

 

$

62,500,000

 

JPMorgan Chase Bank, N.A.

 

$

62,500,000

 

Bank of America, N.A.

 

$

40,000,000

 

State Street Bank and Trust Company

 

$

40,000,000

 

Wells Fargo Bank, N.A.

 

$

40,000,000

 

UBS Loan Finance LLC

 

$

35,000,000

 

Merrill Lynch Bank USA

 

$

25,000,000

 

Credit Suisse, Cayman Island Branch

 

$

22,500,000

 

HSBC Bank (USA), N.A.

 

$

22,500,000

 

 

 

 

 

Total:

 

$

350,000,000

 

 


--------------------------------------------------------------------------------


Schedule 3.07

Subsidiaries

Company

 

State of
Incorporation

 

Owner(s)

 

%
Owned

Janus Capital Group Inc.

 

Delaware

 

publicly held

 

100.0

%

Bay Isle Financial LLC

 

Delaware

 

Berger Financial Group LLC

 

100.0

%

Berger Financial Group LLC

 

Nevada

 

Janus Capital Management LLC

 

100.0

%

Capital Group Partners, Inc.

 

New York

 

Janus Capital Group Inc.

 

100.0

%

Enhanced Investment Technologies, LLC

 

Delaware

 

Berger Financial Group LLC

 

86.5

%

Janus Capital Asia Limited

 

Hong Kong

 

Janus International Holding LLC

 

100.0

%

Janus Capital International Limited

 

England/Wales

 

Janus International Holding LLC

 

100.0

%

Janus Capital Management LLC

 

Delaware

 

Janus Capital Group Inc.

 

95.0

%

 

 

 

 

Janus Management Holdings Corp.

 

5.0

%

Janus Capital Singapore Pte Limited

 

Singapore

 

Janus International Holding LLC

 

100.0

%

Janus Capital Trust Manager Limited

 

Irish/Dublin

 

Janus International Holding LLC

 

100.0

%

Janus Distributors LLC

 

Delaware

 

Janus Capital Management LLC

 

100.0

%

Janus Holdings Corporation

 

Nevada

 

Janus Capital Group Inc.

 

100.0

%

 

 

 

 

 

 

 

 

Janus International Holding LLC

 

Nevada

 

Janus Holdings Corporation

 

100

% -A

 

 

 

 

Janus Capital Management LLC

 

100

% - B

 

 

 

 

 

 

 

 

Janus Management Holdings Corporation

 

Delaware

 

Janus Capital Group Inc.

 

100.0

%

Janus Services LLC

 

Delaware

 

Janus Capital Management LLC

 

100.0

%

The Janus Foundation

 

Colorado

 

N/A

 

N/A

 

Perkins, Wolf, McDonnell and Company, LLC

 

Delaware

 

Mac-Per-Wolf Corp (not affiliated w/Janus)

 

70.00

%

 

 

 

 

Janus Capital Management LLC

 

30.00

%

 

 

 

 

 

 

 

 

NON STRATEGIC SUBSIDIARIES (POTENTIALLY LIQUIDATED/DISSOLVED)

 

 

 

PVI, Inc.

 

Missouri

 

Janus Capital Group Inc.

 

100.0

%

SERA, Inc.

 

Missouri

 

Central Biomedia, Inc.

 

100.0

%

Z-Guard, Inc.

 

Missouri

 

PVI, Inc.

 

100.0

%

Animal Resources Inc.

 

Missouri

 

PVI, Inc.

 

49.0

%

Central Biomedia, Inc.

 

Missouri

 

Animal Resources, Inc.

 

45.0

%

Immunomatrix, Inc.

 

Missouri

 

SERA, Inc.

 

100.0

%

 


--------------------------------------------------------------------------------


Schedule 3.08

Litigation

MDL Market Timing Litigation - Maryland Federal.

The five market timing complaints filed against Janus before the MDL panel
included: (1) claims by a putative class of fund investors; (ii) “derivative”
claims by fund investors ostensibly on behalf of the funds; (iii) claims by
participants in the JCG 401(k) plan; (iv) claims by a putative class of JCG
equity shareholders; and (v) “derivative” claims by JCG shareholders against the
Board of Directors.  Omnibus motions to dismiss in the fund class action and
fund derivative cases and a motion to dismiss in the Janus parent investor class
action were filed on February 25, 2005.

On August 25, 2005, the U.S. District Court entered orders dismissing most of
the claims asserted against the Company and its affiliates by fund investors
(actions (i) and (ii) described above).  In the fund investor class action, the
court dismissed all claims except one claim under Section 10(b) of the
Securities Exchange Act of 1934 and one claim under (Section 36(b) of the
Investment Company Act of 1940.  The state-law claims were dismissed with leave
to amend; all other claims were dismissed without leave to amend.  In the fund
derivative action, the court dismissed all claims except one claim under Section
36(b) of the Investment Company Act of 1940.  The court dismissed the
shareholders’ action against the Board of Directors (action (v) above), and the
time to appeal the matter has expired. The court also dismissed the action on
behalf of the equity shareholders (action (iv) above), but in June 2006 the
plaintiffs in that action filed an amended complaint which asserts similar
claims to the initial complaint.  A Motion to Dismiss the amended complaint was
also granted. The time to appeal this dismissal has not expired.

Further, the plaintiffs counsel in the 401(k) plan case (action (iii) above)
voluntarily dismissed the matter due to lack of standing.  However on September
30, 2005, the plaintiffs counsel refiled using a new named plaintiff (Wangberger
v. Janus Capital Group Inc., Advisory Committee, Steven Scheid, Paul Balser and
Andrew Cox) asserting similar claims as the initial complaint.  The court
dismissed the action in August 2006, and the plaintiff appealed the dismissal to
the U.S. Court of Appeals for the Fourth Circuit with respect to Janus Capital
Group Inc. and the Advisory Committee.

The Auditor of the State of West Virginia, in his capacity as securities
commissioner, initiated administrative proceedings against many of the
defendants in the market timing cases (including Janus) and seeks disgorgement
and other monetary relief based on similar market timing allegations. Janus and
other similarly situated defendants continue to challenge the statutory
authority of the Auditor to bring such an action. No further proceedings are
currently scheduled in this matter.

In addition to the federal market timing actions described above, a similar
action was filed against Janus Capital and the Janus Overseas Fund in state
court in Madison County, Illinois.  Janus Capital and the Janus Overseas Fund
removed that case to federal court, but after a series of appeals it was
remanded to state court.  After another attempt to remove the case to federal
court, the federal court again remanded the matter to state court, where it is
currently pending on a motion to dismiss.

IPO Antitrust Litigation - Southern District of NY.

In 2001, a Janus subsidiary was named as a defendant in a class action suit
filed in the U.S. District Court for the Southern District of New York. The suit
alleges that certain underwriting firms and institutional


--------------------------------------------------------------------------------


investors violated antitrust laws in connection with initial public offerings.
The U.S. District Court dismissed the plaintiff’s antitrust claims in November
2003. In September 2005, the U.S. Court of Appeals for the Second Circuit
vacated the U.S. District Court’s decision to dismiss the claims and remanded
the case for further proceedings. In March 2006, the defendants, including the
Janus subsidiary, filed a Petition for a Writ of Certiorari with the U.S.
Supreme Court to review the U.S. Court of Appeal’s decision. The Petition for a
Writ of Certiorari was granted by the U.S. Supreme Court in December 2006 and
argument on the matter was heard on March 27, 2007. The parties are now awaiting
a decision from the U.S. Supreme Court.

Advisory Fee Litigation-Colorado Federal

Janus Capital Management LLC (“JCM”) was a defendant in a consolidated lawsuit
challenging the investment advisory fees charged by JCM to certain funds managed
by JCM.  In April 2007, the parties jointly filed a Stipulation Regarding
Dismissal of Claims With Prejudice. The Colorado District Court approved the 
dismissal in May 2007.

2


--------------------------------------------------------------------------------


Schedule 3.15

Dividend Restrictions

None


--------------------------------------------------------------------------------


Schedule 6.01

Existing Indebtedness

$445.0 million of Janus Capital Group Inc. (“JCG”) debt held by Capital Group
Partners, Inc., a wholly-owned subsidiary of JCG.


--------------------------------------------------------------------------------


Schedule 6.02

Liens

None


--------------------------------------------------------------------------------


Schedule 6.03

Sale-Leaseback Transactions

None


--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF COMPETITIVE BID REQUEST

Citibank, N.A., as Agent
for the Lenders referred to below

Two Penns Way, Suite 200

New Castle, DE 19720

Attention:  [              ]

[Date]

Re:                               Five-Year Credit Agreement Referred to Below

Dear Sirs:

The undersigned, Janus Capital Group Inc. (the “Borrower”), refers to the
amended and restated Five-Year Competitive Advance and Revolving Credit Facility
Agreement dated as of June 1, 2007 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives you notice pursuant to Section 2.03(a) of the Credit Agreement that it
requests a Competitive Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Competitive Borrowing is
requested to be made:

(A) Date of Competitive Borrowing

 

(which is a Business Day)

 

 

 

 

 

(B) Principal Amount of

 

 

Competitive Borrowing1

 

 

 

 

 

(C) Interest rate basis2

 

 

 

 

 

(D) Interest Period and the last

 

 

day thereof3

 

 

 

--------------------------------------------------------------------------------

1 Not less than $10,000,000 (and in integral multiples $1,000,000) or greater
than the Total Commitment then available.

2 Eurodollar Loan or Fixed Rate Loan.

3 Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.


--------------------------------------------------------------------------------


Upon acceptance of any or all of the Loans offered by the banks in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

Very truly yours,

 

 

 

JANUS CAPITAL GROUP INC.,

 

 

 

By

 

 

 

 

Name:

 

 

Title: [Responsible Officer]

 


--------------------------------------------------------------------------------


EXHIBIT A-2

FORM OF NOTICE OF COMPETITIVE BID REQUEST

[Name of Bank]

[Address]

Attention:

[Date]

Re:                               Five-Year Credit Agreement Referred to Below

Dear Sirs:

Reference is made to the amended and restated Five-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of June 1, 2007 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among Janus Capital Group Inc., the Lenders from time to
time party thereto, Citibank, N.A., as Administrative Agent, and JPMorgan Chase
Bank, N.A., as Syndication Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Janus Capital Group Inc. made a Competitive Bid Request
on            , 20  , pursuant to Section 2.03(a) of the Credit Agreement, and
in that connection you are invited to submit a Competitive Bid
by [Date]/[Time].1 Your Competitive Bid must comply with Section 2.03(b) of the
Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

(A) Date of Competitive Borrowing

 

 

 

 

 

(B) Principal amount of

 

 

Competitive Borrowing

 

 

 

 

 

(C) Interest rate basis

 

 

 

 

 

(D) Interest Period and the last

 

 

day thereof

 

 

 

 

--------------------------------------------------------------------------------

1 The Competitive Bid must be received by the Agent (i) in the case of
Eurodollar Loans, not later than 11:30 a.m., New York City time, three Business
Days before a proposed Competitive Borrowing, and (ii) in the case of Fixed Rate
Loans, not later than 11:30 a.m., New York City time, on the Business Day of a
proposed Competitive Borrowing.


--------------------------------------------------------------------------------


 

Very truly yours,

 

 

 

CITIBANK, N.A., as Agent,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT A-3

FORM OF COMPETITIVE BID

Citibank, N.A., as Agent
for the Lenders referred to below

Two Penns Way, Suite 200

New Castle, DE 19720

Attention:  [                          ]

[Date]

Re:                               Five-Year Credit Agreement Referred to Below

Dear Sirs:

The undersigned, [Name of Bank], refers to the amended and restated Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of June 1,
2007 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Janus Capital Group Inc. (the
“Borrower”), the Lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The undersigned hereby
makes a Competitive Bid pursuant to Section 2.03(b) of the Credit Agreement, in
response to the Competitive Bid Request made by the Borrower on         , 20  ,
and in that connection sets forth below the terms on which such Competitive Bid
is made:

(A) Principal Amount1

 

 

 

 

 

(B) Competitive Bid Rate2

 

 

 

 

 

(C) Interest Period and last

 

 

day thereof

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Not less than $10,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000.  Multiple bids will be accepted by the
Agent.

2 LIBO Rate + or -%, in the case of Eurodollar Loans or %, in the case of Fixed
Rate Loans.


--------------------------------------------------------------------------------


The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

Very truly yours,

 

 

 

[NAME OF BANK],

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT A-4

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

[Date]

Citibank, N.A., as Agent
for the Lenders referred to below

Two Penns Way, Suite 200

New Castle, DE 19720

Attention:  [                             ]

Re:                               Five-Year Credit Agreement Referred to Below

Dear Sirs:

The undersigned, Janus Capital Group Inc. (the “Borrower”), refers to the
amended and restated Five-Year Competitive Advance and Revolving Credit Facility
Agreement dated as of June 1, 2007 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent.

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated ___________
and in accordance with Section 2.03(d) of the Credit Agreement, we hereby accept
the following bids for maturity on [date]:

Principal Amount

 

Fixed Rate/Margin

 

Lender

 

 

 

 

 

 

 

 

$

 

[%]/[+/-.%]

 

 

 

$

 

 

 

 

 

 

We hereby reject the following bids:

Principal Amount

 

Fixed Rate/Margin

 

Lender

 

 

 

 

 

 

 

 

$

 

[%]/[+/-.  %]

 

 

 

$

 

 

 

 

 

 


--------------------------------------------------------------------------------


The $             should be deposited in Citibank, N.A. account number
[           ] on [date].

Very truly yours,

 

 

 

JANUS CAPITAL GROUP INC.,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT A-5

FORM OF STANDBY BORROWING REQUEST

Citibank, N.A., as Agent
for the Lenders referred to below

Two Penns Way, Suite 200

New Castle, DE 19720

Attention:  [               ]

[Date]

Re:                               Five-Year Credit Agreement Referred to Below

Dear Sirs:

The undersigned, Janus Capital Group Inc. (the “Borrower”), refers to the
amended and restated Five-Year Competitive Advance and Revolving Credit Facility
Agreement dated as of June 1, 2007 (as it may hereafter be amended, modified,
extended or restated from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives you notice pursuant to Section 2.04 of the Credit Agreement that it
requests a Standby Borrowing under the Credit Agreement, and in that connection
sets forth below the terms on which such Standby Borrowing is requested to be
made:

(A) Date of Standby Borrowing

 

 

(which is a Business Day)

 

 

 

 

 

(B) Principal Amount of

 

 

Standby Borrowing1

 

 

 

 

 

(C) Interest rate basis2

 

 

 

 

 

(D) Interest Period and the last

 

 

day thereof3

 

 

 

--------------------------------------------------------------------------------

1 In the case of a Eurodollar Loan, not less than $5,000,000 (and in integral
multiples of $1,000,000) or greater than the Total Commitment then available. 
In the case of an ABR Loan, not less than $1,000,000 (and in intergral multiples
of $1,000,000) or greater than the Total Commitment than available.

2 Eurodollar Loan or ABR Loan.

3 Which shall be subject to the definition of “Interest Period” and end not
later than the Maturity Date.


--------------------------------------------------------------------------------


Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

Very truly yours,

 

 

 

JANUS CAPITAL GROUP INC.,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title: [Responsible Officer]

 


--------------------------------------------------------------------------------


EXHIBIT B

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the amended and restated Five-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of June 1, 2007 (the “Credit
Agreement”), among Janus Capital Group Inc., a Delaware corporation, the lenders
from time to time party thereto (the “Lenders”), Citibank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Agent”) and
JPMorgan Chase Bank, N.A., as Syndication Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.

1.  The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth on the reverse hereof,
the interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the reverse hereof in the Commitment of
the Assignor on the Effective Date and the Competitive Loans and Standby Loans
and Swingline Loans owing to the Assignor which are outstanding on the Effective
Date.  Each of the Assignor and the Assignee hereby makes and agrees to be bound
by all the representations, warranties and agreements set forth in
Section 9.04(c) of the Credit Agreement, a copy of which has been received by
each such party.  From and after the Effective Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests assigned by this Assignment and Acceptance, have the
rights and obligations of a Lender thereunder and under the Loan Documents and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

2.  This Assignment and Acceptance is being delivered to the Agent together with
(i) if the Assignee is organized under the laws of a jurisdiction outside the
United States, the forms specified in Section 2.21(f) of the Credit Agreement,
duly completed and executed by such Assignee, (ii) if the Assignee is not
already a Lender under the Credit Agreement, an Administrative Questionnaire,
and (iii) a processing and recordation fee of $3,500.

3.  This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:


--------------------------------------------------------------------------------


Effective Date of Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment):

Facility

 

Principal Amount assigned
(and identifying information
as to individual Competitive
Loans)

 

Percentage Assigned of Facility/Commitment (set
forth, to at least 8 decimals,
as a percentage of the
Facility and the aggregate
Commitments of all
Lenders thereunder)

 

 

 

 

 

 

Commitment

 

$

 

%

 

Assigned:

 

 

 

 

 

 

 

 

 

Standby Loans:

 

 

 

 

 

 

 

 

 

Competitive Loans:

 

 

 

 

 

 

 

 

 

Swingline Loans:

 

 

 

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

 

 

 

Accepted *

 

 

 

 

 

 

 

, as Assignor

 

CITIBANK, N.A., as Agent

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

, as Assignee

 

 

 

 

 

 

 

By:

 

 

JANUS CAPITAL GROUP INC., as

 

Name:

 

Borrower

 

Title:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., as Swingline Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*  To be completed only if consents are required under Section 9.04(b).


--------------------------------------------------------------------------------


EXHIBIT C-1

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

June 1, 2007

Citibank, N.A.,

    as Agent as referred to below
   and the Addressees identified
   on Schedule I hereto

Re:  Janus Capital Group Inc.

Ladies and Gentlemen:

We have acted as special counsel to Janus Capital Group Inc., a Delaware
corporation (the “Borrower”) and the subsidiary of the Borrower identified on
Schedule II hereto (the “Guarantor,” and together with the Borrower, the “Loan
Parties”), in connection with the preparation, execution and delivery of the
Five-Year Competitive Advance and Revolving Credit Facility Agreement (the
“Credit Agreement”), dated as of October 19, 2005, as amended and restated as of
the date hereof, among the Borrower, each Lender from time to time party
thereto, JPMorgan Chase Bank, N.A., as the syndication agent, and Citibank N.A.,
as Administrative Agent (in such capacity, the “Agent”) and swingline lender,
and certain other agreements, instruments and documents related to the Credit
Agreement.  This opinion is being delivered pursuant to Section 4.02(b) of the
Credit Agreement.

In our examination we have assumed the genuineness of all signatures including
endorsements, the legal capacity and competency of natural persons, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as facsimile, electronic,
certified or photostatic copies, and the authenticity of the originals of such
copies.  As to any facts material to this opinion which we did not independently
establish or verify, we have relied upon statements and representations of the
Loan Parties and their officers and other representatives and of public
officials, including the facts and conclusions set forth therein.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:

(a)   the Credit Agreement;

(b)   the LLC Guarantee dated as of the date hereof (the “LLC Guarantee”),
between the Guarantor and the Agent, as Agent for the Lenders (as defined in the
Credit Agreement);

(c)   the certificate of Scott S. Grace, Vice President and Treasurer of the
Borrower (the “Corporate Officer”), dated the date hereof, a copy of which is
attached as Exhibit A hereto (the “Opinion Certificate”);

1


--------------------------------------------------------------------------------


(d)   a copy of the Certificate of Incorporation of the Borrower and the
Certificate of Formation of the Guarantor, certified by the Secretary of State
of the State of Delaware, dated as of May 24, 2007, and certified by the
Corporate Officer and Gregory A. Frost, Senior Vice President and Chief
Financial Officer of the Borrower (“Another Officer”) as of the date hereof;

(e)   a copy of the By-laws of the Borrower and the Limited Liability Company
Agreement of the Guarantor, certified by the Corporate Officer and Another
Officer as of the date hereof;

(f)   a copy of certain resolutions of the Board of Directors or Managing
Member, as applicable, of each Loan Party, certified by the Corporate Officer
and Another Officer as of the date hereof;

(g)   certificates, dated as of May 24, 2007 and facsimile bringdowns thereof,
dated as of the date hereof, from the Secretary of State of the State of
Delaware as to each Loan Party’s existence and good standing in the State of
Delaware; and

(h)   such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below.

We express no opinion as to the laws of any jurisdiction other than (i) the
Applicable Laws of the State of New York, (ii) the Applicable Laws of the United
States of America (including, without limitation, Regulations U and X of the
Federal Reserve Board), (iii) the General Corporation Law of the State of
Delaware (the “DGCL”), and (iv) the Delaware Limited Liability Company Act (the
“DLLCA”).

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed thereto in the Credit Agreement.   The
documents identified in clauses (a) – (b) shall hereinafter be referred to
collectively as the “Transaction Agreements.”  “Applicable Laws” shall mean
those laws, rules and regulations which, in our experience, are normally
applicable to transactions of the type contemplated by the Transaction
Agreements, without our having made any special investigation as to the
applicability of any specific law, rule or regulation, and which are not the
subject of a specific opinion herein referring expressly to a particular law or
laws.  “Governmental Approval” means any consent, approval, license,
authorization or validation of, or filing, recording or registration with, any
governmental authority pursuant to the Applicable Laws of the State of New York
or the United States of America.  “Applicable Orders” means those orders or
decrees of governmental authorities identified on Schedule I to the Opinion
Certificate.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

1.  The Borrower is validly existing and in good standing under the DGCL.  The
Guarantor is validly existing and in good standing under the DLLCA.

2


--------------------------------------------------------------------------------


2.   The Borrower has the corporate power and authority to execute, deliver and
perform all of its obligations under each of the Transaction Agreements to which
it is a party under the DGCL.  The execution and delivery of each of the
Transaction Agreements to which it is a party and the consummation by the
Borrower of the transactions contemplated thereby have been duly authorized by
all requisite corporate action on the part of the Borrower under the DGCL.  Each
of the Transaction Agreements has been duly executed and delivered by the
Borrower under the DGCL.

3.   The Guarantor has the limited liability company power and authority to
execute, deliver and perform all of its obligations under the LLC Guarantee
under the DLLCA.  The execution and delivery of the LLC Guarantee and the
consummation by the Guarantor of the transactions contemplated thereby have been
duly authorized by all requisite limited liability company action on the part of
the Guarantor under the DLLCA.  The LLC Guarantee has been duly executed and
delivered by the Guarantor under the DLLCA.

4.   Each of the Transaction Agreements constitutes the valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms under the Applicable Laws of the
State of New York.

5.   The execution and delivery by each Loan Party of each of the Transaction
Agreements to which it is a party and the performance by each such Loan Party of
its obligations thereunder, each in accordance with its terms, do not conflict
with the Certificate of Incorporation or Certificate of Formation, as applicable
or By-laws or Limited Liability Company Agreement, as applicable of such Loan
Party.

6.   Neither the execution, delivery or performance by any Loan Party of the
Transaction Agreements to which it is a party nor the compliance by any Loan
Party with the terms and provisions thereof will contravene any provision of any
Applicable Law of the State of New York or any Applicable Law of the United
States of America.

7.   No Governmental Approval, which has not been obtained or taken and is not
in full force and effect, is required to authorize, or is required in connection
with, the execution or delivery of any of the Transaction Agreements by any Loan
Party that is a party thereto or the enforceability of any of such Transaction
Agreements against any such Loan Party, except those Governmental Approvals set
forth in Schedule II to the Opinion Certificate.

8.   Neither the execution, delivery or performance by any Loan Party of its
obligations under the Transaction Agreements to which it is a party nor
compliance by any such Loan Party with the terms thereof will contravene any
Applicable Order to which such Loan Party is subject.

Our opinions are subject to the following assumptions and qualifications:

(a)   enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in equity or at law);

3


--------------------------------------------------------------------------------


(b)   we have assumed that each of the Transaction Agreements constitutes the
valid and binding obligation of each party to such Transaction Agreement (other
than the Loan Parties to the extent expressly set forth herein) enforceable
against such other party in accordance with its terms;

(c)   we express no opinion as to the effect on the opinions expressed herein of
(i) the compliance or non-compliance of any party (other than the Loan Parties
to the extent expressly set forth herein) to the Transaction Agreements with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Loan Parties to the extent expressly set forth herein);

(d)   we express no opinion as to the enforceability of any rights to
contribution or indemnification provided for in the Transaction Agreements which
are violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation);

(e)   we express no opinion as to the applicability or effect of any fraudulent
transfer or similar law on the Transaction Agreements or any trans­actions
contemplated thereby;

(f)   we express no opinion on the enforceability of any provision in a
Transaction Agreement purporting to prohibit, restrict or condition the
assignment of rights under such Transaction Agreement to the extent such
restriction on assignability is governed by the Uniform Commercial Code;

(g)   in the case of the LLC Guarantee, certain of the provisions, including
waivers, with respect to the LLC Guarantee are or may be unenforceable in whole
or in part, but the inclusion of such provisions does not affect the validity of
such LLC Guarantee, taken as a whole;

(h)   we express no opinion as to the enforceability of any section of any
Transaction Agreement to the extent it purports to waive any objection a person
may have that a suit, action or proceeding has been brought in an inconvenient
forum or a forum lacking subject matter jurisdiction;

(i)   we have assumed that all conditions precedent contained in Article IV of
the Credit Agreement, which conditions require the delivery of documents,
evidence or other items satisfactory in form, scope and/or substance to the
Agent or the Lenders or the satisfaction of which is otherwise in the discretion
or control of the Agent or the Lenders have been, or contemporaneously with the
delivery hereof will be, fully satisfied;

(j)   to the extent that any opinion relates to the enforceability of the choice
of New York law and choice of New York forum provisions of the Transaction
Agreements, our opinion is rendered in reliance upon N.Y. Gen. Oblig. Law
§§ 5-1401, 5-1402 (McKinney 2001) and N.Y. CPLR 327(b) (McKinney 2001) and is
subject to the qualifications that such enforceability may be limited by public
policy considerations of any jurisdiction, other than the courts of

4


--------------------------------------------------------------------------------


the State of New York, in which enforcement of such provisions, or of a judgment
upon an agreement containing such provisions, is sought;

(k)   we call to your attention that the choice of New York law on the basis of
Section 5-1401 of the New York General Obligation Law is only relevant insofar
as litigation is brought to enforce the Transaction Agreements in the courts of
the State of New York, and we have assumed that there is a basis for
jurisdiction in such courts;

(l)   we have assumed that the Three-Year Competitive Advance and Revolving
Credit Facility Agreement, dated as of October 19, 2005, by and among the
Borrower, each Lender from time to time party thereto, and Citibank, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified prior to
the amendment and restatement and the delivery of this opinion to you, the
“Original Agreement”) continues to constitute the valid and binding obligation
of each party thereto enforceable against each such party in accordance with its
terms immediately prior to the amendment and restatement thereof and our
delivery of this opinion to you; and

(m)   we express no opinion with respect to any provision of the Credit
Agreement to the extent it authorizes or permits any purchaser of a
participation interest to set-off or apply any deposit, property or indebtedness
or the effect thereof on the opinions contained herein.

In rendering the foregoing opinions, we have assumed, with your consent, that:

(a)  the execution, delivery and performance of any of its obligations under the
Transaction Agreements does not and will not conflict with, contravene, violate
or constitute a default under (i) any lease, indenture, instrument or other
agreement to which any Loan Party or its property is subject, (ii) any rule, law
or regulation to which any Loan Party is subject (other than Applicable Laws of
the State of New York and Applicable Laws of the United States of America as to
which we express our opinion in paragraph 6 herein) or (iii) any judicial or
administrative order or decree of any governmental authority (other than
Applicable Orders as to which we express our opinion in paragraph 8 herein); and

(b)   no authorization, consent or other approval of, notice to or filing with
any court, governmental authority or regulatory body (other than Governmental
Approvals as to which we express our opinion in paragraph 7 herein) is required
to authorize or is required in connection with the execution, delivery or
performance by any Loan Party of any Transaction Agreement to which it is a
party or the transactions contemplated thereby.

We understand that you are separately receiving an opinion, with respect to
certain of the foregoing assumptions from Curt R. Foust, Esq., Assistant General
Counsel of the Borrower (the “Corporate Counsel Opinion”), and we are advised
that such opinion contain qualifications.  Our opinions herein stated are based
on the assumptions specified above and we express no opinion as to the effect on
the opinions herein stated of the qualifications contained in the Corporate
Counsel Opinion.

5


--------------------------------------------------------------------------------


This opinion is being furnished only to you in connection with the Transaction
Agreements and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without our prior written consent.

Very truly yours,

 

Skadden, Arps, Slate, Meagher & Flom LLP

6


--------------------------------------------------------------------------------


Schedule I

Other Addressees

1.             Citibank, N.A., as the administrative agent and swingline lender.

2.             JPMorgan Chase Bank, N.A., as the syndication agent.

3.             Bank of America, N.A.

4.             Credit Suisse, Cayman Islands Branch

5.             HSBC Bank USA, N.A.

6.             State Street Bank and Trust Company

7.             UBS Loan Finance LLC

8.             Wells Fargo Bank, National Association

9.             Merrill Lynch Bank USA

7


--------------------------------------------------------------------------------


Schedule II

Guarantor

Janus Capital Management LLC

8


--------------------------------------------------------------------------------


Exhibit A to Opinion of
Special Counsel to Borrower

Officer’s Certificate

June 1, 2007

I, Scott S. Grace, am the duly elected, qualified and acting Vice President and
Treasurer of Janus Capital Group Inc., a Delaware corporation (the “Borrower”). 
I understand that pursuant to Section 4.02(b) of the Credit Agreement, dated as
of June 1, 2007 (the “Agreement”),  Skadden, Arps, Slate, Meagher & Flom LLP
(“SASM&F”) is rendering an opinion (the “Opinion”) to Citibank, N.A. and certain
Lenders identified therein with respect to the Transaction Agreements (as
defined in the Opinion).  Capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to such terms as set forth in
the Opinion.  I further understand that SASM&F is relying on this officer’s
certificate and the statements made herein in rendering such Opinion.

With regard to the foregoing, on behalf of the Borrower, I hereby certify that:

1.             I am familiar with the business of the Borrower and its
subsidiaries, and due inquiry has been made of all persons deemed necessary or
appropriate to verify or confirm the statements contained herein.

2.             SASM&F may rely on the respective representations and warranties
that the Borrower and each subsidiary of the Borrower has made in the Credit
Agreement, each of the other Transaction Agreements (as defined in the Opinion)
and each of the certificates delivered pursuant thereto.  I have made a careful
review of each of such representations and warranties and hereby confirm, to the
best of my knowledge and belief, that such representations and warranties are
true, correct and complete on and as of the date of this certificate.

3.             Set forth on Schedule I hereto is a complete and accurate list of
those orders and decrees of any governmental authority of the State of Delaware,
the State of New York or the United States of America by which any Loan Party is
bound that are material to the business or financial condition of the Borrower
and the other Loan Parties, taken as a whole, or that are relevant to the
transactions contemplated by the Transaction Agreements.

4.             Set forth on Schedule II hereto is a complete and accurate list
of those Governmental Approvals applicable to any of the Loan Parties that are
material to the business or financial condition of the Borrower and the other
Loan Parties, taken as a whole, or that are relevant to the transactions
contemplated by the Transaction Agreements.

5.             Less than twenty-five percent (25%) of the assets of the Borrower
and its subsidiaries on a consolidated basis consist of Margin Stock.

6.             The Borrower is primarily engaged directly, or indirectly through
Majority-Owned Subsidiaries, in the business of investment management; and the
Borrower (i) is

1


--------------------------------------------------------------------------------


not and does not hold itself out as being engaged primarily, nor does it propose
to engage primarily, in the business of investing, reinvesting or trading in
Securities, (ii) has not and is not engaged in, and does not propose to engage
in, the business of issuing Face-Amount Certificates of the Installment Type and
has no such certificate outstanding and (iii) does not own or propose to acquire
Investment Securities having a Value exceeding forty percent (40%) of the Value
of the total assets of the Borrower (exclusive of Government Securities and cash
items) on an unconsolidated basis.

7.             As used in paragraph 5 of this certificate, the following term
shall have the following meaning:

“Margin Stock” means: (i) any equity security registered or having unlisted
trading privileges on a national securities exchange; (ii) any OTC security
designated as qualified for trading in the National Market System under a
designation plan approved by the Securities and Exchange Commission; (iii) any
debt security convertible into a margin stock or carrying a warrant or right to
subscribe to or purchase a margin stock; (iv) any warrant or right to subscribe
to or purchase a margin stock; or (v) any security issued by an investment
company registered under Section 8 of the Investment Company Act of 1940.

8.             As used in paragraphs 6 and 8 of this certificate, the following
terms shall have the following meanings:

“Exempt Fund” means a company that is excluded from treatment as an investment
company solely by section 3(c)(1) or 3(c)(7) of the Investment Company Act of
1940 (applicable to certain privately offered investment funds).

“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract, or other Security that represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than 24 months after the date of issuance, in
consideration of the payment of periodic installments of a stated or
determinable amount.

“Government Securities” means all Securities issued or guaranteed as to
principal or interest by the United States, or by a person controlled or
supervised by and acting as an instrumentality of the government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.

“Investment Securities” includes all Securities except (A) Government
Securities, (B) Securities issued by companies the only shareholders in which
are employees and former employees of a company and its subsidiaries, members of
the families of such persons and the company and its subsidiaries and (C)
Securities issued by Majority-Owned Subsidiaries of the  Borrower which are not
engaged and do not propose to be engaged in activities within the scope of
clause (i), (ii) or (iii) of paragraph 6 of this Certificate or which are
exempted or excepted from treatment as an investment company by statute, rule or
governmental order (other than Exempt Funds).

“Majority-Owned Subsidiary” of a person means a company fifty percent (50%) or
more of the outstanding Voting Securities of which are owned by such person, or
by a

2


--------------------------------------------------------------------------------


company which, within the meaning of this paragraph, is a Majority-Owned
Subsidiary of such person.

“Security” means any note, stock, treasury stock, bond, debenture, evidence of
indebtedness, certificate of interest or participation in any profit-sharing
agreement, collateral-trust certificate, pre-organization certificate or
subscription, transferable share, investment contract, voting-trust certificate,
certificate of deposit for a security, fractional undivided interest in oil,
gas, or other mineral rights, any put, call, straddle, option, or privilege on
any security (including a certificate of deposit) or on any group or index of
securities (including any interest therein or based on the value thereof), or
any put, call, straddle, option, or privilege entered into on a national
securities exchange relating to foreign currency, or, in general, any interest
or instrument commonly known as a “security,” or any certificate of interest or
participation in, temporary or interim certificate for, receipt for, guarantee
of, or warrant or right to subscribe to or purchase, any of the foregoing.

“Value” means (i) with respect to Securities owned at the end of the last
preceding fiscal quarter for which market quotations are readily available, the
market value at the end of such quarter; (ii) with respect to other Securities
and assets owned at the end of the last preceding fiscal quarter, fair value at
the end of such quarter, as determined in good faith by or under the direction
of the board of directors; and (iii) with respect to securities and other assets
acquired after the end of the last preceding fiscal quarter, the cost thereof.

“Voting Security” means any security presently entitling the owner or holder
thereof to vote for the election of directors of a company (or its equivalent,
e.g., general partner or manager of a limited liability company).

[Signature Page Follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

JANUS CAPITAL GROUP INC.

 

 

 

 



By:

/s/ Scott S. Grace

 

 

Scott S. Grace

 

Vice President and Treasurer

 

4


--------------------------------------------------------------------------------


Schedule I

Applicable Orders

1)              None

5


--------------------------------------------------------------------------------


Schedule II

Governmental Approvals

1)              None

6


--------------------------------------------------------------------------------


EXHIBIT C-2

Form of Opinion of Assistant General Counsel of the Borrower

June 1, 2007

Addressees listed on Schedule A

Re:                               Five-Year Competitive Advance and
Revolving Credit Facility Agreement

Ladies and Gentlemen:

The undersigned serves as Assistant General Counsel to Janus Capital Group Inc.,
a Delaware corporation (the “Company”), and has represented the Company in that
capacity in connection with the Five-Year Competitive Advance and Revolving
Credit Facility Agreement, dated as of October 19, 2005, as amended and restated
as of June 1, 2007, (the “Credit Agreement”), among the Company, JPMorgan Chase
Bank, N.A., as Syndication Agent, Citibank USA, Inc., individually as Swingline
Lender and as Administrative Agent and the Lenders from time to time party
thereto.  This opinion letter is being furnished to you pursuant to the
requirements set forth in Section 4.02(b) of the Credit Agreement in connection
with the closing thereunder on the date hereof.  Capitalized terms used herein
which are defined in the Credit Agreement shall have the meanings set forth in
the Credit Agreement, unless otherwise defined herein.

For purposes of this opinion letter, we have examined copies of the following
documents (the “Documents”):

1.                                       An executed copy of the Credit
Agreement and the LLC Guarantee (together with the Credit Agreement, the
“Transaction Documents”).

2.                                       The Amended and Restated Certificate of
Incorporation of the Company, as certified by the Secretary of State of the
State of Delaware on May 24, 2007, and as certified by the Assistant Secretary
of the Company on the date hereof as being complete, accurate and in effect.

3.                                       The Restated and Amended Bylaws of the
Company as of March 6, 2006, as certified by the Assistant Secretary of the
Company on the date hereof as being complete, accurate and in effect.

4.                                       A certificate of good standing of the
Company issued by the Secretary of State of the State of Delaware dated May 24,
2007.


--------------------------------------------------------------------------------


Addressees listed on Schedule A

June 1, 2007

Page 2

5.                                       Certain resolutions of the Board of
Directors of the Company adopted on May 1, 2007, as certified by the Assistant
Secretary of the Company on the date hereof as being complete, accurate and in
effect, relating to, among other things, authorization of the Transaction
Documents and arrangements in connection therewith.

In my examination of the Transaction Documents and the other Documents, I have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to us as copies (including telecopies).  As to
matters of fact relevant to the opinions expressed herein, I have relied on the
representations and statements of fact made in the Documents.  I have not
independently established the facts so relied on.  This opinion letter is given,
and all statements herein are made, in the context of the foregoing.

For purposes of this opinion letter, I have assumed that (i) each of the parties
to the Transaction Documents (other than the Company) has all requisite power
and authority under all applicable laws, regulations and governing documents to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party and each of such parties has complied with all legal
requirements pertaining to their status as such status relates to their rights
to enforce the Transaction Documents to which it is a party against the Company,
(ii) each of such parties (other than the Company) has duly authorized, executed
and delivered the Transaction Documents, (iii) each of such parties is validly
existing and in good standing in all necessary jurisdictions, (iv) the
Transaction Documents constitute the valid and binding obligation of each of the
parties thereto (other than the Company), enforceable against each of such
parties in accordance with their respective terms, (v) there has been no mutual
mistake of fact or misunderstanding or fraud, duress or undue influence in
connection with the negotiation, execution or delivery of the Transaction
Documents, and the conduct of each of the parties to the Transaction Documents
has complied with any requirements of good faith, fair dealing and
conscionability and (vi) there are and have been no agreements or understandings
among the parties, written or oral, and there is and has been no usage of trade
or course of prior dealing among the parties that would, in either case, define,
supplement or qualify the terms of the Transaction Documents.  I have also
assumed the validity and constitutionality of each relevant statute, rule,
regulation and agency action covered by this opinion letter unless a reported
decision of a federal court or a court in the applicable jurisdiction has
established its unconstitutionality or invalidity.

For purposes of the opinions expressed in paragraphs (a) and (b) below, I have
made the following further assumptions:  (i) that all orders, judgments,
decrees, agreements and contracts would be enforced as written; (ii) that the
Company will not in the future take any discretionary action (including a
decision not to act) permitted under the Transaction Documents


--------------------------------------------------------------------------------


Addressees listed on Schedule A

June 1, 2007

Page 3

that would result in a violation of law or constitute a breach or default under
any order, judgment, decree, agreement or contract; (iii) that the Company will
obtain all permits and governmental approvals required in the future, and take
all actions required, relevant to subsequent consummation of the transactions
contemplated under the Transaction Documents or performance of the Transaction
Documents; and (iv) that all parties to the Transaction Documents will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Transaction Documents.

This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect:  (i) the Investment Company
Act of 1940, as amended, (ii) Colorado law (but not including any statutes,
ordinances, administrative decisions, rules or regulations of any political
subdivision of the State of Colorado), and (iii) federal securities and tax laws
and regulations; except that I express no opinion as to antitrust, unfair
competition or banking laws or regulations and I express no opinion as to any
other laws, statutes, rules or regulations not specifically identified above in
clauses (i), (ii), and (iii); it being understood that, with respect to
clauses (ii) and (iii) above, the opinions expressed herein are based upon a
review of those laws, statutes and regulations that, in my experience, are
generally recognized as applicable to the transactions contemplated in the
Transaction Documents.

Based upon, subject to and limited by the foregoing, I am of the opinion that:

(a)           The execution, delivery and performance by the Company of the
Transaction Documents do not (i) require any approval of the shareholders of the
Company or any Subsidiary, (ii) violate the Amended and Restated Certificate of
Incorporation or Bylaws of the Company or any Subsidiary, (iii) violate any
provision of any federal statute or regulation covered by this opinion letter or
any Colorado state statute or regulation covered by this opinion letter,
(iv) violate any court or administrative order, judgment or decree that names
the Company or any Subsidiary, (v) breach or constitute a default under any
agreement or contract to which the Company or any Subsidiary is a party, or
(vi) result in or require the creation or imposition of any Lien pursuant to the
provisions of any agreement or contract to which the Company or any Subsidiary
is a party.

(b)           No approval or consent of, or registration or filing with, any
governmental agency is required to be obtained or made by the Company or any
Subsidiary in connection with the execution, delivery and performance by the
Company of the Transaction Documents.

(c)           Except as disclosed in Schedule 3.08, the Company’s Form 10-K for
the fiscal year ended December 31, 2006 and in the Company’s Form 10-Q for the
quarterly period ending March 31, 2007, respectively, filed with the Securities
and Exchange Commission, there are no actions, suits or proceedings pending or
overtly threatened in writing against the Company or any Subsidiary, or in which
the Company or any Subsidiary is a party, before any court or


--------------------------------------------------------------------------------


Addressees listed on Schedule A

June 1, 2007

Page 4

governmental department, commission, board, bureau, agency or instrumentality
that, if adversely determined, would materially adversely affect the business or
financial condition of the Company or any Subsidiary or the ability of the
Company to perform its obligations under the Transaction Documents.

(d)           Neither the Company nor any Subsidiary is (i) an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.

In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, the opinions expressed above are also subject to
the effect of:  (i) bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws affecting creditors’ rights (including, without
limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); and (ii) the
exercise of judicial discretion and the application of principles of equity,
good faith, fair dealing, reasonableness, conscionability and materiality
(regardless of whether the applicable agreements are considered in a proceeding
in equity or at law).

I assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter.  This opinion letter has been prepared
solely for your use in connection with the closing under the Transaction
Documents on the date hereof, and should not be quoted in whole or in part or
otherwise be referred to, nor be filed with or furnished to any governmental
agency or other person or entity, without my prior written consent.

 

Very truly yours,

 

 

 

 

 

Curt R. Foust

 

Assistant General Counsel

 

Janus Capital Group Inc.

 


--------------------------------------------------------------------------------



SCHEDULE A

Citibank, N.A.

JPMorgan Chase Bank, N.A.

Bank of America, N.A.

Credit Suisse, Cayman Islands Branch

HSBC Bank USA, N.A.

State Street Bank and Trust Company

UBS Loan Finance LLC

Wells Fargo Bank, National Association

Merrill Lynch Bank USA


--------------------------------------------------------------------------------


EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

To:

 

The Lenders party to the

 

 

Credit Agreement described below

 

 

 

 

 

care of

 

 

 

 

 

Citibank, N.A., as Agent

 

 

for the Lenders referred to below

 

 

Two Penns Way, Suite 200

 

 

New Castle, DE 19720

 

 

Attention: [                           ]

 

This Compliance Certificate is furnished pursuant to the amended and restated
Five-Year Competitive Advance and Revolving Credit Facility Agreement dated as
of June 1, 2007 (the “Agreement”), among Janus Capital Group Inc., (the
“Borrower”), the Lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. 
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  I am the duly elected chief financial officer of the Borrower;

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and the Subsidiaries during the accounting period
covered by the attached financial statements;

3.  The form attached hereto sets forth financial data and computations
evidencing the Borrower’s and the Subsidiaries’ compliance with certain
covenants of the Agreement, including Section 6.07, all of which data and
computations are true, complete and correct; and

4.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below:

[Describe the exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event]


--------------------------------------------------------------------------------


The foregoing certifications, together with the computations required by the
Agreement attached hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this
            day of                               , 20      .

 

 

 

 

  Name:

 

 

  Title:

 


--------------------------------------------------------------------------------


EXHIBIT E

[Letterhead of Prospective Assignee or Participant]

[FORM OF]

CONFIDENTIALITY AGREEMENT

[Date]

Citibank, N.A., as Agent
for the Lenders referred to below

Two Penns Way, Suite 200

New Castle, DE 19720

Attention:  [                            ]

Janus Capital Group Inc.
Confidentiality Agreement

Dear Sirs:

In connection with our possible acquisition of an interest in the credit
facility (the “Facility”) established by the amended and restated Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of June 1,
2007 (the “Agreement”), among the Borrower as defined therein, the lenders from
time to time party thereto (the “Lenders”), Citibank, N.A., as Administrative
Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent, you, the Borrower or
any Lender may furnish us with confidential documents, materials and information
(the “Information”) relating to the Borrower.  Unless otherwise defined herein,
the terms used in this agreement have the meanings assigned to them in the
Agreement.

We agree to keep confidential and not to disclose (and to cause our officers,
directors, employees, agents, Affiliates and representatives to keep
confidential and not to disclose) and, at the request of you or the Borrower,
promptly to return or destroy, the Information and all copies thereof, extracts
therefrom and analyses or other materials based thereon, except that we shall be
permitted to disclose Information (i) to such of our officers, directors,
employees, advisors, agents, Affiliates and representatives as need to know such
Information in connection with such acquisition; (ii) to the extent required by
applicable laws and regulations or by any subpoena or similar legal process, or
requested by any Governmental Authority having jurisdiction over us; (iii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach by us of this letter, (B) is generated by us or becomes
available to us on a nonconfidential basis from a source other than you, the


--------------------------------------------------------------------------------


Borrower or its Affiliates or any Lender or (C) was available to us on a
nonconfidential basis prior to its disclosure to us by you, the Borrower or its
Affiliates or any Lender; or (iv) to the extent the Borrower shall have
consented in writing to such disclosure.

Notwithstanding anything to the contrary contained above, we shall be entitled
to retain all Information to use for the administration of our interests and the
protection of our rights under the Agreement.

The Borrower shall be a third party beneficiary of this Confidentiality
Agreement.

 

Very truly yours,

 

 

 

 



[Name of potential
participant/assignee]

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

  Name:

 

 

 

 

  Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT F

GUARANTEE AGREEMENT dated as of June 1, 2007 (this “Agreement”), between JANUS
CAPITAL MANAGEMENT LLC, a Delaware limited liability company (the “Guarantor”),
and CITIBANK, N.A., as Agent for the Lenders (as such terms are defined in the
Credit Agreement referred to below).

Reference is made to the amended and restated Five-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of June 1, 2007, as amended,
restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Janus Capital Group Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, the Agent, and
JPMorgan Chase Bank, N.A., as Syndication Agent.  Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

The Lenders have agreed to extend credit to the Borrower on the terms and
subject to the conditions set forth in the Credit Agreement.  The Guarantor will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to continue to extend such credit.

Accordingly, the parties hereto agree as follows:


SECTION 1.  GUARANTEE. THE GUARANTOR UNCONDITIONALLY GUARANTEES, AS A PRIMARY
OBLIGOR AND NOT MERELY AS A SURETY, THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE
OF ALL OF THE OBLIGATIONS FROM TIME TO TIME OUTSTANDING UNDER THE CREDIT
AGREEMENT.  THE GUARANTOR FURTHER AGREES THAT THE DUE AND PUNCTUAL PAYMENT OF
THE OBLIGATIONS MAY BE EXTENDED OR RENEWED, IN WHOLE OR IN PART, WITHOUT NOTICE
TO OR FURTHER ASSENT FROM IT, AND THAT IT WILL REMAIN BOUND UPON ITS GUARANTEE
HEREUNDER NOTWITHSTANDING ANY SUCH EXTENSION OR RENEWAL OF ANY OBLIGATION OF THE
BORROWER PURSUANT TO THE CREDIT AGREEMENT.


SECTION 2.  OBLIGATIONS NOT WAIVED.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE GUARANTOR WAIVES PRESENTMENT TO, DEMAND OF PAYMENT FROM AND
PROTEST TO THE BORROWER OR TO ANY OTHER GUARANTOR OF ANY OF THE OBLIGATIONS, AND
ALSO WAIVES NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR
NONPAYMENT.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS
OF THE GUARANTOR HEREUNDER SHALL NOT BE AFFECTED BY (A) THE FAILURE OF THE AGENT
OR ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE OR EXERCISE ANY RIGHT
OR REMEDY AGAINST THE BORROWER OR ANY OTHER GUARANTOR UNDER THE PROVISIONS OF
THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR OTHERWISE, (B) ANY EXTENSION OR
RENEWAL OF ANY OF THE OBLIGATIONS, (C) ANY RESCISSION, WAIVER, AMENDMENT OR
MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF ANY OTHER
LOAN DOCUMENT OR ANY OTHER GUARANTEE, (D) THE FAILURE OR DELAY OF ANY LENDER TO
EXERCISE ANY RIGHT OR REMEDY AGAINST ANY OTHER GUARANTOR OF THE OBLIGATIONS, (E)
THE FAILURE OF ANY LENDER TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY
UNDER ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT, (F) ANY DEFAULT,
FAILURE OR DELAY, WILFUL OR OTHERWISE, IN THE PERFORMANCE OF THE OBLIGATIONS; OR
(G) ANY OTHER ACT, OMISSION OR DELAY


--------------------------------------------------------------------------------



TO DO ANY OTHER ACT WHICH MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE
RISK OF THE GUARANTOR OR OTHERWISE OPERATE AS A DISCHARGE OF THE GUARANTOR AS A
MATTER OF LAW OR EQUITY.


SECTION 3.  GUARANTEE OF PAYMENT.  THE GUARANTOR FURTHER AGREES THAT ITS
GUARANTEE CONSTITUTES A GUARANTEE OF PAYMENT WHEN DUE (WHETHER OR NOT ANY
BANKRUPTCY OR SIMILAR PROCEEDING SHALL HAVE STAYED THE ACCRUAL OR COLLECTION OF
ANY OF THE OBLIGATIONS OR OPERATED AS A DISCHARGE THEREOF) AND NOT MERELY OF
COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT BE HAD BY THE AGENT
OR ANY LENDER TO ANY BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF
THE AGENT OR ANY LENDER IN FAVOR OF THE BORROWER, ANY OTHER GUARANTOR OR ANY
OTHER PERSON.


SECTION 4.  NO DISCHARGE OR DIMINISHMENT OF GUARANTEE.  THE OBLIGATIONS OF THE
GUARANTOR HEREUNDER SHALL NOT BE SUBJECT TO ANY REDUCTION, LIMITATION,
IMPAIRMENT, RECOUPMENT OR TERMINATION FOR ANY REASON (OTHER THAN THE PAYMENT IN
FULL IN CASH OF ALL OF THE OBLIGATIONS), INCLUDING ANY CLAIM OF WAIVER, RELEASE,
SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE OBLIGATIONS, AND SHALL NOT BE
SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION
WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF THE
OBLIGATIONS, ANY IMPOSSIBILITY IN THE PERFORMANCE OF THE OBLIGATIONS OR
OTHERWISE.


SECTION 5.  AGREEMENT TO PAY; SUBORDINATION.  IN FURTHERANCE OF THE FOREGOING
AND NOT IN LIMITATION OF ANY OTHER RIGHT THAT THE AGENT OR ANY LENDER HAS AT LAW
OR IN EQUITY AGAINST THE GUARANTOR BY VIRTUE HEREOF, UPON THE FAILURE OF THE
BORROWER TO PAY ANY OBLIGATION WHEN AND AS THE SAME SHALL BECOME DUE, WHETHER AT
MATURITY, BY ACCELERATION, AFTER NOTICE OF PREPAYMENT OR OTHERWISE, THE
GUARANTOR HEREBY PROMISES TO AND WILL FORTHWITH PAY, OR CAUSE TO BE PAID, TO THE
AGENT OR SUCH LENDER AS DESIGNATED THEREBY IN CASH THE AMOUNT OF SUCH UNPAID
OBLIGATION.  UPON PAYMENT BY THE GUARANTOR OF ANY SUMS AS PROVIDED ABOVE, ALL
RIGHTS OF THE GUARANTOR AGAINST THE BORROWER ARISING AS A RESULT THEREOF BY WAY
OF RIGHT OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR OTHERWISE
SHALL IN ALL RESPECTS BE SUBORDINATED AND JUNIOR IN RIGHT OF PAYMENT TO THE
PRIOR INDEFEASIBLE PAYMENT IN FULL OF ALL THE OBLIGATIONS (IT BEING UNDERSTOOD
THAT, AFTER THE DISCHARGE OF ALL THE OBLIGATIONS, SUCH RIGHTS MAY BE EXERCISED
BY THE GUARANTOR NOTWITHSTANDING THAT THE BORROWER MAY REMAIN CONTINGENTLY
LIABLE FOR INDEMNITY OR OTHER OBLIGATIONS).  IF ANY AMOUNT SHALL ERRONEOUSLY BE
PAID TO THE GUARANTOR ON ACCOUNT OF SUCH SUBROGATION SUCH AMOUNT SHALL BE HELD
IN TRUST FOR THE BENEFIT OF THE LENDERS AND SHALL FORTHWITH BE PAID TO THE AGENT
TO BE CREDITED AGAINST THE PAYMENT OF THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT.


SECTION 6.  INFORMATION.  THE GUARANTOR ASSUMES ALL RESPONSIBILITY FOR BEING AND
KEEPING ITSELF INFORMED OF THE BORROWER’S FINANCIAL CONDITION AND ASSETS, AND OF
ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS
AND THE NATURE, SCOPE AND EXTENT OF THE RISKS THAT THE GUARANTOR ASSUMES AND
INCURS HEREUNDER, AND AGREES THAT NONE OF THE AGENT AND THE LENDERS WILL HAVE
ANY DUTY TO ADVISE THE GUARANTOR OF INFORMATION KNOWN TO IT OR ANY OF THEM
REGARDING SUCH CIRCUMSTANCES OR RISKS.


SECTION 7.  REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR REPRESENTS AND
WARRANTS AS TO ITSELF THAT:


(A)  THE GUARANTOR IS A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION AND HAS ALL
REQUISITE AUTHORITY TO

-2-


--------------------------------------------------------------------------------



CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED
WHERE THE FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT.


(B)  THE GUARANTOR HAS THE FULL POWER AND AUTHORITY AND LEGAL RIGHT TO EXECUTE
AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER
(COLLECTIVELY, THE “TRANSACTIONS”).  THE TRANSACTIONS HAVE BEEN DULY AUTHORIZED
BY PROPER CORPORATE PROCEEDINGS, AND THIS AGREEMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE GUARANTOR, ENFORCEABLE AGAINST THE GUARANTOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY.


(C)  NONE OF THE TRANSACTIONS WILL VIOLATE ANY LAW, RULE, REGULATION, ORDER,
WRIT, JUDGMENT, INJUNCTION, DECREE OR AWARD BINDING ON THE GUARANTOR OR THE
GUARANTOR’S CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OR
THE PROVISIONS OF ANY INDENTURE, INSTRUMENT OR AGREEMENT TO WHICH THE GUARANTOR
IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT
THEREWITH OR CONSTITUTE A DEFAULT THEREUNDER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN IN, OF OR ON THE PROPERTY OF THE GUARANTOR PURSUANT TO
THE TERMS OF ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT.  NO ORDER, CONSENT,
APPROVAL, LICENSE, AUTHORIZATION, OR VALIDATION OF, OR FILING, RECORDING OR
REGISTRATION WITH, OR EXEMPTION BY, ANY GOVERNMENTAL OR PUBLIC BODY OR
AUTHORITY, OR ANY SUBDIVISION THEREOF, IS REQUIRED TO AUTHORIZE, OR IS REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF, OR THE LEGALITY,
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AGREEMENT.


(D)  THE GUARANTOR HAS, TO ITS BEST KNOWLEDGE AND BELIEF, COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE STATUTES, RULES, REGULATIONS, ORDERS AND
RESTRICTIONS OF ANY DOMESTIC OR FOREIGN GOVERNMENT OR ANY INSTRUMENTALITY OR
AGENCY THEREOF, HAVING JURISDICTION OVER THE CONDUCT OF ITS BUSINESSES OR THE
OWNERSHIP OF ITS PROPERTIES, EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY
THEREWITH COULD NOT, IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE GUARANTOR HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
FEDERAL, STATE, LOCAL AND OTHER STATUTES, ORDINANCES, ORDERS, JUDGMENTS, RULINGS
AND REGULATIONS RELATING TO ENVIRONMENTAL POLLUTION OR TO ENVIRONMENTAL
REGULATION OR CONTROL OR TO EMPLOYEE HEALTH OR SAFETY.  THE GUARANTOR HAS NOT
RECEIVED NOTICE OF ANY MATERIAL FAILURE SO TO COMPLY WHICH COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE GUARANTOR’S FACILITIES DO
NOT MANAGE ANY HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS MATERIALS,
TOXIC SUBSTANCES, TOXIC POLLUTANTS OR SUBSTANCES SIMILARLY DENOMINATED, AS THOSE
TERMS OR SIMILAR TERMS ARE USED IN THE RESOURCE CONSERVATION AND RECOVERY ACT,
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT, THE
TOXIC SUBSTANCE CONTROL ACT, THE CLEAN AIR ACT, THE CLEAN WATER ACT OR ANY OTHER
APPLICABLE LAW RELATING TO ENVIRONMENTAL POLLUTION OR EMPLOYEE HEALTH AND
SAFETY, IN VIOLATION IN ANY MATERIAL RESPECT OF ANY LAW OR ANY REGULATIONS
PROMULGATED PURSUANT THERETO.  THE GUARANTOR IS AWARE OF NO EVENTS, CONDITIONS
OR CIRCUMSTANCES INVOLVING ENVIRONMENTAL POLLUTION OR CONTAMINATION OR EMPLOYEE
HEALTH OR SAFETY THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY ON THE
PART OF THE GUARANTOR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


(E)  EXCEPT FOR ANY DISCLOSED MATTER, THERE IS NO LITIGATION, ARBITRATION,
GOVERNMENTAL INVESTIGATION, PROCEEDING OR INQUIRY PENDING OR, TO THE KNOWLEDGE
OF ANY OF ITS OFFICERS, THREATENED AGAINST OR AFFECTING THE GUARANTOR THAT
(I) IS REQUIRED TO BE DISCLOSED IN ANY

-3-


--------------------------------------------------------------------------------



FILING WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, OR (II) COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


SECTION 8.  TERMINATION.  THE OBLIGATIONS OF THE GUARANTOR HEREUNDER (A) SHALL,
SUBJECT TO CLAUSE (B) BELOW, TERMINATE WHEN ALL THE OBLIGATIONS HAVE BEEN PAID
IN FULL AND THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT
AGREEMENT AND (B) SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE
MAY BE, IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF ANY OBLIGATION IS
RESCINDED OR MUST OTHERWISE BE RESTORED BY THE AGENT OR ANY LENDER UPON THE
BANKRUPTCY OR REORGANIZATION OF THE BORROWER OR OTHERWISE.


SECTION 9.  BINDING AGREEMENT; ASSIGNMENTS.  WHENEVER IN THIS AGREEMENT ANY OF
THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND AGREEMENTS
BY OR ON BEHALF OF THE GUARANTOR THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND
AND INURE TO THE BENEFIT OF EACH PARTY HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN A COUNTERPART HEREOF
EXECUTED ON BEHALF OF THE GUARANTOR SHALL HAVE BEEN DELIVERED TO THE AGENT AND A
COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON BEHALF OF THE AGENT, AND
THEREAFTER SHALL BE BINDING UPON THE GUARANTOR AND THE AGENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE
GUARANTOR, THE AGENT AND THE LENDERS, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT THAT THE GUARANTOR SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS
OR OBLIGATIONS HEREUNDER OR ANY INTEREST HEREIN AND ANY SUCH ATTEMPTED
ASSIGNMENT SHALL BE VOID.


SECTION 10.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY OF THE AGENT OR ANY
LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE AGENT OR ANY LENDER HEREUNDER OR
UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO
NOTICE OR DEMAND ON THE GUARANTOR IN ANY CASE SHALL ENTITLE THE GUARANTOR TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT ENTERED INTO BETWEEN THE
GUARANTOR AND THE AGENT (WITH THE PRIOR WRITTEN CONSENT OF THE LENDERS IF
REQUIRED UNDER THE CREDIT AGREEMENT).


SECTION 11.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 12.  NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN
WRITING AND GIVEN AS PROVIDED IN SECTION 9.01 OF THE CREDIT AGREEMENT.  ALL
COMMUNICATIONS AND NOTICES HEREUNDER TO THE GUARANTOR SHALL BE GIVEN TO IT IN
CARE OF THE BORROWER.


SECTION 13.  SURVIVAL OF AGREEMENT; SEVERABILITY.  (A)  ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY THE GUARANTOR HEREIN AND IN
THE CERTIFICATES

-4-


--------------------------------------------------------------------------------



OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE AGENT AND THE
LENDERS AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS REGARDLESS OF
ANY INVESTIGATION MADE BY ANY OF THEM OR ON THEIR BEHALF, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY
LOAN OR ANY OTHER FEE OR AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IS OUTSTANDING AND UNPAID AND AS LONG AS THE COMMITMENTS HAVE NOT BEEN
TERMINATED.


(B)  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT
SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY,
LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE
INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN
AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION). 
THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS.


SECTION 14.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS PROVIDED
HEREIN.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE
OR OTHER ELECTRONIC TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 15.  RULES OF INTERPRETATION.  THE RULES OF INTERPRETATION SPECIFIED IN
SECTION 1.02 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS AGREEMENT.


SECTION 16.  JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY
OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(B)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR
FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

-5-


--------------------------------------------------------------------------------



(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 12.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


SECTION 17.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 18.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH OF THE AGENT AND THE LENDERS IS HEREBY AUTHORIZED AT ANY TIME
AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND
APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH PERSON
TO OR FOR THE CREDIT OR THE ACCOUNT OF THE GUARANTOR AGAINST ANY OR ALL THE
OBLIGATIONS OF THE GUARANTOR NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT HELD
BY SUCH PERSON, IRRESPECTIVE OF WHETHER OR NOT SUCH PERSON SHALL HAVE MADE ANY
DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE
RIGHTS OF EACH PERSON UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH PERSON MAY HAVE.

-6-


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

JANUS CAPITAL MANAGEMENT LLC,

 

 

 

 

 

 

By:

  JANUS CAPITAL GROUP INC., as

 

 

 

managing member,

 

 

 

 

 

 

 

 

 

 

 

 

 

  Name:

 

 

 

 

  Title:

 

 

 

 

By:

  CITIBANK, N.A., as Agent,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  Name:

 

 

 

 

  Title:

 

 


--------------------------------------------------------------------------------


EXHIBIT G

Form of Administrative Questionnaire

 

  Confidential Information Memorandum

 

MAY 2007  

 

 

 

 

ADMINISTRATIVE QUESTIONNAIRE

 

BORROWER: Janus Capital Group

 

 

Agent Address:

 

2 Penns Way
Suite 100
New Castle, DE 19720

 

Return form to:
Telephone:
Facsimile:
E-mail:

 

Gregory Victor
302-894-6037
212-994-0961 oploanswebadmin@citigroup.com

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

 

 

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:

 

 

 

        Signing Credit Agreement

o Yes

o No

 

        Coming in via Assignment

o Yes

o No

 

 

 

 

 

Type of Lender:

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:

 

 

Domestic Address

 

Eurodollar Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


 

  Confidential Information Memorandum

 

MAY 2007  

 

 

 

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc

 

Primary Credit Contact

 

Secondary Credit Contact

Name:

 

 

 

Company:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Primary Disclosure Contact

Name:

 

 

 

Company:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

Bid Contact

 

L/C Contact

Name:

 

 

 

Company:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

2


--------------------------------------------------------------------------------


 

  Confidential Information Memorandum

 

MAY 2007  

 

 

 

 

Lender’s Domestic Wire Instructions

 

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

 

 

 

Lender’s Foreign Wire Instructions

 

 

 

Currency:

 

 

Bank Name:

 

 

Swift/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

 

 

 

 

 

 

Agent’s Wire Instructions

 

 

 

 

 

 

 

Bank Name:

 

Citibank N.A.

 

 

 

ABA/Routing No.:

 

021000089

 

 

 

Account Name:

 

Agency/Medium Term Finance

 

 

 

Account No.:

 

36852248

 

 

 

Reference::

 

Janus Capital Group

 

 

 

 

3


--------------------------------------------------------------------------------


 

  Confidential Information Memorandum

 

MAY 2007  

 

 

 

 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

4


--------------------------------------------------------------------------------


EXHIBIT H

[FORM OF]

ACCESSION AGREEMENT

ACCESSION AGREEMENT dated as of [             ] (this “Agreement”), among [NAME
OF INCREASING LENDER] (the “Increasing Lender”), JANUS CAPITAL GROUP INC. (the
“Borrower”) and Citibank, N.A., as administrative agent (the “Agent”).

A.  Reference is hereby made to the amended and restated Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of June 1, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto,
the Agent and JPMorgan Chase Bank, N.A., as Syndication Agent.

B.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

C.  Pursuant to Section 2.12(d) of the Credit Agreement, the Borrower has
invited the Increasing Lender, and the Increasing Lender desires, to become a
party to the Credit Agreement and to assume the obligations of a Lender
thereunder.  The Increasing Lender is entering into this Agreement in accordance
with the provisions of the Credit Agreement in order to become a Lender
thereunder.

Accordingly, the Increasing Lender, the Borrower and the Agent agree as follows:

SECTION 1.  Accession to the Credit Agreement. (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have the rights and obligations of a Lender thereunder with
the same force and effect as if originally named therein as a Lender.

(b) The Commitment of the Increasing Lender shall equal the amount set forth
opposite its signature hereto.

(c) The amount of the Increasing Lender’s Commitment hereby supplements
Schedule 2.01 to the Credit Agreement.

SECTION 2.  Representations and Warranties, Agreements of Increasing Lender,
etc.  The Increasing Lender (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision


--------------------------------------------------------------------------------


to enter into this Agreement independently and without reliance on the Agent or
any other Lender; (c) confirms that it will independently and without reliance
on the Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (d) agrees that it
will perform, in accordance with the terms of the Credit Agreement, all the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; and (e) authorizes the Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Credit Agreement, together with such actions and
powers as are reasonably incidental thereto.

SECTION 3.  Effectiveness.  This Agreement shall become effective as of
[               ] (the “Effective Date”), subject to the Agent’s receipt of
(i) counterparts of this Agreement duly executed on behalf of the Increasing
Lender and the Borrower, (ii) the documents required to be delivered by the
Borrower under the penultimate sentence of Section 2.12(d) of the Credit
Agreement and (iii) an Administrative Questionnaire duly completed by the
Increasing Lender.

SECTION 4.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic image scan transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  Severability.  In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.

SECTION 8.  Jurisdiction; Consent to Service of Process.  (a) Each party to this
Agreement hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of


--------------------------------------------------------------------------------


the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement against any other party or its properties
in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9,  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Increasing Lender, the Borrower and the Agent have duly
executed this Agreement as of the day and year first abovbe written.

Commitment

 

[INCREASING LENDER],

$[                ]

 

 

 

  by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JANUS CAPITAL GROUP INC.,

 

 

 

  by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., as Agent,

 

 

 

  by

 

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


EXHIBIT I

[FORM OF]

MATURITY DATE EXTENSION REQUEST

[Date]

Dear Sirs:

Reference is made to the amended and restated Five-Year Credit Agreement dated
as of June 1, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Janus Capital Group Inc., the Lenders from
time to time party thereto, Citibank, N.A., as Administrative Agent, and
JPMorgan Chase Bank, N.A., as Syndication Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.  In accordance with Section 2.13 of the Credit Agreement, the
undersigned hereby requests an extension of the Maturity Date from June [   ],
[   ] to June [    ], [     ].

Very truly yours,

 

 

 

 



JANUS CAPTIAL GROUP INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------